Exhibit 10.1

 

[g26971kg01i001.gif]

Revolving Credit Loan Number/ CUSIP Number: 1005467/ 44106VAC6

Term Loan Loan Number/ CUSIP Number: 1006744/ 44016VAE2

 

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of January 8, 2014

 

by and among

 

HOSPITALITY PROPERTIES TRUST,

as Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.5.,

as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

PNC CAPITAL MARKETS, LLC

and

RBC CAPITAL MARKETS(1),

as Joint Lead Arrangers

and

Joint Lead Bookrunners,

 

BANK OF AMERICA, N.A.,

PNC BANK, NATIONAL ASSOCIATION

and

ROYAL BANK OF CANADA,

as Syndication Agents

and

 

REGIONS BANK,

RBS CITIZENS, N.A.,

SUMITOMO MITSUI BANKING CORPORATION

and

MIZUHO BANK, LTD.,

as Documentation Agents

 

 

 

--------------------------------------------------------------------------------

(1)  RBC Capital Markets is the global brand name for the corporate and
investment banking business of Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to Eastern Time

30

 

 

Article II. Credit Facility

30

 

 

Section 2.1. Revolving Loans

30

Section 2.2. Term Loans

31

Section 2.3. Letters of Credit

32

Section 2.4. Swingline Loans

36

Section 2.5. Rates and Payment of Interest on Loans

38

Section 2.6. Number of Interest Periods

40

Section 2.7. Repayment of Loans

40

Section 2.8. Prepayments

40

Section 2.9. Continuation

40

Section 2.10. Conversion

41

Section 2.11. Notes

41

Section 2.12. Voluntary Reductions of the Revolving Commitment

42

Section 2.13. Extension of Revolving Termination Date

42

Section 2.14. Expiration Date of Letters of Credit Past Revolving Commitment
Termination

43

Section 2.15. Amount Limitations

43

Section 2.16. Increase in Commitments and Loans

43

Section 2.17. Funds Transfer Disbursements

45

 

 

Article III. Payments, Fees and Other General Provisions

45

 

 

Section 3.1. Payments

45

Section 3.2. Pro Rata Treatment

46

Section 3.3. Sharing of Payments, Etc.

46

Section 3.4. Several Obligations

47

Section 3.5. Fees

47

Section 3.6. Computations

48

Section 3.7. Usury

48

Section 3.8. Statements of Account

48

Section 3.9. Defaulting Lenders

49

Section 3.10. Taxes

52

 

 

Article IV. Yield Protection, Etc.

56

 

 

Section 4.1. Additional Costs; Capital Adequacy

56

Section 4.2. Suspension of LIBOR Loans

57

Section 4.3. Illegality

58

Section 4.4. Compensation

58

Section 4.5. Treatment of Affected Loans

59

Section 4.6. Affected Lenders

59

Section 4.7. Change of Lending Office

60

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

60

 

 

Article V. Conditions Precedent

60

 

 

Section 5.1. Initial Conditions Precedent

60

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

62

 

i

--------------------------------------------------------------------------------


 

Article VI. Representations and Warranties

63

 

 

Section 6.1. Representations and Warranties

63

Section 6.2. Survival of Representations and Warranties, Etc.

69

 

 

Article VII. Affirmative Covenants

70

 

 

Section 7.1. Preservation of Existence and Similar Matters

70

Section 7.2. Compliance with Applicable Law and Material Contracts

70

Section 7.3. Maintenance of Property

70

Section 7.4. Conduct of Business

70

Section 7.5. Insurance

70

Section 7.6. Payment of Taxes and Claims

71

Section 7.7. Books and Records; Inspections

71

Section 7.8. Use of Proceeds

71

Section 7.9. Environmental Matters

71

Section 7.10. Further Assurances

72

Section 7.11. REIT Status

72

Section 7.12. Exchange Listing

72

Section 7.13. Guarantors

72

 

 

Article VIII. Information

73

 

 

Section 8.1. Quarterly Financial Statements

73

Section 8.2. Year-End Statements

74

Section 8.3. Compliance Certificate

74

Section 8.4. Other Information

74

Section 8.5. Electronic Delivery of Certain Information

77

Section 8.6. Public/Private Information

77

Section 8.7. USA Patriot Act Notice; Compliance

78

 

 

Article IX. Negative Covenants

78

 

 

Section 9.1. Financial Covenants

78

Section 9.2. Negative Pledge

80

Section 9.3. Restrictions on Intercompany Transfers

80

Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements

80

Section 9.5. Plans

81

Section 9.6. Fiscal Year

81

Section 9.7. Modifications of Organizational Documents and Other Contracts

81

Section 9.8. Transactions with Affiliates

81

Section 9.9. Environmental Matters

82

Section 9.10. Derivatives Contracts

82

 

 

Article X. Default

82

 

 

Section 10.1. Events of Default

82

Section 10.2. Remedies Upon Event of Default

85

Section 10.3. Remedies Upon Default

86

Section 10.4. Marshaling; Payments Set Aside

87

Section 10.5. Allocation of Proceeds

87

Section 10.6. Letter of Credit Collateral Account

88

Section 10.7. Performance by Administrative Agent

89

Section 10.8. Rights Cumulative

89

 

ii

--------------------------------------------------------------------------------


 

Article XI. The Administrative Agent

90

 

 

Section 11.1. Appointment and Authorization

90

Section 11.2. Administrative Agent as Lender

91

Section 11.3. Approvals of Lenders

91

Section 11.4. Notice of Events of Default

91

Section 11.5. Administrative Agent’s Reliance

92

Section 11.6. Indemnification of Administrative Agent

92

Section 11.7. Lender Credit Decision, Etc.

93

Section 11.8. Successor Administrative Agent

94

Section 11.9. Titled Agents

95

 

 

Article XII. Miscellaneous

95

 

 

Section 12.1. Notices

95

Section 12.2. Expenses

97

Section 12.3. Setoff

97

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

98

Section 12.5. Successors and Assigns

99

Section 12.6. Amendments and Waivers

103

Section 12.7. Nonliability of Administrative Agent and Lenders

106

Section 12.8. Confidentiality

106

Section 12.9. Indemnification

107

Section 12.10. Termination; Survival

109

Section 12.11. Severability of Provisions

109

Section 12.12. GOVERNING LAW

109

Section 12.13. Counterparts

109

Section 12.14. Obligations with Respect to Loan Parties

110

Section 12.15. Independence of Covenants

110

Section 12.16. Limitation of Liability

110

Section 12.17. Entire Agreement

110

Section 12.18. Construction

110

Section 12.19. Headings

111

Section 12.20. LIABILITY OF TRUSTEES, ETC.

111

 

SCHEDULE I

Commitments

SCHEDULE 1.1.(a)

Existing Letters of Credit

SCHEDULE 1.1.(c)

Loan Parties

SCHEDULE 6.1.(b)

Ownership Structure

SCHEDULE 6.1.(f)

Properties

SCHEDULE 6.1.(g)

Indebtedness and Guaranties

SCHEDULE 6.1.(h)

Material Contracts

SCHEDULE 6.1.(i)

Litigation

SCHEDULE 6.1.(s)

Affiliate Transactions

SCHEDULE 6.1.(z)

Unencumbered Assets

 

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Guaranty

EXHIBIT C

Form of Notice of Borrowing

EXHIBIT D

Form of Notice of Continuation

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Notice of Swingline Borrowing

EXHIBIT G

Form of Revolving Note

EXHIBIT H

Form of Swingline Note

EXHIBIT I

Form of Term Note

EXHIBIT J

Form of Compliance Certificate

EXHIBIT K

Form of Disbursement Instruction Agreement

EXHIBITS L 1-4

Forms of U.S. Tax Compliance Certificates

 

iv

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
January 8, 2014, by and among HOSPITALITY PROPERTIES TRUST, a real estate
investment trust formed under the laws of the State of Maryland (the
“Borrower”), each of the financial institutions initially a signatory hereto
together with their successors and assignees under Section 12.5. (the
“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”), with each of WELLS FARGO SECURITIES, LLC, MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, PNC CAPITAL MARKETS, LLC and RBC
CAPITAL MARKETS, as Joint Lead Arrangers and Joint Bookrunners (each a “Lead
Arranger”), each of BANK OF AMERICA, N.A., PNC BANK, NATIONAL ASSOCIATION and
ROYAL BANK OF CANADA, as Syndication Agents (each a “Syndication Agent”), and
each of REGIONS BANK, RBS CITIZENS, N.A., SUMITOMO MITSUI BANKING CORPORATION,
and MIZUHO BANK, LTD., as Documentation Agents (each a “Documentation Agent”).

 

WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrower a revolving credit facility in the amount of
$750,000,000, including a $75,000,000 swingline subfacility and a $50,000,000
letter of credit subfacility, on the terms and conditions contained in that
certain Credit Agreement dated as of September 8, 2011 (as amended and in effect
immediately prior to the date hereof, the “Existing Credit Agreement”) by and
among the Borrower, such Lenders, certain other financial institutions, the
Administrative Agent and the other parties thereto; and

 

WHEREAS, the Administrative Agent and the Lenders desire to amend and restate
the Existing Credit Agreement to make available to the Borrower credit
facilities in an aggregate initial amount of $1,150,000,000, which will include
a $400,000,000 term loan facility and a $750,000,000 revolving credit facility
with a $75,000,000 swingline subfacility and a $50,000,000 letter of credit
subfacility, on the terms and conditions contained herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 

“Adjusted EBITDA” means, with respect to a Person for a given period, such
Person’s EBITDA for such period determined on a consolidated basis less the sum
of (a) any FF&E Reserves to the extent included in EBITDA and (b) the excess, if
any, with respect to each Hotel or Hotel Pool (as applicable) of such Person, of
(i) 4.0% of total gross room revenues of such Hotel or Hotel Pool for such
period over (ii) the FF&E Reserve actually funded during such period or
prefunded for such period by the Operator or the Borrower or its Subsidiaries
with respect to such Hotel or Hotel Pool pursuant to the applicable Lease,
Management Agreement or any related Ancillary Agreement, (c) the excess, if any,
with respect to each Travel Center of such Person, of (i) $150,000 per annum for
such Travel Center (such amount to be appropriately adjusted if such period is
not a year in duration) over (ii) the FF&E Reserve actually funded

 

--------------------------------------------------------------------------------


 

or prefunded by the Operator or the Borrower during such period with respect to
such Property pursuant to the applicable Lease or any related Ancillary
Agreement, and (d) to the extent included in EBITDA, replacement reserves for
any Other Properties.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 4.6.

 

“Affiliate” means with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls, or is
Controlled by, or is under common Control with the Person specified.  In no
event shall the Administrative Agent or any Lender be deemed to be an Affiliate
of the Borrower.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Ancillary Agreement” means, with respect to any Operating Agreement, any
material incidental agreement with respect to such Operating Agreement
(including, by way of example, guarantees, franchise agreements, and, in the
case of Leases, management agreements not constituting Operating Agreements) to
which the Borrower or any Subsidiary is a party.

 

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

 

Facility Fee

 

1

 

0.15

%

2

 

0.15

%

3

 

0.20

%

4

 

0.30

%

5

 

0.35

%

 

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to
Section 2.5.(c).

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means the percentage rate set forth in the table below
corresponding to the level (each a “Level”) into which the Borrower’s Credit
Rating then falls.  As of the Agreement Date, the Applicable Margin is
determined based on Level 3.  Any change in the Borrower’s Credit Rating which

 

2

--------------------------------------------------------------------------------


 

would cause it to move to a different Level shall be effective as of the first
day of the first calendar month immediately following receipt by the
Administrative Agent of written notice delivered by the Borrower in accordance
with Section 8.4.(l) that the Borrower’s Credit Rating has changed; provided,
however, if the Borrower has not delivered the notice required by such
Section but the Administrative Agent becomes aware that the Borrower’s Credit
Rating has changed, then the Administrative Agent may, in its sole discretion,
adjust the Level effective as of the first day of the first calendar month
following the date the Administrative Agent becomes aware that the Borrower’s
Credit Rating has changed.  During any period that the Borrower has received two
Credit Ratings that are not equivalent, then (x) the Applicable Margin shall be
determined based on the Level corresponding to the higher of such two Credit
Ratings if the higher of such two Credit Ratings is not more than one Level
higher than the lower of such two Credit Ratings and (y) the Applicable Margin
shall be determined based on the Level corresponding to the Level immediately
below the higher of such two Credit Ratings if the higher of such two Credit
Ratings is more than one Level higher than the lower of such two Credit
Ratings.  During any period for which the Borrower has received a Credit Rating
from only one Rating Agency, then the Applicable Margin shall be determined
based on such Credit Rating.  During any period that the Borrower has not
received a Credit Rating from any Rating Agency, the Applicable Margin shall be
determined based on Level 5.   The provisions of this definition shall be
subject to Section 2.5.(c).

 

Level

 

Borrower’s Credit Rating
(S&P/Moody’s)

 

Applicable Margin for
Revolving Loans

 

Applicable Margin for
Term Loans

 

1

 

A-/A3 or better

 

0.90

%

0.95

%

2

 

BBB+/Baa1

 

1.00

%

1.05

%

3

 

BBB/Baa2

 

1.10

%

1.20

%

4

 

BBB-/Baa3

 

1.30

%

1.50

%

5

 

Lower than BBB-/Baa3 or not rated

 

1.70

%

1.95

%

 

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.

 

“Asset Under Development” means, as of any date of determination, any Property
on which construction of new income-producing improvements has been commenced
and is continuing.  If such construction consists of the construction of tenant
or comparable improvements or hotel renovations, as opposed to material
expansion of such Property or any “ground up” development, such Property shall
not be considered to be an Asset Under Development.  In addition, to the extent
any Property includes a revenue-generating component (e.g. an existing Hotel)
and a building under development, such revenue-generating component shall not be
considered to be an Asset Under Development but such building under development
shall be considered to be an Asset Under Development.  Further, no Hotel shall
be considered an Asset Under Development if the opening date with respect to
such Hotel has occurred.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Payments” means the minimum base rent or owner’s priority payment that an
Owner is entitled to receive under an Operating Agreement.  The term excludes:
(a) payments (such as real estate

 

3

--------------------------------------------------------------------------------


 

taxes, insurance premiums, and costs of maintenance) that the Operating
Agreement requires the Operator to pay third parties; (b) any element of rent or
owner’s priority payment that is conditional, contingent, or not yet capable of
determination; and (c) FF&E Reserves.  If Operating Agreement(s) for multiple
Hotels do not separately allocate Base Payments to such Hotels, then Base
Payments shall be reasonably allocated among such Hotels (where necessary) in a
manner satisfactory to the Administrative Agent.

 

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

 

“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.5.(c).

 

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which (i) the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions and (ii) commercial banks in New York
City, New York are not authorized or required by law to remain closed, and
(b) if such day relates to a LIBOR Loan, any such day that is also a day on
which dealings in Dollars are carried on in the London interbank market.  Unless
specifically referenced in this Agreement as a Business Day, all references to
“days” shall be to calendar days.

 

“Business Management Agreement” means that certain Amended and Restated Business
Management Agreement dated on or about December 23, 2013, as amended to date, by
and among the Borrower, RMR, the Managing Trustees and Gerard M. Martin.

 

“Capitalization Rate” means (a) 7.75% for Hotels located in central business
districts of New York, New York, Washington D.C., Chicago, Illinois, Boston,
Massachusetts, San Francisco, California and Los Angeles, California, (b) 8.25%
for all other Hotels and (c) 8.75% for Travel Centers and Other Properties.

 

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the

 

4

--------------------------------------------------------------------------------


 

Administrative Agent and the Issuing Bank.  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“Commitment” means, as to a Lender, such Lender’s Revolving Commitment or such
Lender’s Term Loan Commitment, as the context may require.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter or Credit or the
amendment of a Letter of Credit that extends the maturity, or increases the
Stated Amount, of such Letter of Credit.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debt Service” means, for any period, the sum of:  (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
and (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Borrower and its Subsidiaries during such period, in

 

5

--------------------------------------------------------------------------------


 

each case, other than any balloon, bullet or similar principal payment which
repays such Indebtedness in full.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) in the case of a Revolving Lender, has
failed, within 3 Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swingline
Lender and each Lender.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,

 

6

--------------------------------------------------------------------------------


 

currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any combination of these transactions.

 

“Derivatives Support Document” means (i) any credit support annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).

 

“Developable Property” means (a) any Property on which there are no improvements
(excluding land which is leased under a net lease to a third party) or (b) any
Property (or portion thereof) acquired by the Borrower or any Subsidiary for the
purposes of being developed.  Developable Property shall not include any
Property that is an Asset Under Development.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit K to be executed and delivered by the Borrower pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Due Diligence Reports” means, as to any Hotel Pool or individual Hotel not in a
Hotel Pool, (a) an Operating Agreement Abstract and (b) such other information
as the Administrative Agent may reasonably request in order to evaluate such
Hotel Pool or Hotel.

 

“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of: (a) net income (or loss) of such Person for such period
determined on a consolidated basis, in accordance with GAAP,  exclusive of the
following (but only to the extent included in the determination of such net
income (loss) for such period): (i) depreciation and amortization expense;
(ii) interest expense; (iii) income tax expense; (iv) extraordinary or
non-recurring gains and losses; and (v) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP; plus (b)  such Person’s Ownership
Share of EBITDA of its Unconsolidated Affiliates.  Straight line rent leveling
adjustments, deferred hotel operating income adjustments and deferred percentage
rent adjustments required under GAAP, and

 

7

--------------------------------------------------------------------------------


 

amortization of intangibles pursuant to FASB ASC 805 and the like, shall be
disregarded in determinations of EBITDA.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) (subject to
such consents, if any, as may be required under Section 12.5.(b)(iii)); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include
(i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (ii) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii).

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any

 

8

--------------------------------------------------------------------------------


 

Plan or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the  receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other  than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) holding title to or beneficially
owning assets which are or are intended to become collateral for any Secured
Indebtedness of such Subsidiary, or being a beneficial owner of a Subsidiary
holding title to or beneficially owning such assets (but having no material
assets other than such beneficial ownership interests) and (b) which (i) is, or
is expected to be, prohibited from Guarantying the Indebtedness of any other
Person pursuant to any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) is prohibited from Guarantying the Indebtedness of any
other Person pursuant to a provision of such Subsidiary’s organizational
documents which provision was included in such Subsidiary’s organizational
documents as a condition or anticipated condition to the extension of such
Secured Indebtedness.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in such Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning given that term in the recitals to
this Agreement.

 

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement and set forth on Schedule 1.1.(a).

 

9

--------------------------------------------------------------------------------


 

“Existing Term Loan Agreement” means that certain Term Loan Agreement dated as
of March 12, 2012, by and among the Borrower, the financial institutions party
thereto as “Lenders”, Wells Fargo, as Administrative Agent, and the other
parties thereto.

 

“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” means that certain fee letter dated as of November 7, 2013, by and
among the Borrower, Wells Fargo, Wells Fargo Securities, LLC and the other
parties thereto.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

 

“FF&E Reserve” means, for any period and with respect to a given Property or
Hotel Pool, an amount equal to the amount that the Operating Agreement or any
Ancillary Agreement for such Property or Hotel Pool requires the Operator to
reserve during such period for (i) replacements and renewals to such Property’s
or Hotel Pool’s furnishings, fixtures and equipment, (ii) routine repairs and
maintenance to buildings which are normally capitalized under GAAP and
(iii) major repairs, alterations, improvements, renewals or replacements to
building structures, roofs or exterior façade, or for mechanical, electrical,
HVAC, plumbing or vertical transportation systems.

 

“Fitch” means Fitch, Inc. and its successors.

 

“Fixed Charges” means, for any period, the sum (without duplication) of (a) Debt
Service for such period and (b) Preferred Dividends for such period.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

10

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means a Subsidiary not formed under the laws of the United
States of America, any state thereof or the District of Columbia.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Letter of Credit Liabilities
other than Letter of Credit Liabilities as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) either (i) a remaining term (taking into account extensions
which may be effected by the lessee without the consent of the lessor) of no
less than 30 years from the Agreement Date, or (ii) the right of the lessee to
purchase the property on terms reasonably acceptable to the Administrative
Agent; (b) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; and (d) free transferability of the
lessee’s interest under such lease, including ability to sublease, subject to
only reasonable consent provisions.

 

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the

 

11

--------------------------------------------------------------------------------


 

practical effect of which is to assure the payment or performance (or payment of
damages in the event of nonperformance) of any part or all of such obligation
whether by: (i) the purchase of securities or obligations, (ii) the purchase,
sale or lease (as lessee or lessor) of property or the purchase or sale of
services primarily for the purpose of enabling the obligor with respect to such
obligation to make any payment or performance (or payment of damages in the
event of nonperformance) of or on account of any part or all of such obligation,
or to assure the owner of such obligation against loss, (iii) the supplying of
funds to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit (including Letters of Credit), or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation.  As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 5.1. or 7.13., as applicable, and substantially in the form
of Exhibit B.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 

“Hotel” means any Property, the improvements on which are operated as a hotel,
inn or the providing of lodging or leisure services, together with any
incidental improvements on such Property operated in connection with such hotel,
inn, lodging or leisure facility.

 

“Hotel Net Cash Flow” means the net operating cash flow of a Hotel, after
(a) all taxes (except income taxes), insurance, salaries, utilities, and other
operating expenses, and all other sums that the applicable Operating Agreement
or any related Ancillary Agreement requires the applicable Operator to pay from
the cash flow of such Hotel (excluding (i) all items payable to such Operator
that are subordinated to Base Payments and (ii) Base Payments), and (b) the
greater of (a) FF&E Reserves, or (b) 4.0% of total gross room revenues for such
period.  Hotel Net Cash Flow shall be determined as of any date based on the
last four completed fiscal quarters of the Person that owns such Hotel (subject
to reasonable adjustment or interpolation to accommodate differences between
such Person’s fiscal quarters and those of its Operator).

 

“Hotel Pool” means any group of two or more Properties, substantially all of the
value of which is attributable to Hotels, that are leased to or managed by an
Operator pursuant to a single Lease or other Operating Agreement, or multiple
Leases or other Operating Agreements that are cross-defaulted (as to defaults by
lessee or manager, as applicable).

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional

 

12

--------------------------------------------------------------------------------


 

sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations; (f) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Mandatorily Redeemable Stock issued by such Person or any other
Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (g) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment (excluding, in the case of the Borrower and its
Subsidiaries, to the extent any such obligation can be satisfied solely by the
issuance of Equity Interests (other than Mandatorily Redeemable Stock)); (h) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person, valued at the lesser of (x) the stated or determinable
amount of the Indebtedness such Person Guaranteed or, if the amount of such
Indebtedness is not stated or determinable, the maximum reasonably anticipated
liability in respect thereof, and (y) the amount of any express limitation on
such Guaranty; (i) all Indebtedness of another Person secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (i) of the definition thereof) on
property or assets owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness or other payment
obligation, valued, in the case of any such Indebtedness as to which recourse
for the payment thereof is expressly limited to the property or assets on which
such Lien is granted, at the lesser of (x) the stated or determinable amount of
the Indebtedness that is so secured or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) and (y) the Fair Market Value of such
property or assets; and (j) such Person’s Ownership Share of the Indebtedness of
any Unconsolidated Affiliate of such Person.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

“Interest Expense” means, with respect to a Person for any period of time
(a) the interest expense whether paid, accrued or capitalized (without deduction
of consolidated interest income) of such Person for such period plus (b) in the
case of the Borrower, the Borrower’s Ownership Share of Interest Expense of its
Unconsolidated Affiliates.  Interest Expense shall exclude any amortization of
(i) deferred financing fees and (ii) debt discounts (but only to the extent such
discounts do not exceed 3.0% of the initial face principal amount of such debt).

 

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 7 days thereafter or on the numerically corresponding day in the first,
third or sixth calendar month thereafter, as the Borrower may select in a Notice
of Borrowing, Notice of Continuation or Notice of Conversion, as the case may
be, except that each Interest Period (other than an Interest Period having a
duration of 7 days) that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.  Notwithstanding the foregoing: (i) if
any Interest Period for a Revolving Loan or Term Loan would otherwise end after
the Revolving Termination Date or Term Loan Maturity Date, as

 

13

--------------------------------------------------------------------------------


 

applicable, such Interest Period shall end on the Revolving Termination Date or
Term Loan Maturity Date, as applicable; and (ii) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (or, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof.  Any commitment to make an Investment in any other Person,
as well as any option of another Person to require an Investment in such Person,
shall constitute an Investment.  Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Issuing Bank” means Wells Fargo, in its capacity as the issuer of Letters of
Credit pursuant to Section 2.3.

 

“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).

 

“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).

 

“Lease” means a (sub)lease of a Property between the Borrower or a Subsidiary,
as (sub)lessor, and an Operator, as (sub)lessee; provided that unless the
Administrative Agent otherwise approves, a (sub)lease of a Property from the
Borrower or a Subsidiary to a TRS or any other Subsidiary of the Borrower shall
be deemed not to be a “Lease” for purposes of this Agreement.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender.  Except as expressly
provided herein, the term “Lender” shall exclude any Lender (and its Affiliates)
in its capacity as a Specified Derivatives Provider

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Lessee” means the (sub)lessee of a Property pursuant to a Lease, provided that
(x) without the Administrative Agent’s approval or (y) unless such Lease shall
be a transaction with an Affiliate permitted by Section 9.8., no such
(sub)lessee shall be an Affiliate of the Borrower (including, without
limitation, RMR, or any Managing Trustee), except during an interim period for
Properties which are foreclosed upon or repossessed upon lease terminations or
otherwise by or on behalf of the Borrower or a Subsidiary.

 

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

 

14

--------------------------------------------------------------------------------


 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and under the sole dominion and control of the
Administrative Agent.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Revolving Lender (other than the Revolving Lender then acting as Issuing Bank)
shall be deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.3. in the related Letter of Credit, and
the Revolving Lender then acting as the Issuing Bank shall be deemed to hold a
Letter of Credit Liability in an amount equal to its retained interest in the
related Letter of Credit after giving effect to the acquisition by the Revolving
Lenders (other than the Revolving Lender then acting as the Issuing Bank) of
their participation interests under such Section.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).  If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Day
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period.  Any change in the maximum rate or reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.

 

“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time on such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day.  The LIBOR Market Index
Rate shall be determined on a daily basis.

 

15

--------------------------------------------------------------------------------


 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

 

“Loan” means a Revolving Loan, a Term Loan or a Swingline Loan.

 

“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement (other than the Fee Letter and any Specified Derivatives
Contract).

 

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral to secure all
or a portion of the Obligations.  Schedule 1.1.(c) sets forth the Loan Parties
in addition to the Borrower as of the Agreement Date.

 

“Management Agreement” means an agreement pursuant to which the Borrower or a
Subsidiary, as Owner, contracts for the management and operation of a Property
by an Operator.  In the event a Property is subject to both a Lease and an
agreement that would otherwise constitute a Management Agreement under this
definition, such agreement shall be treated as an Ancillary Agreement with
respect to such Lease rather than as a Management Agreement for purposes of this
Agreement.

 

“Managing Trustee” means either Mr. Barry M. Portnoy or Mr. Adam D. Portnoy,
both having a business address c/o RMR, or any duly appointed successor thereto.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests); in the case of each of clauses (a) through
(c), on or prior to the date on which all Loans are scheduled to be due and
payable in full.

 

“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in one or more related transactions) by the Borrower or
any Subsidiary in which the purchase price of the assets acquired exceeds 5.0%
of the consolidated total assets of the Borrower and its

 

16

--------------------------------------------------------------------------------


 

Subsidiaries determined under GAAP as of the most recent fiscal quarter of the
Borrower for which financial statements are available.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Lenders, the Issuing Bank and the Administrative Agent under any of the Loan
Documents or (e) the timely payment of the principal of or interest on the Loans
or other amounts payable in connection therewith or the timely payment of all
Reimbursement Obligations.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect, and in
any event shall include the Business Management Agreement and Property
Management Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

 

“Mortgage Note” means a promissory note satisfying all of the following
requirements:  (a) such promissory note is owned solely by the Borrower or a
Subsidiary; (b) such promissory note is secured by a lien on real property and
the improvements on which are of a type similar to improvements located on the
Properties as of the Agreement Date; (c) such real property and related
improvements are not subject to any environmental conditions or other matters
which, individually or collectively, materially impair the value of such real
property or related improvements; (d) the obligor in respect of such promissory
note is not an Affiliate of the Borrower or RMR; and (e) if the Borrower or any
Subsidiary were to acquire such real property and related improvements, no
Default or Event of Default would result from such acquisition.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document, a Specified
Derivatives Contract or a lease or related agreement between a TRS, as tenant,
and the Borrower or another Subsidiary, as landlord) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit a
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.

 

17

--------------------------------------------------------------------------------


 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Domestic Property” means a Property located outside a state, territory or
commonwealth of the United States of America (including without limitation
Puerto Rico and the U.S. Virgin Islands) or the District of Columbia, but
excluding the Staybridge Suites located at 225 South Park, Thornhill, Ontario,
Canada, and the Intercontinental Hotel located at 220 Bloor Street West,
Toronto, Ontario, Canada.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Note” means a Revolving Note, a Term Note or a Swingline Note.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory
note.  For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of

 

18

--------------------------------------------------------------------------------


 

Operations” section of the Borrower’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Borrower is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

 

“OFAC” has the meaning given that term in Section 6.1.(y).

 

“Operating Agreement” means any Lease or Management Agreement.

 

“Operating Agreement Abstract” means, as to any Operating Agreement for a Hotel
Pool or individual Hotel not in a Hotel Pool, an abstract of such Operating
Agreement and any Ancillary Agreements in form and substance reasonably
acceptable to the Administrative Agent, which shall include a reasonably
detailed description of the following for such Operating Agreement and Ancillary
Agreements: (a) all rent and priority payments due to the Owner payable under
such Operating Agreement, including a description of Base Payments and other
components of rent and priority payments due to the Owner payable under such
Operating Agreement, (b) the term (including provisions for extension) of the
Operating Agreement and any related Ancillary Agreements, (c) reserves for items
of the type described in the definition of FF&E Reserve, (d) security deposits
and other similar deposits required to made by the Operator, (e) the terms of
any Guaranty of such Operating Agreement, including without limitation, the
identity of the guarantor(s), any collateral security for the obligations of
such guarantor(s) and any provisions providing for reduction or release of the
obligations of such guarantor(s) thereunder, (f) termination events, (g) the
terms of any Ancillary Agreements for the Hotel Pool or Hotel subject to such
Operating Agreement, (h) a summary of any restrictions on the Owner’s ability to
sell, encumber, pledge, mortgage or otherwise grant Liens upon the Properties
subject to such Operating Agreement, (i) restrictions, requirements or other
provisions regarding the hotel brand name, trademark or trade name under which
the Operator may operate any Hotel subject to such Operating Agreement, and
(j) any material terms that are unusual in nature or not contained in the
majority of the Operating Agreements or Ancillary Agreement for Hotels that are
Unencumbered Assets at such time.

 

“Operator” means the (sub)lessee or manager of a Property pursuant to an
Operating Agreement, provided that (x) unless the Administrative Agent otherwise
approves or (y) such Operating Agreement is a transaction with an Affiliate
permitted by Section 9.8., any such (sub)lessee or manager which is a TRS or
other Subsidiary of the Borrower or an Affiliate of the Borrower (including,
without limitation, RMR, or any Managing Trustee) shall be deemed not to be an
“Operator” for purposes of this Agreement.

 

“Operator Deposits” means the following:  (a) any cash or Cash Equivalent that
secures the payment of Base Payments, an Operator’s obligations under such
Operator’s Operating Agreement or the obligations of a manager or franchisor
under an Ancillary Agreement (including, without limitation, any cash or Cash
Equivalent deposited in connection with a Guaranty of an Operator’s obligations
under an Operating Agreement or of the payment of Base Payments); or (b) the
total amount of any deferred purchase price payable by the Borrower or any of
its Subsidiaries to an Operator or an Operator’s Affiliates, against which
purchase price the Borrower or such Subsidiary, as applicable, is entitled,
pursuant to such Operator’s Operating Agreement, to offset Base Payments,
damages resulting from such Operator’s default under its Operating Agreement or
from a default by a manager or franchisor under an Ancillary Agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

19

--------------------------------------------------------------------------------


 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).

 

“Other Property” means an income producing Property (a) that is not a Hotel or
Travel Center, (b) the improvements on which consist of industrial developments,
office space and other commercial developments (but excluding residential
developments), together with any incidental improvements on such Property
operated in connection therewith and (c) that is leased to a commercial tenant
pursuant to a Triple Net Lease.

 

“Owner” means the Borrower or a Subsidiary in it capacity as (sub)lessor or
owner pursuant to an Operating Agreement.

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 8.4.(k), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

 

“Participant” has the meaning given that term in Section 12.5.(d).

 

“Participant Register” has the meaning given that term in Section 12.5.(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
(i) which are not at the time required to be paid or discharged under
Section 7.6., or (ii) if such Lien is the responsibility of a financially
responsible Operator to discharge; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or impair the use thereof in the business of such Person and, in the
case of the Borrower or any Subsidiary, Liens granted by any tenant on its
leasehold estate in a Property which are subordinate to the interest of the
Borrower or a Subsidiary in such Property; (d) Liens in existence as of the
Agreement Date and set forth in Part II of Schedule 6.1.(f); (e) deposits to
secure trade contracts (other than for Indebtedness), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business; (f) the lessor’s interest in
property leased to the Borrower or any of its Subsidiaries

 

20

--------------------------------------------------------------------------------


 

pursuant to a lease permitted by this Agreement; (g) the interests of tenants,
operators or managers of Properties; (h) Liens on any assets of a TRS in favor
of the Borrower or any other Subsidiary; (i) Liens in favor of the
Administrative Agent for the benefit of the Lenders, the Issuing Bank and the
Specified Derivatives Providers; and (j) Liens which are also secured by
restricted cash or Cash Equivalents of equal or greater value.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan, any
Reimbursement Obligation or any other Obligation, a rate per annum equal to the
Base Rate as in effect from time to time plus the Applicable Margin for Term
Loans plus four percent (4.0%).

 

“Preferred Dividends” means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by the Borrower or a Subsidiary.  Preferred Dividends
shall not include dividends or distributions (a) paid or payable solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests; (b) paid or payable to the Borrower or a
Subsidiary; or (c) constituting or resulting in the redemption of Preferred
Stock, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.

 

“Preferred Stock” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

 

“Principal Office” means the office of the Administrative Agent located at 608
Second Ave. South, 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) (i) the amount of such Lender’s Commitments plus (ii) the amount of such
Lender’s outstanding Term Loan to (b) (i) the aggregate amount of the
Commitments of all Lenders plus (ii) the aggregate amount of all outstanding
Term Loans; provided, however, that if at the time of determination the
Revolving Commitments have terminated or been reduced to zero, the “Pro Rata
Share” of each Lender shall be the ratio, expressed as a percentage of (A) the
sum of the unpaid principal amount of all outstanding Revolving Loans, Term
Loans, Swingline Loans and Letter of Credit Liabilities owing to such Lender as
of such date to (B) the sum of the aggregate unpaid principal amount of all
outstanding Revolving Loans, Term Loans, Swingline Loans and Letter of Credit
Liabilities of all Lenders as of such date.  For purposes of this definition, a
Revolving Lender (other than the Swingline Lender) shall be deemed to hold a
Swingline Loan and a Revolving Lender (other than the Issuing Bank) shall be
deemed to hold a Letter of Credit Liability, in each case, to the extent such
Revolving Lender has acquired a participation therein

 

21

--------------------------------------------------------------------------------


 

under the terms of this Agreement and has not failed to perform its obligations
in respect of such participation.  If at the time of determination the
Commitments have terminated and there are no outstanding Loans or Letter of
Credit Liabilities, then the Pro Rata Shares of the Lenders shall be determined
as of the most recent date on which Commitments were in effect or Loans or
Letters of Credit Liabilities were outstanding.

 

“Property” means any parcel of real property, together with all improvements
thereon, owned or leased pursuant to a Ground Lease by the Borrower or any
Subsidiary.

 

“Property Management Agreement” means that certain Amended and Restated Property
Management Agreement dated as of January 13, 2010, as amended to date, by and
among RMR and the Borrower, on behalf of itself and its Subsidiaries.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

 

“Register” has the meaning given that term in Section 12.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States or foreign regulatory authorities, in each
case pursuant to Basel III, shall in each case be deemed to be a “Regulatory
Change”, regardless of the date enacted, adopted, implemented, or issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“RMR” means Reit Management & Research LLC, together with its successors and
permitted assigns.

 

22

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the Commitments and the outstanding Term Loans of all
Lenders, or (b) if the Revolving Commitments have been terminated or reduced to
zero, Lenders holding more than 50% of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders.  For purposes
of this definition, a Revolving Lender (other than the Swingline Lender) shall
be deemed to hold a Swingline Loan and a Revolving Lender (other than the
Issuing Bank) shall be deemed to hold a Letter of Credit Liability, in each
case, to the extent such Revolving Lender has acquired a participation therein
under the terms of this Agreement and has not failed to perform its obligations
in respect of such participation.

 

“Requisite Revolving Lenders” means, as of any date, (a) Revolving Lenders
having more than 50% of the aggregate amount of the Revolving Commitments of all
Revolving Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, the Revolving Lenders holding more than 50% of the principal
amount of the aggregate outstanding Revolving Loans, Swingline Loans and Letter
of Credit Liabilities; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders that are Revolving Lenders will
be disregarded and excluded, and (ii) at all times when two or more Revolving
Lenders (excluding Defaulting Lenders that are Revolving Lenders) are party to
this Agreement, the term “Requisite Revolving Lenders” shall in no event mean
less than two Revolving Lenders.  For purposes of this definition, a Revolving
Lender (other than the Swingline Lender) shall be deemed to hold a Swingline
Loan and a Revolving Lender (other than the Issuing Bank) shall be deemed to
hold a Letter of Credit Liability, in each case, to the extent such Revolving
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.

 

“Requisite Term Loan Lenders” means, as of any date, Term Loan Lenders having
more than 50% of the aggregate outstanding principal amount of the Term Loans;
provided that (a) in determining such percentage at any given time, all then
existing Defaulting Lenders that are Term Loan Lenders will be disregarded and
excluded, and (b) at all times when two or more Term Loan Lenders (excluding
Defaulting Lenders that are Term Loan Lenders) are party to this Agreement, the
term “Requisite Term Loan Lenders” shall in no event mean less than two Term
Loan Lenders.

 

“Responsible Officer” means (a) with respect to the Borrower, the Borrower’s
President or Treasurer or any Managing Trustee of the Borrower and (b) with
respect to any other Loan Party, such Loan Party’s chief executive officer or
chief financial officer.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend or distribution
payable solely in shares of that class of Equity Interests to the holders of
that class; (b) any redemption, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any shares of any Equity Interest of the Borrower or any of its Subsidiaries
now or hereafter outstanding; and (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
any Equity Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

 

23

--------------------------------------------------------------------------------


 

“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.1., to issue (in the case of the Issuing Bank) and to participate (in
the case of the other Lenders) in Letters of Credit pursuant to Section 2.3.(i),
and to participate in Swingline Loans pursuant to Section 2.4.(e), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender’s “Revolving Commitment Amount” or as set forth in any applicable
Assignment and Assumption or agreement executed by a Person becoming a Revolving
Lender in accordance with Section 2.16., as the same may be reduced from time to
time pursuant to Section 2.12. or increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 12.5.
or increased as appropriate to reflect any increase effected in accordance with
Section 2.16.

 

“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Revolving
Commitment to (b) the aggregate amount of the Revolving Commitments of all
Revolving Lenders; provided, however, that if at the time of determination the
Revolving Commitments have been terminated or been reduced to zero, the
“Revolving Commitment Percentage” of each Revolving Lender shall be the
“Revolving Commitment Percentage” of such Revolving Lender in effect immediately
prior to such termination or reduction.

 

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.

 

“Revolving Lender” means a Lender having a Revolving Commitment or, if the
Revolving Commitments have terminated, holding any Revolving Loans.

 

“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).

 

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit G, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Revolving Lender’s Revolving Commitment.

 

“Revolving Termination Date” means July 15, 2018, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.13.

 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date and that is secured in any manner by any Lien on any property and, in
the case of the Borrower and its Subsidiaries, shall include (without
duplication) the Borrower’s Ownership Share of the Secured Indebtedness of its
Unconsolidated Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

24

--------------------------------------------------------------------------------


 

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
of the Borrower and any Specified Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successors.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

 

“Swingline Lender” means Wells Fargo, together with its respective successors
and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.

 

“Swingline Maturity Date” means the date which is five (5) Business Days prior
to the Revolving Termination Date.

 

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

25

--------------------------------------------------------------------------------


 

“Term Loan” means a loan made by a Term Loan Lender to the Borrower pursuant to
Section 2.2.

 

“Term Loan Commitment” means, as to each Term Loan Lender, such Lender’s
obligation to make a Term Loan on the Effective Date pursuant to Section 2.2.,
in an amount up to, but not exceeding, the amount set forth for such Lender on
Schedule I as such Lender’s “Term Loan Commitment Amount”.

 

“Term Loan Lender” means a Lender having a Term Loan Commitment, or if the Term
Loan Commitments have terminated, a Lender holding a Term Loan.

 

“Term Loan Maturity Date” means April 15, 2019.

 

“Term Loan Percentage” means, as to each Term Loan Lender, the ratio, expressed
as a percentage, of (a) the amount of such Lender’s Term Loan Commitment to
(b) the aggregate amount of the Term Loan Commitments of all Term Lenders;
provided, however, that if at the time of determination the Term Loan
Commitments have been terminated or been reduced to zero, the “Term Loan
Percentage” of each Term Lender shall be the ratio, expressed as a percentage,
of (i) the unpaid principal amount of the Term Loan owing to such Lender as of
such date to (ii) the aggregate unpaid principal amount of all outstanding Term
Loans as of such date.

 

“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit I, payable to the order of a Term Loan Lender in a principal amount
equal to the amount of such Term Loan Lender’s Term Loan.

 

“Titled Agent” has the meaning given in Section 11.9.

 

“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended:
(a)(i) with respect to all Properties owned (or leased pursuant to a Ground
Lease) by the Borrower or any Subsidiary for one or more fiscal quarters,
Adjusted EBITDA attributable to such Properties for such period multiplied by
(ii) 4 and divided by (iii) the applicable Capitalization Rate; (b) the purchase
price paid for any Property acquired during such fiscal quarter or any of the
immediately preceding three fiscal quarters (less any amounts paid as a purchase
price adjustment, held in escrow, retained as a contingency reserve, or other
similar arrangements but including amounts retained as Operator Deposits and
prior to allocations of property purchase prices pursuant to FASB ASC 805 and
the like); provided that (x) once any such Property is included in the
determination of Total Asset Value pursuant to the preceding clause (a) it may
not thereafter be included under this clause (b) and (y) any Property the value
of which was determined under clause (a) of this definition in the Existing
Credit Agreement may not be valued under this clause (b); (c) all cash and cash
equivalents; (d) accounts receivable that are not (i) owing in excess of 90 days
as of the end of such fiscal quarter or (ii) being contested in writing by the
obligor in respect thereof (in which case only such portion being contested
shall be excluded from Total Asset Value); (e) prepaid taxes and operating
expenses as of the end of such fiscal quarter; (f) the book value of all
Developable Property and Assets Under Development as of the end of such fiscal
quarter; (g) the book value of all other tangible assets (excluding land or
other real property) as of the end of such fiscal quarter; (h) the book value of
all Mortgage Notes as of the end of such fiscal quarter; and (i) the Borrower’s
Ownership Share of the preceding items of any Unconsolidated Affiliate of the
Borrower.

 

“Total Indebtedness” means, as of a given date, all liabilities of the Borrower
and its Subsidiaries which would, in conformity with GAAP, be properly
classified as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries as of such date (excluding allocations of

 

26

--------------------------------------------------------------------------------


 

property purchase prices pursuant to FASB ASC 805 and the like), and in any
event shall include (without duplication): (a) all Indebtedness of the Borrower
and its Subsidiaries, (b) the Borrower’s Ownership Share of Indebtedness of its
Unconsolidated Affiliates, (c) the aggregate amount of all Operator Deposits
(other than those Operator Deposits held by the Borrower or a Wholly Owned
Subsidiary in connection with Operating Agreements for which a monetary default
exists and has existed for a period of 30 days or more) and (d) net obligations
of the Borrower and its Subsidiaries under any Derivatives Contracts not entered
into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof.

 

“Travel Center” means a Property that is (a) developed as a travel related
facility and, with respect to any Property acquired after the Agreement Date,
conforms with, and is of a type consistent with, the Travel Centers owned by the
Borrower and its Subsidiaries as of the Agreement Date, and (b) leased to an
Operator pursuant to a Triple Net Lease.

 

“Triple Net Lease” means a Lease under which a single tenant leases all or
substantially all of the rentable area of a Property where the tenant is
responsible for payment of real estate taxes and assessments, repairs and
maintenance, insurance, capital expenditures and other expenses relating to the
operation of such Property customary for such Leases.

 

“TRS” means any direct or indirect Subsidiary of the Borrower that is classified
as a “taxable REIT subsidiary” under Section 856(l) of the Internal Revenue
Code.

 

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Asset” means each Property, whether Hotel, Travel Center or Other
Property, that satisfies all of the following requirements: (a) such Property is
(i) owned in fee simple solely by the Borrower or a Wholly Owned Subsidiary or
(ii) leased solely by the Borrower or a Wholly Owned Subsidiary pursuant to a
Ground Lease; (b) such Property is not an Asset Under Development and is in
service; (c) neither such Property, nor any interest of the Borrower or such
Wholly Owned Subsidiary therein, is subject to any Lien (other than Permitted
Liens of the types described in clauses (a) through (c) and (e) through (j) of
the definition thereof) or to any Negative Pledge; (d) neither such Property,
nor if such Property is owned or leased by a Subsidiary, any of the Borrower’s
direct or indirect ownership interest in such Subsidiary, is subject to (i) any
Lien (other than Permitted Liens of the types described in clauses (a) through
(c) or (e) through (j) of the definition thereof) or (ii) any Negative Pledge;
(e) if such Property is owned or leased by a Subsidiary, such Subsidiary has not
directly or indirectly guarantied or assumed liability for any Indebtedness of
any Subsidiary except lessee deposits for which a Subsidiary is responsible;
(f) such Property is free of structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
which, individually or collectively, materially impair the value of such
Property; (g) such Property shall be subject to agreements containing terms and
conditions which provide the Borrower or a Subsidiary with substantially the
same benefits and risks as Operating Agreements and Ancillary Agreements of
Unencumbered Assets as of the Agreement Date, or otherwise on commercially
reasonable terms and conditions; (h) the lessee or operator is not more than 60
days past due with respect to any payment obligations under any Lease or
Operating Agreement for such

 

27

--------------------------------------------------------------------------------


 

Property (after taking into account application of any security deposit); and
(i) such Property (i) has been designated by the Borrower as an “Unencumbered
Asset” on Schedule 6.1.(z) or on an Unencumbered Asset Certificate delivered by
the Borrower to the Administrative Agent pursuant to Section 8.3. and (ii) has
not been removed voluntarily by the Borrower from “Unencumbered Assets”.
Notwithstanding the immediately preceding sentence, a Property owned by a
Foreign Subsidiary that is a Wholly Owned Subsidiary will be considered to be an
Unencumbered Asset so long as: (1) such Property is (i) owned in fee simple (or
the legal equivalent in the jurisdiction where such Property is located) by such
Foreign Subsidiary or (ii) leased solely by such Foreign Subsidiary pursuant to
a long-term lease having terms and conditions reasonably acceptable to the
Administrative Agent; (2) all of the issued and outstanding Equity Interests of
such Foreign Subsidiary are legally and beneficially owned by one or more of the
Borrower and Wholly Owned Subsidiaries; (3) such Foreign Subsidiary has no
Indebtedness other than (x) Nonrecourse Indebtedness and (y) other Indebtedness
in an aggregate outstanding principal amount of less than 2.0% of the value of
the assets of such Foreign Subsidiary (such value to be determined in a manner
consistent with the definition of Total Asset Value or, if not contemplated
under the definition of Total Asset Value, in a manner acceptable to the
Administrative Agent); (4) neither such Property, nor any interest of such
Foreign Subsidiary therein, is subject to any Lien (other than Permitted Liens
of the types described in clauses (a) through (c) or (e) through (j) of the
definition thereof) or to any Negative Pledge; and (5) such Property satisfies
the requirements set forth in the immediately preceding clauses (b), (c), (d),
(e), (f), (g), (h) and (i).

 

“Unencumbered Asset Certificate” has the meaning given that term in Section 8.3.

 

“Unencumbered Asset Value” means, on any date of determination, the sum of:
(a) unrestricted cash of the Borrower and its Subsidiaries; (b)(i) Adjusted
EBITDA for the fiscal quarter most recently ended attributable to Unencumbered
Assets owned or leased by the Borrower or any Subsidiary for one or more fiscal
quarters of the Borrower, multiplied by (ii) 4 divided by (iii) the applicable
Capitalization Rate; (c) the purchase price paid for any Unencumbered Asset
acquired during such fiscal quarter or any of the immediately preceding three
fiscal quarters (less any amounts paid as a purchase price adjustment, held in
escrow, retained as a contingency reserve, or other similar arrangements);
provided that (x) once any such Unencumbered Asset is included in the
determination of Unencumbered Asset Value pursuant to the preceding
clause (b) it may not thereafter be included under this clause (c) and (y) any
Unencumbered Asset the value of which was determined under clause (b) of this
definition in the Existing Credit Agreement may not be valued under this
clause (c); and (d) the book value of all Unencumbered Mortgage Notes of the
Borrower and its Subsidiaries (excluding any Unencumbered Mortgage Note
(i) where the obligor is more than 30 days past due with respect to any payment
obligation or (ii) secured by a Non-Domestic Property).  To the extent that
(w) the sum of the book value of Unencumbered Mortgage Notes would, in the
aggregate, account for more than 10.0% of Unencumbered Asset Value, such excess
shall be excluded; (x) Properties leased by the Borrower or a Wholly Owned
Subsidiary pursuant to a Ground Lease having a remaining term of less than 30
years (taking into account extensions which may be effected by the lessee
without the consent of the lessor) would, in the aggregate, account for more
than 10.0% of Unencumbered Asset Value, such excess shall be excluded;
(y) Non-Domestic Properties would, in the aggregate, account for more than 20.0%
of Unencumbered Asset Value, such excess shall be excluded; and (z) Other
Properties would, in the aggregate, account for more than 20.0% of Unencumbered
Asset Value, such excess shall be excluded.  If an Unencumbered Asset or
Unencumbered Mortgage Note is not owned as of the last day of a quarter then
such asset shall be excluded from the foregoing calculations.

 

“Unencumbered EBITDA” means, for a given period the aggregate Adjusted EBITDA
attributable to the Unencumbered Assets and Unencumbered Mortgage Notes;
provided that for purposes of this definition, revenues of an applicable Person
during any applicable period constituting payments or

 

28

--------------------------------------------------------------------------------


 

accruals for payments of amounts more than 60 days past due and any related
reserves shall be excluded in the calculation of such Person’s EBITDA for such
period.

 

“Unencumbered Mortgage Note” means a Mortgage Note that satisfies all of the
following requirements: (a) neither such Mortgage Note, nor any interest of the
Borrower or any Subsidiary therein, is subject to any Lien (other than Permitted
Liens of the types described in clauses (a) through (c) or (e) through (j) of
the definition thereof or Liens in favor of the Borrower a Subsidiary) or to any
Negative Pledge; (b) if such promissory note is owned by a Subsidiary, (i) none
of the Borrower’s direct or indirect ownership interest in such Subsidiary is
subject to any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (j) of the definition thereof or Liens in
favor of the Borrower or a Subsidiary) or to any Negative Pledge and (ii) the
Borrower directly, or indirectly through a Subsidiary, has the right to sell,
transfer or otherwise dispose of such Mortgage Note without the need to obtain
the consent of any Person; (c) such real property and related improvements are
not subject to any other Lien (other than Permitted Liens of the types described
in clauses (a) through (c) or (e) through (j) of the definition thereof or Liens
in favor of the Borrower or a Subsidiary) and (d) such promissory note  (i) has
been designated by the Borrower as an “Unencumbered Mortgage Note” on
Schedule 6.1.(z) or on an Unencumbered Asset Certificate delivered by the
Borrower to the Administrative Agent pursuant to Section 8.3. or 8.4.(q), and
(ii) has not been removed by the Borrower from “Unencumbered Mortgage Notes”
pursuant to Section 8.4.(r).

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“Unsecured Debt Service” means, for a given period, Debt Service for such period
with respect to Unsecured Indebtedness of the Borrower and its Subsidiaries.

 

“Unsecured Indebtedness” means, with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness (excluding Indebtedness associated
with Unconsolidated Affiliates that is not Guaranteed by a Loan Party) and in
the case of the Borrower shall include (without duplication) Indebtedness that
does not constitute Secured Indebtedness.  Indebtedness secured solely by a
pledge of Equity Interests in a Subsidiary owning one or more Properties which
is also recourse to the Borrower or a Subsidiary shall not be treated as Secured
Indebtedness.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

29

--------------------------------------------------------------------------------


 

Section 1.2.  General; References to Eastern Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date.  Notwithstanding the preceding sentence, the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
standards of the Financial Accounting Standards Board allowing entities to elect
fair value option for financial liabilities.  References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated.  References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time.  Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.  Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of such
Subsidiary and a reference to an “Affiliate” means a reference to an Affiliate
of the Borrower.  Titles and captions of Articles, Sections, subsections and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.  Unless otherwise indicated, all
references to time are references to Eastern time, daylight or standard, as
applicable.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Revolving Loans.

 

(a)                                 Making of Revolving Loans.  Subject to the
terms and conditions set forth in this Agreement, including without limitation,
Section 2.15., each Revolving Lender severally and not jointly agrees to make
Revolving Loans in Dollars to the Borrower during the period from and including
the Effective Date to but excluding the Revolving Termination Date, in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
such Lender’s Revolving Commitment.  Each borrowing of Revolving Loans that are
to be Base Rate Loans shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $500,000 in excess thereof.  Each borrowing and
Continuation under Section 2.9. of Revolving Loans that are LIBOR Loans, and
each Conversion under Section 2.10. of Revolving Loans that are Base Rate Loans
into LIBOR Loans, shall be in an aggregate minimum of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount.  Notwithstanding the
immediately preceding two sentences but subject to Section 2.15., a borrowing of
Revolving Loans may be in the aggregate amount of the unused Revolving
Commitments.  Within the foregoing limits and subject to the terms and
conditions of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans.

 

(b)                                 Requests for Revolving Loans. Not later than
11:00 a.m. Eastern time at least one (1) Business Day prior to a borrowing of
Revolving Loans that are to be Base Rate Loans and not later than 11:00 a.m.
Eastern time at least three (3) Business Days prior to a borrowing of Revolving
Loans that are to be LIBOR Loans, the Borrower shall deliver to the
Administrative Agent a Notice of Borrowing.  Each Notice of Borrowing shall
specify the aggregate principal amount of the Revolving Loans to be borrowed,
the date such Revolving Loans are to be borrowed (which must be a Business Day),
the use of the proceeds of such Revolving Loans, the Type of the requested
Revolving Loans, and if such Revolving Loans are to be LIBOR Loans, the initial
Interest Period for such Revolving Loans.  Each Notice of

 

30

--------------------------------------------------------------------------------


 

Borrowing shall be irrevocable once given and binding on the Borrower.  Prior to
delivering a Notice of Borrowing, the Borrower may (without specifying whether a
Revolving Loan will be a Base Rate Loan or a LIBOR Loan) request that the
Administrative Agent provide the Borrower with the most recent LIBOR available
to the Administrative Agent.  The Administrative Agent shall provide such quoted
rate to the Borrower on the date of such request or as soon as possible
thereafter.

 

(c)                                  Funding of Revolving Loans.  Promptly after
receipt of a Notice of Borrowing under the immediately preceding subsection (b),
the Administrative Agent shall notify each Revolving Lender of the proposed
borrowing.  Each Revolving Lender shall deposit an amount equal to the Revolving
Loan to be made by such Revolving Lender to the Borrower with the Administrative
Agent at the Principal Office, in immediately available funds not later than
12:00 p.m. Eastern time on the date of such proposed Revolving Loans.  Subject
to fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Disbursement Instruction Agreement, not later than 2:00 p.m. Eastern time on the
date of the requested borrowing of Revolving Loans, the proceeds of such amounts
received by the Administrative Agent.

 

(d)                                 Assumptions Regarding Funding by Revolving
Lenders.  With respect to Revolving Loans to be made after the Effective Date,
unless the Administrative Agent shall have been notified by any Revolving Lender
that such Lender will not make available to the Administrative Agent a Revolving
Loan to be made by such Lender in connection with any borrowing, the
Administrative Agent may assume that such Lender will make the proceeds of such
Revolving Loan available to the Administrative Agent in accordance with this
Section, and the Administrative Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Borrower the amount of such
Revolving Loan to be provided by such Lender.  In such event, if such Lender
does not make available to the Administrative Agent the proceeds of such
Revolving Loan on the date and at the time specified in Section 2.1.(c), then
such Lender and the Borrower severally agree to pay to the Administrative Agent
on demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans.  Notwithstanding the prior sentence, if any Revolving Lender
shall fail to make available to the Administrative Agent the proceeds of a
Revolving Loan on the date and at the time specified in Section 2.1.(c) but
shall make such proceeds available to the Administrative Agent at a later time
on such date, such Lender shall pay to the Administrative Agent one day’s worth
of interest computed in accordance with clause (i) of the immediately preceding
sentence, unless such Lender can provide evidence reasonably satisfactory to the
Administrative Agent that such Lender has timely made such proceeds available to
the Administrative Agent, including, without limitation, a Fed Reference Number
screen shot evidencing the date and time such Lender’s wire was sent.  If the
Borrower and such Lender shall pay the amount of such interest to the
Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays to the Administrative Agent
the amount of such Revolving Loan, the amount so paid shall constitute such
Lender’s Revolving Loan included in the borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a
Revolving Lender that shall have failed to make available the proceeds of a
Revolving Loan to be made by such Lender.

 

Section 2.2.  Term Loans.

 

(a)                                 Making of Term Loans.  Subject to the terms
and conditions hereof, on the Effective Date, each Term Loan Lender severally
and not jointly agrees to make a Term Loan in Dollars to the

 

31

--------------------------------------------------------------------------------


 

Borrower in an aggregate principal amount equal to the amount of such Lender’s
Term Loan Commitment.  Upon a Lender’s funding of its Term Loan, the Term Loan
Commitment of such Lender shall terminate.

 

(b)                                 Requests for Term Loans.  Not later than
11:00 a.m. Eastern time at least 3 Business Days prior to the anticipated
Effective Date, the Borrower shall give the Administrative Agent notice
requesting that the Term Loan Lenders make the Term Loans on the Effective Date
and specifying the aggregate principal amount of Term Loans to be borrowed, the
Type of the Term Loans, and if such Term Loans are to be LIBOR Loans, the
initial Interest Period for the Term Loans.  Such notice shall be irrevocable
once given and binding on the Borrower.  Upon receipt of such notice the
Administrative Agent shall promptly notify each Term Loan Lender.

 

(c)                                  Funding of Term Loans.  Each Term Loan
Lender shall deposit an amount equal to the Term Loan to be made by such Term
Loan Lender to the Borrower with the Administrative Agent at the Principal
Office, in immediately available funds, not later than 12:00 p.m. Eastern time
on the Effective Date.  Subject to fulfillment of all applicable conditions set
forth herein, the Administrative Agent shall make available to the Borrower in
the account specified by the Borrower in the Disbursement Instruction Agreement,
not later than 2:00 p.m. Eastern time on the Effective Date, the proceeds of
such amounts received by the Administrative Agent.  The Borrower may not
reborrow any portion of the Term Loans once repaid.

 

Section 2.3.  Letters of Credit.

 

(a)                                 Letters of Credit.  Subject to the terms and
conditions of this Agreement, including without limitation, Section 2.15., the
Issuing Bank, on behalf of the Revolving Lenders, agrees to issue for the
account of the Borrower (which may be issued in support of obligations of any
Subsidiary of the Borrower) during the period from and including the Effective
Date to, but excluding, the date 30 days prior to the Revolving Termination
Date, one or more standby letters of credit (each a “Letter of Credit”) up to a
maximum aggregate Stated Amount at any one time outstanding not to exceed
$50,000,000 as such amount may be reduced from time to time in accordance with
the terms hereof (the “L/C Commitment Amount”).  The parties hereto agree that
the Existing Letters of Credit shall be deemed to be Letters of Credit for all
purposes of this Agreement.

 

(b)                                 Terms of Letters of Credit.  At the time of
issuance, the amount, form, terms and conditions of each Letter of Credit, and
of any drafts or acceptances thereunder, shall be subject to approval by the
Issuing Bank and the Borrower.  Notwithstanding the foregoing, in no event may
(i) the expiration date of any Letter of Credit extend beyond the Revolving
Termination Date, or (ii) any Letter of Credit have an initial duration in
excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the Issuing Bank but in no event shall
any such provision permit the extension of the expiration date of such Letter of
Credit beyond the Revolving Termination Date.  Notwithstanding the foregoing, a
Letter of Credit may, as a result of its express terms or as the result of the
effect of an automatic extension provision, have an expiration date of not more
than one year beyond the Revolving Termination Date (any such Letter of Credit
being referred to as an “Extended Letter of Credit”) so long as the Borrower
delivers to the Administrative Agent for the benefit of the Issuing Bank and the
Revolving Lenders no later than 30 days prior to the Revolving Termination Date,
Cash Collateral for such Letter of Credit for deposit into the Letter of Credit
Collateral Account in an amount equal to the Stated Amount of such Letter of
Credit; provided, that the obligations of the Borrower under this Section in
respect of Extended Letters of Credit shall survive the termination of this
Agreement and shall remain in effect until no Extended Letters of Credit remain
outstanding.  If the Borrower fails to provide Cash Collateral with respect to
any Extended Letter of Credit by the date 30 days prior to the Revolving

 

32

--------------------------------------------------------------------------------


 

Termination Date, such failure shall be treated as a drawing under such Extended
Letter of Credit (in an amount equal to the maximum Stated Amount of such Letter
of Credit), which shall be reimbursed (or participations therein funded) by the
Revolving Lenders in accordance with the immediately following
subsections (i) and (j), with the proceeds being utilized to provide Cash
Collateral for such Letter of Credit.  The initial Stated Amount of each Letter
of Credit shall be at least $500,000 (or such lesser amount as may be acceptable
to the Issuing Bank, the Administrative Agent and the Borrower).

 

(c)                                  Requests for Issuance of Letters of
Credit.  The Borrower shall give the Issuing Bank and the Administrative Agent
written notice at least five (5) Business Days prior to the requested date of
issuance of a Letter of Credit, such notice to describe in reasonable detail the
proposed terms of such Letter of Credit and the nature of the transactions or
obligations proposed to be supported by such Letter of Credit, and in any event
shall set forth with respect to such Letter of Credit the proposed (i) initial
Stated Amount, (ii) beneficiary, and (iii) expiration date. The Borrower shall
also execute and deliver such customary applications and agreements for standby
letters of credit, and other forms as requested from time to time by the Issuing
Bank.  Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Article 5.2., the Issuing Bank shall issue the requested
Letter of Credit on the requested date of issuance for the benefit of the
stipulated beneficiary but in no event shall the Issuing Bank be required to
issue the requested Letter of Credit prior to the date five (5) Business Days
following the date after which the Issuing Bank has received all of the items
required to be delivered to it under this subsection.  The Issuing Bank shall
not at any time be obligated to issue any Letter of Credit if such issuance
would conflict with, or cause the Issuing Bank or any Revolving Lender to exceed
any limits imposed by, any Applicable Law.  References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires.  Upon the written request of the Borrower, the
Issuing Bank shall deliver to the Borrower a copy of each issued Letter of
Credit within a reasonable time after the date of issuance thereof.  To the
extent any term of a Letter of Credit Document is inconsistent with a term of
any Loan Document, the term of such Loan Document shall control.

 

(d)                                 Reimbursement Obligations.  Upon receipt by
the Issuing Bank from the beneficiary of a Letter of Credit of any demand for
payment under such Letter of Credit, the Issuing Bank shall promptly notify the
Borrower and the Administrative Agent of the amount to be paid by the Issuing
Bank as a result of such demand and the date on which payment is to be made by
the Issuing Bank to such beneficiary in respect of such demand; provided,
however, that the Issuing Bank’s failure to give, or delay in giving, such
notice shall not discharge the Borrower in any respect from the applicable
Reimbursement Obligation.  The Borrower hereby absolutely, unconditionally and
irrevocably agrees to pay and reimburse the Issuing Bank for the amount of each
demand for payment under such Letter of Credit at or prior to the date on which
payment is to be made by the Issuing Bank to the beneficiary thereunder, without
presentment, demand, protest or other formalities of any kind.  Upon receipt by
the Issuing Bank of any payment in respect of any Reimbursement Obligation, the
Issuing Bank shall promptly pay to each Revolving Lender that has acquired a
participation therein under the second sentence of the immediately following
subsection (i) such Lender’s Revolving Commitment Percentage of such payment.

 

(e)                                  Manner of Reimbursement.  Upon its receipt
of a notice referred to in the immediately preceding subsection (d), the
Borrower shall advise the Administrative Agent and the Issuing Bank whether or
not the Borrower intends to borrow hereunder to finance its obligation to
reimburse the Issuing Bank for the amount of the related demand for payment and,
if it does, the Borrower shall submit a timely request for such borrowing as
provided in the applicable provisions of this Agreement.  If the Borrower fails
to so advise the Administrative Agent and the Issuing Bank, or if the Borrower
fails to reimburse the Issuing Bank for a demand for payment under a Letter of
Credit by the date of such payment, the failure

 

33

--------------------------------------------------------------------------------


 

of which the Issuing Bank shall promptly notify the Administrative Agent, then
(i) if the applicable conditions contained in Article V. would permit the making
of Revolving Loans, the Borrower shall be deemed to have requested a borrowing
of Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Administrative Agent shall give each
Revolving Lender prompt notice of the amount of the Revolving Loan to be made
available to the Administrative Agent not later than 12:00 p.m. Eastern time and
(ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply.  The limitations set
forth in the second sentence of Section 2.1.(a) shall not apply to any borrowing
of Base Rate Loans under this subsection.

 

(f)                                   Effect of Letters of Credit on Revolving
Commitments.  Upon the issuance by the Issuing Bank of any Letter of Credit and
until such Letter of Credit shall have expired or been cancelled, the Revolving
Commitment of each Revolving Lender shall be deemed to be utilized for all
purposes of this Agreement in an amount equal to the product of (i) such
Revolving Lender’s Revolving Commitment Percentage and (ii) the sum of (A) the
Stated Amount of such Letter of Credit plus (B) any related Reimbursement
Obligations then outstanding.

 

(g)                                  Issuing Bank’s Duties Regarding Letters of
Credit; Unconditional Nature of Reimbursement Obligations.  In examining
documents presented in connection with drawings under Letters of Credit and
making payments under such Letters of Credit against such documents, the Issuing
Bank shall only be required to use the same standard of care as it uses in
connection with examining documents presented in connection with drawings under
letters of credit in which it has not sold participations and making payments
under such letters of credit.  The Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, none of the Issuing Bank, Administrative Agent or any of the
Lenders shall be responsible for, and the Borrower’s obligations in respect of
Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if such document should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telex, telecopy, electronic mail, or otherwise, whether or not they be in
cipher; (v) errors in interpretation of technical terms; (vi) any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit, or of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Issuing Bank, Administrative Agent or the
Lenders.  None of the above shall affect, impair or prevent the vesting of any
of the Issuing Bank’s or Administrative Agent’s rights or powers hereunder.  Any
action taken or omitted to be taken by the Issuing Bank under or in connection
with any Letter of Credit, if taken or omitted in the absence of gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against the
Issuing Bank any liability to the Borrower, the Administrative Agent or any
Lender.  In this connection, the obligation of the Borrower to reimburse the
Issuing Bank for any drawing made under any Letter of Credit, and to repay any
Revolving Loan made pursuant to the second sentence of the immediately preceding
subsection (e), shall be absolute, unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement and any other
applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions

 

34

--------------------------------------------------------------------------------


 

therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Issuing Bank, the Administrative Agent or any Lender, any beneficiary of a
Letter of Credit or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, the Issuing Bank, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by the Issuing Bank under any Letter of
Credit against presentation of a draft or certificate which does not strictly
comply with the terms of such Letter of Credit; and (H) any other act, omission
to act, delay or circumstance whatsoever that might, but for the provisions of
this Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations.  Notwithstanding anything to the contrary
contained in this Section or Section 12.9., but not in limitation of the
Borrower’s unconditional obligation to reimburse the Issuing Bank for any
drawing made under a Letter of Credit as provided in this Section and to repay
any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, the Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, the Issuing Bank or such Lender arising
solely out of the gross negligence or willful misconduct of the Administrative
Agent, the Issuing Bank or such Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Except as otherwise provided in this Section, nothing in this
Section shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Administrative Agent, the Issuing Bank
or any Lender with respect to any Letter of Credit.

 

(h)                                 Amendments, Etc.  The issuance by the
Issuing Bank of any amendment, supplement or other modification to any Letter of
Credit shall be subject to the same conditions applicable under this Agreement
to the issuance of new Letters of Credit (including, without limitation, that
the request therefor be made through the Issuing Bank), and no such amendment,
supplement or other modification shall be issued unless either (i) the
respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such amended, supplemented
or modified form or (ii) the Administrative Agent and the applicable Revolving
Lenders as required by Section 12.6. shall have consented thereto.  In
connection with any such amendment, supplement or other modification, the
Borrower shall pay the fees, if any, payable under the last sentence of
Section 3.5.(c).

 

(i)                                     Revolving Lenders’ Participation in
Letters of Credit.  Immediately upon (i) the Effective Date with respect to all
Existing Letters of Credit and (ii) the issuance by the Issuing Bank of any
other Letter of Credit each Revolving Lender shall be deemed to have absolutely,
irrevocably and unconditionally purchased and received from the Issuing Bank,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Revolving Commitment Percentage of the liability of the
Issuing Bank with respect to such Letter of Credit and each Revolving Lender
thereby shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and shall be unconditionally obligated to the Issuing
Bank to pay and discharge when due, to the extent and in the manner set forth in
the immediately following subsection (j) below, such Lender’s Revolving
Commitment Percentage of the Issuing Bank’s liability under such Letter of
Credit.  In addition, upon the making of each payment by a Revolving Lender to
the Administrative Agent for the account of the Issuing Bank in respect of any
Letter of Credit pursuant to the immediately following subsection (j), such
Lender shall, automatically and without any further action on the part of the
Issuing Bank, Administrative Agent or such Lender, acquire (i) a participation
in an amount equal to such payment in the Reimbursement Obligation owing to the
Issuing Bank by the Borrower in respect of such Letter of Credit

 

35

--------------------------------------------------------------------------------


 

and (ii) a participation in a percentage equal to such Lender’s Revolving
Commitment Percentage in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees payable to the
Issuing Bank pursuant to the second and the last sentences of Section 3.5.(c)).

 

(j)                                    Payment Obligation of Revolving Lenders. 
Each Revolving Lender severally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, on demand in immediately available funds in
Dollars the amount of such Lender’s Revolving Commitment Percentage of each
drawing paid by the Issuing Bank under each Letter of Credit to the extent such
amount is not reimbursed by the Borrower pursuant to the immediately preceding
subsection (d); provided, however, that in respect of any drawing under any
Letter of Credit, the maximum amount that any Revolving Lender shall be required
to fund, whether as a Revolving Loan or as a participation, shall not exceed
such Lender’s Revolving Commitment Percentage of such drawing except as
otherwise provided in Section 3.9.(d).  If the notice referenced in the second
sentence of Section 2.3.(e) is received by a Revolving Lender not later than
12:00 p.m. Eastern time, then such Lender shall make such payment available to
the Administrative Agent not later than 2:00 p.m. Eastern time on the date of
demand therefor; otherwise, such payment shall be made available to the
Administrative Agent not later than 12:00 p.m. Eastern time on the next
succeeding Business Day.  Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the Issuing
Bank, shall be absolute, irrevocable and unconditional and shall not be affected
in any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Revolving Lender to make its payment under this subsection,
(ii) the financial condition of the Borrower or any other Loan Party, (iii) the
existence of any Default or Event of Default, including any Event of Default
described in Section 10.1.(e) or (f), (iv) the termination of the Revolving
Commitments or (v) the delivery of Cash Collateral in respect of any Extended
Letter of Credit.  Each such payment to the Administrative Agent for the account
of the Issuing Bank shall be made without any offset, abatement, withholding or
deduction whatsoever.

 

(k)                                 Information to Revolving Lenders.  Promptly
following any change in Letters of Credit outstanding, the Issuing Bank shall
deliver to the Administrative Agent, which shall promptly deliver the same to
each Revolving Lender and the Borrower, a notice describing the aggregate amount
of all Letters of Credit outstanding at such time.  Upon the request of any
Revolving Lender from time to time, the Issuing Bank shall deliver any other
information reasonably requested by such Lender with respect to each Letter of
Credit then outstanding.  Other than as set forth in this subsection, the
Issuing Bank shall have no duty to notify the Lenders regarding the issuance or
other matters regarding Letters of Credit issued hereunder.  The failure of the
Issuing Bank to perform its requirements under this subsection shall not relieve
any Revolving Lender from its obligations under the immediately preceding
subsection (j).

 

(l)                                     Extended Letters of Credit.  Each
Revolving Lender confirms that its obligations under the immediately preceding
subsections (i) and (j) shall be reinstated in full and apply if the delivery of
any Cash Collateral in respect of an Extended Letter of Credit is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise.

 

Section 2.4.  Swingline Loans.

 

(a)                                 Swingline Loans.  Subject to the terms and
conditions hereof, including without limitation Section 2.15., the Swingline
Lender agrees to make Swingline Loans to the Borrower, during the period from
the Effective Date to but excluding the Swingline Maturity Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding,
$75,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.  If at any time the aggregate principal amount of the
Swingline Loans outstanding at such time exceeds the Swingline Commitment in
effect at

 

36

--------------------------------------------------------------------------------


 

such time, the Borrower shall immediately pay the Administrative Agent for the
account of the Swingline Lender the amount of such excess.  Subject to the terms
and conditions of this Agreement, the Borrower may borrow, repay and reborrow
Swingline Loans hereunder.

 

(b)                                 Procedure for Borrowing Swingline Loans. 
The Borrower shall give the Administrative Agent and the Swingline Lender notice
pursuant to a Notice of Swingline Borrowing or telephonic notice of each
borrowing of a Swingline Loan.  Each Notice of Swingline Borrowing shall be
delivered to the Swingline Lender no later than 2:00 p.m. Eastern time on the
proposed date of such borrowing.  Any telephonic notice shall include all
information to be specified in a written Notice of Swingline Borrowing and shall
be promptly confirmed in writing by the Borrower pursuant to a Notice of
Swingline Borrowing sent to the Swingline Lender by telecopy on the same day of
the giving of such telephonic notice.  On the date of the requested Swingline
Loan and subject to satisfaction of the applicable conditions set forth in
Article 5.2. for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing not later than 11:00 a.m. on such date if the Swingline
Lender received such Notice of Swingline Borrowing by 9:00 a.m. on such date,
and otherwise not later than 4:00 p.m. on such date, at the account specified by
the Borrower in the Notice of Swingline Borrowing.

 

(c)                                  Interest.  Swingline Loans shall bear
interest at a per annum rate equal to the Base Rate as in effect from time to
time plus the Applicable Margin for Revolving Loans or at such other rate or
rates as the Borrower and the Swingline Lender may agree from time to time in
writing.  Interest on Swingline Loans is solely for the account of the Swingline
Lender (except to the extent a Revolving Lender acquires a participating
interest in a Swingline Loan pursuant to the immediately following subsection
(e)).  All accrued and unpaid interest on Swingline Loans shall be payable on
the dates and in the manner provided in Section 2.5. with respect to interest on
Base Rate Loans (except as the Swingline Lender and the Borrower may otherwise
agree in writing in connection with any particular Swingline Loan).

 

(d)                                 Swingline Loan Amounts, Etc.  Each Swingline
Loan shall be in the minimum amount of $1,000,000 and integral multiples of
$500,000 in excess thereof, or such other minimum amounts agreed to by the
Swingline Lender and the Borrower.  Any voluntary prepayment of a Swingline Loan
must be in integral multiples of $100,000 or the aggregate principal amount of
all outstanding Swingline Loans (or such other minimum amounts upon which the
Swingline Lender and the Borrower may agree) and in connection with any such
prepayment, the Borrower must give the Swingline Lender and the Administrative
Agent prior written notice thereof no later than 10:00 a.m. Eastern time on the
date of such prepayment.  The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

 

(e)                                  Repayment and Participations of Swingline
Loans.  The Borrower agrees to repay each Swingline Loan within one Business Day
of demand therefor by the Swingline Lender and, in any event, within five
(5) Business Days after the date such Swingline Loan was made; provided, that
the proceeds of a Swingline Loan may not be used to pay a Swingline Loan. 
Notwithstanding the foregoing, the Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Swingline Loans
on the Swingline Maturity Date (or such earlier date as the Swingline Lender and
the Borrower may agree in writing).  In lieu of demanding repayment of any
outstanding Swingline Loan from the Borrower, the Swingline Lender may, on
behalf of the Borrower (which hereby irrevocably directs the Swingline Lender to
act on its behalf), request a borrowing of Revolving Loans that are Base Rate
Loans from the Revolving Lenders in an amount equal to the principal balance of
such Swingline Loan.  The amount limitations contained in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of such Revolving Loans made
pursuant to this subsection.  The Swingline Lender shall give notice to the
Administrative Agent of any such borrowing of Revolving Loans not later than
12:00 p.m.

 

37

--------------------------------------------------------------------------------


 

Eastern time on the proposed date of such borrowing.  Promptly after receipt of
such notice of borrowing of Revolving Loans from the Swingline Lender under the
immediately preceding sentence, the Administrative Agent shall notify each
Revolving Lender of the proposed borrowing.  Not later than 2:00 p.m. Eastern
time on the proposed date of such borrowing, each Revolving Lender will make
available to the Administrative Agent at the Principal Office for the account of
the Swingline Lender, in immediately available funds, the proceeds of the
Revolving Loan to be made by such Lender.  The Administrative Agent shall pay
the proceeds of such Revolving Loans to the Swingline Lender, which shall apply
such proceeds to repay such Swingline Loan.  If the Revolving Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason whatsoever, including without limitation, the existence of any of
the Defaults or Events of Default described in Sections 10.1.(e) or (f), each
Lender shall purchase from the Swingline Lender, without recourse or warranty,
an undivided interest and participation to the extent of such Lender’s Revolving
Commitment Percentage of such Swingline Loan, by directly purchasing a
participation in such Swingline Loan in such amount and paying the proceeds
thereof to the Administrative Agent for the account of the Swingline Lender in
Dollars and in immediately available funds.  A Revolving Lender’s obligation to
purchase such a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Administrative Agent, the Swingline Lender or any other Person
whatsoever, (ii) the occurrence or continuation of a Default or Event of Default
(including without limitation, any of the Defaults or Events of Default
described in Sections 10.1. (e) or (f)), or the termination of any Revolving
Lender’s Revolving Commitment, (iii) the existence (or alleged existence) of an
event or condition which has had or could have a Material Adverse Effect,
(iv) any breach of any Loan Document by the Administrative Agent, any Lender,
the Borrower or any other Loan Party, or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.  If such
amount is not in fact made available to the Swingline Lender by any Revolving
Lender, the Swingline Lender shall be entitled to recover such amount on demand
from such Lender, together with accrued interest thereon for each day from the
date of demand thereof, at the Federal Funds Rate.  If such Lender does not pay
such amount forthwith upon the Swingline Lender’s demand therefor, and until
such time as such Lender makes the required payment, the Swingline Lender shall
be deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Revolving Lenders to purchase a
participation therein).  Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Revolving Loans, and
any other amounts due it hereunder, to the Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise).

 

Section 2.5.  Rates and Payment of Interest on Loans.

 

(a)                                 Rates.  The Borrower promises to pay to the
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made by such Lender for the period from and
including the date of the making of such Loan to but excluding the date such
Loan shall be paid in full, at the following per annum rates:

 

(i)                                     during such periods a Revolving Loan is
a Base Rate Loan, at the Base Rate (as in effect from time to time), plus the
Applicable Margin for Revolving Loans;

 

(ii)                                  during such periods a Revolving Loan is a
LIBOR Loan, at LIBOR for such Loan for the Interest Period therefor, plus the
Applicable Margin for Revolving Loans;

 

38

--------------------------------------------------------------------------------


 

(iii)                               during such periods a Term Loan is a Base
Rate Loan, at the Base Rate (as in effect from time to time), plus the
Applicable Margin for Term Loans; and

 

(iv)                              during such periods a Term Loan is a LIBOR
Loan, at LIBOR for such Loan for the Interest Period therefor, plus the
Applicable Margin for Term Loans.

 

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

 

(b)                                 Payment of Interest. All accrued and unpaid
interest on the outstanding principal amount of each Loan shall be payable
(i) monthly in arrears on the first day of each month, commencing with the first
full calendar month occurring after the Effective Date and (ii) on any date on
which the principal balance of such Loan is due and payable in full (whether at
maturity, due to acceleration or otherwise).  Interest payable at the
Post-Default Rate shall be payable from time to time on demand.  All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

 

(c)                                  Borrower Information Used to Determine
Applicable Interest Rates.  The parties understand that the applicable interest
rate for the Obligations and certain fees set forth herein may be determined
and/or adjusted from time to time based upon certain financial ratios and/or
other information to be provided or certified to the Lenders by the Borrower
(the “Borrower Information”).  If it is subsequently determined that any such
Borrower Information was incorrect (for whatever reason, including without
limitation because of a subsequent restatement of earnings by the Borrower) at
the time it was delivered to the Administrative Agent, and if the applicable
interest rate or fees calculated for any period were lower than they should have
been had the correct information been timely provided, then, such interest rate
and such fees for such period shall be automatically recalculated using correct
Borrower Information.  The Administrative Agent shall promptly notify the
Borrower in writing of any additional interest and fees due because of such
recalculation, and the Borrower shall pay such additional interest or fees due
to the Administrative Agent, for the account of each Lender, within five
(5) Business Days of receipt of such written notice.  Any recalculation of
interest or fees required by this provision shall survive the termination of
this Agreement, and this provision shall not in any way limit any of the
Administrative Agent’s, the Issuing Bank’s, or any Lender’s other rights under
this Agreement.

 

(d)                                 Changes in Credit Rating.

 

(i)                                     If a change in the Borrower’s Credit
Rating (a “Credit Rating Change”) causes the Applicable Margin to increase and,
within 90 days of the date of such Credit Rating Change the applicable Rating
Agencies restore the Borrower’s original Credit Rating (and, as a result, the
Applicable Margin is reduced to the level that existed on the date of such
Credit Rating Change), the Borrower shall receive a credit for any increased
interest and fees incurred by the Borrower under this Agreement during such 90
day period as a result of such Credit Rating Change, which such credit shall be
applied against accrued interest and/or fees hereunder in a manner as may be
satisfactory to the Borrower and the Administrative Agent.

 

(ii)                                  If a Credit Rating Change causes the
Applicable Margin to decrease and, within 90 days of the date of such Credit
Rating Change the applicable Rating Agencies restore the Borrower’s original
Credit Rating (and, as a result, the Applicable Margin is increased to the

 

39

--------------------------------------------------------------------------------


 

level that existed on the date of such Credit Rating Change), the Borrower
shall, within 5 Business Days of the restoration of the Borrower’s original
Credit Rating, pay to the Administrative Agent for the account of the Lenders,
the amount of interest and fees that would have been payable during such 90 day
period had the Credit Rating Change not occurred.

 

Section 2.6.  Number of Interest Periods.

 

There may be no more than 6 different Interest Periods for (a) Revolving Loans
outstanding at the same time and (b) Term Loans outstanding at the same time.

 

Section 2.7.  Repayment of Loans.

 

(a)                                 Revolving Loans.  The Borrower shall repay
the entire outstanding principal amount of, and all accrued but unpaid interest
on, the Revolving Loans on the Revolving Termination Date.

 

(b)                                 Term Loans.  The Borrower shall repay the
entire outstanding principal amount of, and all accrued but unpaid interest on,
the Term Loans on the Term Loan Maturity Date.

 

Section 2.8.  Prepayments.

 

(a)                                 Optional.  Subject to Section 4.4., the
Borrower may prepay any Loan at any time without premium or penalty.  The
Borrower shall give the Administrative Agent at least three (3) Business Days
prior written notice of the prepayment of any Loan.  Each voluntary prepayment
of Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess thereof.

 

(b)                                 Mandatory.

 

(i)                                     Revolving Commitment Overadvance.  If at
any time the aggregate principal amount of all outstanding Revolving Loans and
Swingline Loans, together with the aggregate amount of all Letter of Credit
Liabilities, exceeds the aggregate amount of the Revolving Commitments, the
Borrower shall immediately upon demand pay to the Administrative Agent for the
account of the Revolving Lenders, the amount of such excess.

 

(ii)                                  Application of Mandatory Prepayments. 
Amounts paid under the preceding subsection (i) shall be applied to pay all
amounts of principal outstanding on the Revolving Loans and Swingline Loans and
any Reimbursement Obligations pro rata in accordance with Section 3.2. and if
any Letters of Credit are outstanding at such time, the remainder, if any, shall
be deposited into the Letter of Credit Collateral Account for application to any
Reimbursement Obligations.  If the Borrower is required to pay any outstanding
LIBOR Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 4.4.

 

(c)                                  No Effect on Derivatives Contracts.  No
repayment or prepayment of the Loans pursuant to this Section or otherwise shall
affect any of the Borrower’s obligations under any Derivatives Contract entered
into with respect to any of the Loans.

 

Section 2.9.  Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan

 

40

--------------------------------------------------------------------------------


 

by selecting a new Interest Period for such LIBOR Loan.  Each Continuation of a
LIBOR Loan shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount, and each new Interest Period
selected under this Section shall commence on the last day of the immediately
preceding Interest Period.  Each selection of a new Interest Period shall be
made by the Borrower giving to the Administrative Agent a Notice of Continuation
not later than 10:00 a.m. Eastern time on the third Business Day prior to the
date of any such Continuation.  Such notice by the Borrower of a Continuation
shall be by telecopy, electronic mail or other similar form of communication in
the form of a Notice of Continuation, specifying (a) whether the Loans being
Continued are Revolving Loans or Term Loans, (b) the proposed date of such
Continuation, (c) the LIBOR Loans and portions thereof subject to such
Continuation and (d) the duration of the selected Interest Period, all of which
shall be specified in such manner as is necessary to comply with all limitations
on Loans outstanding hereunder.  Each Notice of Continuation shall be
irrevocable by and binding on the Borrower once given.  Promptly after receipt
of a Notice of Continuation, the Administrative Agent shall notify each
Revolving Lender, in the case of a Continuation of Revolving Loans, and each
Term Loan Lender, in the case of a Continuation of Term Loans, of the proposed
Continuation.  If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, such Loan
will automatically, on the last day of the current Interest Period therefor,
continue as a LIBOR Loan with an Interest Period of one month; provided, however
that if a Default or Event of Default exists, such Loan will automatically, on
the last day of the current Interest Period therefor, Convert into a Base Rate
Loan notwithstanding the first sentence of Section 2.10. or the Borrower’s
failure to comply with any of the terms of such Section.

 

Section 2.10.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Revolving Loan or
Term Loan of one Type into a Revolving Loan or Term Loan, as applicable, of
another Type; provided, however, a Base Rate Loan may not be Converted into a
LIBOR Loan if a Default or Event of Default exists.  Each Conversion of Base
Rate Loans into LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount.  Each
such Notice of Conversion shall be given not later than 10:00 a.m. Eastern time
3 Business Days prior to the date of any proposed Conversion.  Promptly after
receipt of a Notice of Conversion, the Administrative Agent shall notify each
Revolving Lender, in the case of a Conversion of Revolving Loans, and each Term
Loan Lender, in the case of a Conversion of Term Loans, of the proposed
Conversion.  Subject to the restrictions specified above, each Notice of
Conversion shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) whether the
Loans being Converted are Revolving Loans or Term Loans, (b) the requested date
of such Conversion, (c) the Type of Loan to be Converted, (d) the portion of
such Type of Loan to be Converted, (e) the Type of Loan such Loan is to be
Converted into and (f) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan.  Each Notice of Conversion shall
be irrevocable by and binding on the Borrower once given.

 

Section 2.11.  Notes.

 

(a)                                 Notes.  Except in the case of a Revolving
Lender that has notified the Administrative Agent in writing that it elects not
to receive a Revolving Note, the Revolving Loans made by each Revolving Lender
shall, in addition to this Agreement, also be evidenced by a Revolving Note,
payable to the order of such Revolving Lender in a principal amount equal to the
amount of its Revolving Commitment as originally in effect and otherwise duly
completed.  The Swingline Loans made by the Swingline Lender to the Borrower
shall, in addition to this Agreement, also be evidenced by a Swingline Note
payable to the order of the Swingline Lender.  Except in the case of a Term Loan
Lender that has

 

41

--------------------------------------------------------------------------------


 

notified the Administrative Agent in writing that it elects not to receive a
Term Note, the Term Loan made by a Term Loan Lender shall, in addition to this
Agreement, also be evidenced by a Term Note, payable to the order of such Term
Loan Lender in a principal amount equal to the amount of its Term Loan and
otherwise duly completed.  After the date hereof, to the extent a Lender which
has notified the Administrative Agent that it elects not to receive a Revolving
Note or Term Note, as applicable, elects to receive a Revolving Note or Term
Note, as applicable, the Borrower shall at its own expense execute and deliver
to such Lender a new Note dated as of the date hereof.

 

(b)                                 Records.  The date, amount, interest rate,
Type and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error; provided, however, that (i) the
failure of a Lender to make any such record shall not affect the obligations of
the Borrower under any of the Loan Documents and (ii) if there is a discrepancy
between such records of a Lender and the statements of accounts maintained by
the Administrative Agent pursuant to Section 3.8., in the absence of manifest
error, the statements of account maintained by the Administrative Agent pursuant
to Section 3.8. shall be controlling.

 

(c)                                  Lost, Stolen, Destroyed or Mutilated
Notes.  Upon receipt by the Borrower of (i) written notice from a Lender that a
Note of such Lender has been lost, stolen, destroyed or mutilated, and
(ii)(A) in the case of loss, theft or destruction, an unsecured agreement of
indemnity from such Lender in form reasonably satisfactory to the Borrower, or
(B) in the case of mutilation, upon surrender and cancellation of such Note, the
Borrower shall at its own expense execute and deliver to such Lender a new Note
dated the date of such lost, stolen, destroyed or mutilated Note.

 

Section 2.12.  Voluntary Reductions of the Revolving Commitment.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than 15 Business Days prior written notice to the Administrative
Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction (which in the case
of any partial reduction of the Revolving Commitments shall not be less than
$10,000,000 and integral multiples of $5,000,000 in excess of that amount in the
aggregate) and shall be irrevocable once given and effective only upon receipt
by the Administrative Agent (“Commitment Reduction Notice”).  Promptly after
receipt of a Commitment Reduction Notice the Administrative Agent shall notify
each Lender of the proposed termination or Revolving Commitment reduction.  The
Revolving Commitments may not be reduced below $200,000,000 in the aggregate
unless the Borrower terminates the Revolving Commitments in their entirety, and,
once terminated or reduced, the Revolving Commitments may not be increased or
reinstated.  The Borrower shall pay all interest on the Loans, and the Fees
under Section 3.5.(b) with respect to the amount of the Revolving Commitment
being reduced, accrued to the date of such reduction or termination of the
Revolving Commitments to the Administrative Agent for the account of the
Lenders, including but not limited to any applicable compensation due to each
Lender in accordance with Section 4.4.

 

Section 2.13.  Extension of Revolving Termination Date.

 

The Borrower shall have the right, exercisable one time, to extend the current
Revolving Termination Date by one year.  The Borrower may exercise such right
only by executing and delivering to the Administrative Agent at least 30 days
but not more than 90 days prior to the current Revolving Termination Date, a
written request for such extension (an “Extension Request”).  The Administrative

 

42

--------------------------------------------------------------------------------


 

Agent shall notify the Revolving Lenders if it receives an Extension Request
promptly upon receipt thereof.  Subject to satisfaction of the following
conditions, the Revolving Termination Date shall be extended for one year
effective upon receipt by the Administrative Agent of the Extension Request and
payment of the fee referred to in the following clause (ii): (i) immediately
prior to such extension and immediately after giving effect thereto, (x) no
Default or Event of Default shall exist and (y) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of such extension with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents and (ii) the Borrower shall have paid the Fees payable under
Section 3.5.(d).  At any time prior to the effectiveness of any such extension,
upon the Administrative Agent’s request, the Borrower shall deliver to the
Administrative Agent a certificate from the chief executive officer or chief
financial officer certifying the matters referred to in the immediately
preceding clauses (i)(x) and (i)(y).

 

Section 2.14.  Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

 

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for the benefit
of the Issuing Bank and the Revolving Lenders, for deposit into the Letter of
Credit Collateral Account, an amount of money equal to the amount of such
excess.

 

Section 2.15.  Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Bank shall not be required
to issue a Letter of Credit and no reduction of the Revolving Commitments
pursuant to Section 2.12. shall take effect, if immediately after the making of
such Loan, the issuance of such Letter of Credit or such reduction in the
Revolving Commitments the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time.

 

Section 2.16.  Increase in Commitments and Loans.

 

The Borrower shall have the right (a) at any time and from time to time during
the period beginning on the Effective Date to but excluding the Revolving
Termination Date to request increases in the aggregate amount of the Revolving
Commitments and (b) at any time and from time to time during the period
beginning on the Effective Date to but excluding the Term Loan Maturity Date to
request additional Term Loans, in each case, by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to any such increase in the Revolving
Commitments and any new Term Loans, the aggregate amount of Revolving
Commitments (less the aggregate amount of reductions of Revolving Commitments
effected pursuant to Section 2.12.) and Term Loans shall not exceed
$2,300,000,000.  Each such increase in the Term Loans and the Revolving
Commitments must be an aggregate minimum amount of $50,000,000 and integral
multiples of $10,000,000 in excess thereof.  The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Term Loans and the Revolving Commitments, including
decisions as to the selection of the existing Lenders and/or other banks,
financial

 

43

--------------------------------------------------------------------------------


 

institutions and other institutional lenders to be approached with respect to
such increase and the allocations of the increase in the Term Loans and the
Revolving Commitments among such existing Lenders and/or other banks, financial
institutions and other institutional lenders.  No Lender shall be obligated in
any way whatsoever to increase its Term Loan or Revolving Commitment or provide
a new Term Loan or Revolving Commitment, and any new Lender becoming a party to
this Agreement in connection with any such requested increase must be an
Eligible Assignee.  If a new Revolving Lender becomes a party to this Agreement,
or if any existing Revolving Lender is increasing its Revolving Commitment, such
Lender shall on the date it becomes a Revolving Lender hereunder (or in the case
of an existing Lender, increases its Revolving Commitment) (and as a condition
thereto) purchase from the other Revolving Lenders its Revolving Commitment
Percentage (determined with respect to the Revolving Lenders’ respective
Revolving Commitments and after giving effect to the increase of Revolving
Commitments) of any outstanding Revolving Loans, by making available to the
Administrative Agent for the account of such other Revolving Lenders, in same
day funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of such Revolving Loans to be purchased by such Lender, plus
(B) the aggregate amount of payments previously made by the other Revolving
Lenders under Section 2.3.(j) that have not been repaid, plus (C) interest
accrued and unpaid to and as of such date on such portion of the outstanding
principal amount of such Revolving Loans.  The Borrower shall pay to the
Revolving Lenders amounts payable, if any, to such Revolving Lenders under
Section 4.4. as a result of such purchase as if such purchase were a prepayment
of any such Revolving Loans.  Effecting the increase of the Term Loans and
Revolving Commitments under this Section is subject to the following conditions
precedent:  (x) no Default or Event of Default shall be in existence on the
effective date of such increase, (y) the representations and warranties made or
deemed made by the Borrower or any other Loan Party in any Loan Document to
which such Loan Party is a party shall be true and correct in all material
respects on the effective date of such increase except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted hereunder, and
(z)  the Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:  (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all corporate and other necessary action taken by the
Borrower to authorize such increase and (B) all corporate, partnership, member
and other necessary action taken by each Guarantor authorizing the guaranty of
such increase; (ii) an opinion of counsel to the Borrower and the Guarantors,
and addressed to the Administrative Agent and the Lenders covering such matters
as reasonably requested by the Administrative Agent; and (iii) except in the
case of a Lender that has elected not to receive a Note, new Notes executed by
the Borrower, payable to any new Lenders and replacement Notes executed by the
Borrower, payable to any existing Lenders increasing the principal amount of
their Term Loans or increasing their Revolving Commitments, in the principal
amount of such Lender’s Term Loan or Revolving Commitment, as applicable, at the
time of the effectiveness of the applicable increase in the aggregate principal
amount of the Term Loans or  Revolving Commitments.  In connection with any
increase in the aggregate principal amount of the Term Loans or Revolving
Commitments, as applicable, pursuant to this Section 2.16. any Lender becoming a
party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

 

44

--------------------------------------------------------------------------------


 

Section 2.17.  Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)                                 Payments by Borrower.  Except to the extent
otherwise provided herein, all payments of principal, interest, Fees and other
amounts to be made by the Borrower under this Agreement, the Notes or any other
Loan Document shall be made in Dollars, in immediately available funds, without
setoff, deduction or counterclaim, to the Administrative Agent at the Principal
Office, not later than 12:00 p.m. Eastern time on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day).  Subject to
Section 10.5., the Borrower shall, at the time of making each payment under this
Agreement or any other Loan Document, specify to the Administrative Agent the
amounts payable by the Borrower hereunder to which such payment is to be
applied.  Each payment received by the Administrative Agent for the account of a
Lender under this Agreement or any Note shall be paid to such Lender by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to the Administrative Agent from time to
time, for the account of such Lender at the applicable Lending Office of such
Lender.  Each payment received by the Administrative Agent for the account of
the Issuing Bank under this Agreement shall be paid to the Issuing Bank by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by the Issuing Bank to the Administrative Agent from time
to time, for the account of the Issuing Bank.  In the event the Administrative
Agent fails to pay such amounts to such Lender or the Issuing Bank, as the case
may be, (i) by 5:00 p.m. Eastern time on the Business Day such funds are
received by the Administrative Agent, if such amounts are received by 12:00 p.m.
Eastern time on such date or (ii) by 5:00 p.m. Eastern time on the Business Day
following the date such funds are received by the Administrative Agent, if such
amounts are received after 12:00 p.m. Eastern time on any Business Day, the
Administrative Agent shall pay interest on such amount until paid at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  If the due
date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall continue to accrue at the
rate, if any, applicable to such payment for the period of such extension.

 

(b)                                 Presumptions Regarding Payments by
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may
(but shall not be obligated to), in reliance upon such assumption, distribute to
the Lenders or the Issuing Bank, as the case may be, the amount due.  In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or the Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent on demand that amount so distributed to such Lender or
the Issuing Bank, with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

45

--------------------------------------------------------------------------------


 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5.(b), the
first sentence of 3.5.(c), and 3.5.(d) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.12. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9., if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the Revolving Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitments; (c) the making
of Term Loans under Section 2.2.(a) shall be made from the Term Loan Lenders,
pro rata according to the amounts of their respective Term Loan Commitments;
(d) each payment or prepayment of principal of Term Loans shall be made for the
account of the Term Loan Lenders pro rata in accordance with the respective
unpaid principal amounts of the Term Loans held by them; (e) each payment of
interest on Revolving Loans or Term Loans shall be made for the account of the
Revolving Lenders or Term Loan Lenders, as applicable, pro rata in accordance
with the amounts of interest on such Revolving Loans or Term Loans, as
applicable, then due and payable to the respective Lenders; (f) the Conversion
and Continuation of Revolving Loans or Term Loans of a particular Type (other
than Conversions provided for by Sections 4.1.(c) and 4.5.) shall be made pro
rata among the Revolving Lenders or Term Loan Lenders, as applicable, according
to the amounts of their respective Revolving Loans or Term Loans, as applicable,
and the then current Interest Period for each Lender’s portion of each such Loan
of such Type shall be coterminous; (g) the Revolving Lenders’ participation in,
and payment obligations in respect of, Swingline Loans under Section 2.4., shall
be in accordance with their respective Revolving Commitment Percentages; and
(h) the Revolving Lenders’ participation in, and payment obligations in respect
of, Letters of Credit under Section 2.3., shall be in accordance with their
respective Revolving Commitment Percentages.  All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Lender shall
have acquired a participating interest in any such Swingline Loan pursuant to
Section 2.4.(e), in which case such payments shall be pro rata in accordance
with such participating interests).  Any payment or prepayment of principal or
interest made during the existence of a Default or Event of Default shall be
made for the account of the Lenders and the Issuing Bank in accordance with the
order set forth in Section 10.5.

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender (other than any payment in respect of Specified Derivatives Obligations)
not in accordance with the terms of  this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be

 

46

--------------------------------------------------------------------------------


 

equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may actually be incurred by such
Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 3.2. or Section 10.5., as applicable.  To such end, all
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.  The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation. 
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Fees.

 

(a)                                 Closing Fee.  On the Effective Date, the
Borrower agrees to pay to the Administrative Agent and each Lender all loan fees
as have been agreed to in writing by the Borrower and the Administrative Agent.

 

(b)                                 Facility Fees. During the period from the
Effective Date to but excluding the Revolving Termination Date, the Borrower
agrees to pay to the Administrative Agent for the account of the Revolving
Lenders a facility fee equal to the daily aggregate amount of the Revolving
Commitments (whether or not utilized) times a rate per annum equal to the
Applicable Facility Fee.  Such fee shall be payable quarterly in arrears on the
last Business Day of each March, June, September and December during the term of
this Agreement and on the Revolving Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero.  The Borrower acknowledges that the fee payable hereunder
is a bona fide commitment fee and is intended as reasonable compensation to the
Revolving Lenders for committing to make funds available to the Borrower as
described herein and for no other purposes.

 

(c)                                  Letter of Credit Fees.  The Borrower agrees
to pay to the Administrative Agent for the account of each Revolving Lender a
letter of credit fee at a rate per annum equal to the Applicable Margin for
Revolving Loans times the daily average Stated Amount of each Letter of Credit
for the period from and including the date of issuance of such Letter of Credit
(x) to and including the date such Letter of Credit expires or is cancelled or
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full.  In addition to such fees, the Borrower shall pay to the Issuing Bank
solely for its own account, a fronting fee in respect of each Letter of Credit
in the amount provided in the Fee Letter; provided, however, in no event shall
the aggregate amount of such fee in respect of any Letter of Credit be less than
$1,000.  The fees provided for in this subsection shall be nonrefundable and
payable, in the case of the fee provided for in the first sentence, in arrears
(i) quarterly on the first day of January, April, July and October, (ii) on the
Revolving Termination Date, (iii) on the date the Revolving Commitments are
terminated or reduced to zero and (iv) thereafter from time to time on demand of
the Administrative Agent and in the case of the fee provided for in the second
sentence, at the time of issuance of such Letter of Credit.  The Borrower shall
pay directly to the Issuing Bank from time to time on demand all

 

47

--------------------------------------------------------------------------------


 

commissions, charges, costs and expenses in the amounts customarily charged or
incurred by the Issuing Bank from time to time in like circumstances with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or any other transaction relating thereto.

 

(d)                                 Revolving Credit Extension Fee.  If the
Borrower exercises its right to extend the Revolving Termination Date in
accordance with Section 2.13., the Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a fee equal to 0.15% of the
amount of such Lender’s Revolving Commitment (whether or not utilized).  Such
fee shall be due and payable in full on the date the Administrative Agent
receives the Extension Request pursuant to such Section.

 

(e)                                  Administrative and Other Fees.  The
Borrower agrees to pay the administrative and other fees of the Administrative
Agent as provided in the Fee Letter and as may be otherwise agreed to in writing
from time to time by the Borrower and the Administrative Agent.

 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) through (iv) and,
with respect to Swingline Loans, in Section 2.4.(c).  Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, arrangement fees, facility fees, closing fees, letter of
credit fees, underwriting fees, default charges, late charges, funding or
“breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, in
each case, in connection with the transactions contemplated by this Agreement
and the other Loan Documents, are charges made to compensate the Administrative
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the
Administrative Agent and the Lenders in connection with this Agreement and shall
under no circumstances be deemed to be charges for the use of money.  All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

48

--------------------------------------------------------------------------------


 

Section 3.9.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)                                 Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Requisite Lenders.

 

(b)                                 Defaulting Lender Waterfall.  Any payment of
principal, interest, Fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article X. or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 3.3. shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, in the case of a Defaulting Lender that
is a Revolving Lender, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, in the case of a Defaulting Lender that is a
Revolving Lender, if so determined by the Administrative Agent and the Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Revolving Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or amounts owing by such Defaulting Lender under
Section 2.3.(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article V. were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Lenders pro rata in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately following subsection (d)) and Term Loan Percentages, as applicable. 
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

49

--------------------------------------------------------------------------------


 

(c)                                  Certain Fees.

 

(i)                                     No Revolving Lender that is a Defaulting
Lender shall be entitled to receive any Fee payable under Section 3.5.(b) for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

 

(ii)                                  Each Revolving Lender that is a Defaulting
Lender shall be entitled to receive any Fee payable under Section 3.5.(c) for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Commitment Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to the immediately
following subsection (e).

 

(iii)                               With respect to any Fee not required to be
paid to any Defaulting Lender pursuant to the immediately preceding
clauses (i) or (ii), the Borrower shall (x) pay to each Revolving Lender that is
a Non-Defaulting Lender that portion of any such Fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to the Issuing Bank and Swingline Lender, as applicable, the amount of
any such Fee otherwise payable to such Defaulting Lender to the extent allocable
to such Issuing Bank’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such Fee.

 

(d)                                 Reallocation of Participations to Reduce
Fronting Exposure.  In the case of a Revolving Lender that is a Defaulting
Lender, all or any part of such Defaulting Lender’s participation in Letter of
Credit Liabilities and Swingline Loans shall be reallocated among the Revolving
Lenders that are Non-Defaulting Lenders in accordance with their respective
Revolving Commitment Percentages (determined without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Article V. are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Revolving Lender that is a
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Revolving Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(e)                                  Cash Collateral, Repayment of Swingline
Loans.

 

(i)                                     If the reallocation described in the
immediately preceding subsection (d) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in this subsection.

 

(ii)                                  At any time that there shall exist a
Revolving Lender that is a Defaulting Lender, within 1 Business Day following
the written request of the Administrative Agent or the Issuing Bank (with a copy
to the Administrative Agent), the Borrower shall Cash Collateralize the Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to the immediately preceding subsection (d) and any Cash
Collateral provided by

 

50

--------------------------------------------------------------------------------


 

such Defaulting Lender) in an amount not less than the aggregate Fronting
Exposure of the Issuing Bank with respect to Letters of Credit issued and
outstanding at such time.

 

(iii)                               The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Issuing Bank, and agree to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Liabilities, to be applied pursuant to the
immediately following clause (iv).  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Bank as herein provided, or
that the total amount of such Cash Collateral is less than the aggregate
Fronting Exposure of the Issuing Bank with respect to Letters of Credit issued
and outstanding at such time, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Liabilities (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(v)                                 Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this subsection following
(x) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Revolving Lender), or
(y) the determination by the Administrative Agent and the Issuing Bank that
there exists excess Cash Collateral; provided that, subject to the immediately
preceding subsection (b), the Person providing Cash Collateral and the Issuing
Bank may (but shall not be obligated to) agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

(f)                                   Defaulting Lender Cure.  If the Borrower
and the Administrative Agent (and in the case of the Defaulting Lender that is a
Revolving Lender, the Swingline Lender and the Issuing Bank) agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which, in the case of a
Revolving Lender, may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans, and in
the case of a Defaulting Lender that is a Revolving Lender, funded and unfunded
participations in Letters of Credit and Swingline Loans, to be held pro rata by
the Lenders in accordance with their respective Revolving Commitment Percentages
(determined without giving effect to the immediately preceding subsection (d))
and Term Loan Percentages, as applicable, whereupon such Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to Fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a

 

51

--------------------------------------------------------------------------------


 

waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

(g)                                  New Swingline Loans/Letters of Credit.  So
long as any Revolving Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) the Issuing Bank shall not be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

 

(h)                                 Purchase of Defaulting Lender’s Commitment. 
During any period that a Revolving Lender is a Defaulting Lender, the Borrower
may, by the Borrower giving written notice thereof to the Administrative Agent,
such Defaulting Lender and the other Lenders, demand that such Defaulting Lender
assign its Revolving Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.5.(b). No party hereto shall have
any obligation whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. In addition, any Revolving Lender which is not a
Defaulting Lender may, but shall not be obligated, in its sole discretion, to
acquire the face amount of all or a portion of such Defaulting Lender’s
Revolving Commitment via an assignment subject to and in accordance with the
provisions of Section 12.5.(b). In connection with any such assignment, such
Defaulting Lender shall promptly execute all documents reasonably requested to
effect such assignment, including an appropriate Assignment and Assumption
Agreement and, notwithstanding Section 12.5.(b), shall pay to the Administrative
Agent an assignment fee in the amount of $7,500. The exercise by the Borrower of
its rights under this Section shall be at the Borrower’s sole cost and expense
and at no cost or expense to the Administrative Agent or any of the Lenders.

 

Section 3.10.  Taxes.

 

(a)                                 Issuing Bank.  For purposes of this Section,
the term “Lender” includes the Issuing Bank and the term “Applicable Law”
includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or other applicable Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower and the other Loan Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient (whether directly or pursuant to Section 3.10.(e)(i)) or required to
be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly

 

52

--------------------------------------------------------------------------------


 

or legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or another Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower and the other Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.5. relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or any other Loan Party
to a Governmental Authority pursuant to this Section, the Borrower or such other
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
applicable Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by

 

53

--------------------------------------------------------------------------------


 

the Borrower or the Administrative Agent) of an executed IRS Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(II)                              an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit L-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit L-2 or Exhibit L-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit L-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an electronic copy (or

 

54

--------------------------------------------------------------------------------


 

an original if requested by the Borrower or the Administrative Agent) of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will an indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place such indemnified party in a less
favorable net after-Tax position than such indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to, or apply for or seek any refund for or on behalf of,
any indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

55

--------------------------------------------------------------------------------


 

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1.  Additional Costs; Capital Adequacy.

 

(a)                                 Capital Adequacy.  If any Lender determines
that any Regulatory Change affecting such Lender or any lending office of such
Lender or such Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, any Commitment of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(b)                                 Additional Costs.  In addition to, and not
in limitation of the immediately preceding subsection, the Borrower shall
promptly pay to the Administrative Agent for the account of a Lender from time
to time such amounts as such Lender may determine to be necessary to compensate
such Lender for any costs incurred by such Lender that it determines are
attributable to its making or maintaining of any LIBOR Loans or its obligation
to make any LIBOR Loans hereunder, any reduction in any amount receivable by
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such LIBOR Loans or such obligation or the maintenance by such Lender
of capital in respect of its LIBOR Loans or its Commitments (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that:  (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or its
Commitments (other than Indemnified Taxes, Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and Connection Income
Taxes), or (ii) imposes or modifies any reserve, special deposit, compulsory
loan insurance charge, or similar requirements (other than Regulation D of the
Board of Governors of the Federal Reserve System or other similar reserve
requirement applicable to any other category of liabilities or category of
extensions of credit or other assets by reference to which the interest rate on
LIBOR Loans is determined to the extent utilized when determining LIBOR for such
Loans) relating to any extensions of credit or other assets of, or any deposits
with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder) or (iii) imposes on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or the Loans made by such Lender.

 

(c)                                  Lender’s Suspension of LIBOR Loans. 
Without limiting the effect of the provisions of the immediately preceding
subsections (a) and (b), if by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
(ii) becomes subject to restrictions on the amount of such a category of
liabilities or assets that it may hold, then, if such Lender so elects by notice
to the Borrower (with a copy to the Administrative Agent), the obligation of
such Lender to make or Continue, or to Convert Base Rate Loans into, LIBOR Loans
shall be suspended until such Regulatory Change ceases to be in effect (in which
case the provisions of Section 4.5. shall apply).

 

(d)                                 Additional Costs in Respect of Letters of
Credit.  Without limiting the obligations of the Borrower under the preceding
subsections of this Section (but without duplication), if as a result of any

 

56

--------------------------------------------------------------------------------


 

Regulatory Change or any risk-based capital guideline or other requirement
heretofore or hereafter issued by any Governmental Authority there shall be
imposed, modified or deemed applicable any Tax (other than Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and Connection Income Taxes), reserve, special deposit, capital adequacy or
similar requirement against or with respect to or measured by reference to
Letters of Credit and the result shall be to increase the cost to the Issuing
Bank of issuing (or any Lender of purchasing participations in) or maintaining
its obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by the Issuing Bank or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Issuing
Bank or such Lender, the Borrower shall pay promptly, and in any event within 3
Business Days of demand, to the Issuing Bank or, in the case of such Lender, to
the Administrative Agent for the account of such Lender, from time to time as
specified by the Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate the Issuing Bank or such Lender for such increased
costs or reductions in amount.

 

(e)                                  Notification and Determination of
Additional Costs.  Each of the Administrative Agent, Issuing Bank and each
Lender, as the case may be, agrees to notify the Borrower (and in the case of
the Issuing Bank or a Lender, to notify the Administrative Agent) of any event
occurring after the Agreement Date entitling the Administrative Agent, the
Issuing Bank or such Lender to compensation under any of the preceding
subsections of this Section as promptly as practicable; provided, however, that
the failure of the Administrative Agent, the Issuing Bank or any Lender to give
such notice shall not release the Borrower from any of its obligations hereunder
(and in the case of a Lender, to the Administrative Agent); provided, further,
that notwithstanding the foregoing provisions of this Section, the
Administrative Agent or a Lender, as the case may be, shall not be entitled to
compensation for any such amount relating to any period ending more than six
months prior to the date that the Administrative Agent or such Lender, as
applicable, first notifies the Borrower in writing thereof or for any amounts
resulting from a change by any Lender of its Lending Office (other than changes
required by Applicable Law).  The Administrative Agent, the Issuing Bank and
each Lender, as the case may be, agrees to furnish to the Borrower (and in the
case of the Issuing Bank or a Lender to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section.  Determinations by the Administrative Agent, the Issuing
Bank or such Lender, as the case may be, of the effect of any Regulatory Change
shall be conclusive and binding for all purposes, absent manifest error.  The
Borrower shall pay the Administrative Agent, the Issuing Bank and or any such
Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

Section 4.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)                                 the Administrative Agent shall determine
(which determination shall be conclusive absent manifest error) that reasonable
and adequate means do not exist for the ascertaining LIBOR for such Interest
Period, or the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error) that quotations of interest rates for
the relevant deposits referred to in the definition of LIBOR are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein; or

 

(b)                                 the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) that
the relevant rates of interest referred to in the definition of LIBOR upon the
basis of which the rate of interest for LIBOR Loans for such Interest Period is
to

 

57

--------------------------------------------------------------------------------


 

be determined are not likely to adequately cover the cost to any Lender of
making or maintaining LIBOR Loans for such Interest Period,

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, all of the
Lenders, in the case of the immediately preceding clause (a), and any Lender
affected thereby, in the case of the immediately preceding clause (b), shall be
under no obligation to, and shall not, make additional LIBOR Loans, Continue
LIBOR Loans or Convert Loans into LIBOR Loans, unless and until such Lender
gives notice as provided in Section 4.5. that such condition no longer exists,
and, so long as such condition remains in effect, such Lender’s LIBOR Loans
shall be treated in accordance with Section 4.5.

 

Section 4.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that due to a
Regulatory Change it is unlawful for such Lender to honor its obligation to make
or maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy of such notice to the Administrative Agent) and
such Lender’s obligation to make or Continue, or to Convert Loans of any other
Type into, LIBOR Loans shall be suspended until such time as such Lender may
again make and maintain LIBOR Loans (in which case the provisions of
Section 4.5. shall be applicable).

 

Section 4.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

(a)                                 any payment or prepayment (whether mandatory
or optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender
for any reason (including, without limitation, acceleration) on a date other
than the last day of the Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Section 5.2. to be satisfied) to borrow a LIBOR Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date.  Upon the Borrower’s
request, the Administrative Agent shall provide the Borrower with a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof.  Any such statement shall be conclusive absent
manifest error.

 

58

--------------------------------------------------------------------------------


 

Section 4.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans, shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3., then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 4.1., Section 4.2.
or Section 4.3. that gave rise to such Conversion no longer exist:

 

(a)                                 to the extent that such Lender’s LIBOR Loans
have been so Converted, all payments and prepayments of principal that would
otherwise be applied to such Lender’s LIBOR Loans shall be applied instead to
its Base Rate Loans; and

 

(b)                                 all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c) or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Revolving Commitment
Percentages or Term Loan Percentages, as applicable.

 

Section 4.6.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections, or
(c) a Lender does not vote in favor of any amendment, modification or waiver to
this Agreement or any other Loan Document which, pursuant to Section 12.6.(b),
requires the vote of such Lender, and the Requisite Lenders shall have voted in
favor of such amendment, modification or waiver then, so long as there does not
then exist any Default or Event of Default, the Borrower may demand that such
Lender (the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Revolving Commitment and Term Loan, as applicable, to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.5.(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) in the case of
an Affected Lender that is a Revolving Lender, the aggregate amount of payments
previously made by the Affected Lender under Section 2.3.(j) that have not been
repaid, plus (z) any accrued but unpaid interest thereon and accrued but unpaid
fees owing to the Affected Lender, or any other amount as may be mutually agreed
upon by such Affected Lender and Eligible Assignee.  Each of the Administrative
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Administrative Agent, such Affected Lender nor any other Lender nor any Titled
Agent be obligated in

 

59

--------------------------------------------------------------------------------


 

any way whatsoever to initiate any such replacement or to assist in finding an
Eligible Assignee.  The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 4.1. or 4.4.) with respect to any period up to the date of
replacement.

 

Section 4.7.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1.  Initial Conditions Precedent.

 

The effectiveness of this Agreement and the obligation of the Lenders to effect
or permit the occurrence of the first Credit Event hereunder, whether as the
making of a Loan or the issuance of a Letter of Credit, are subject to the
satisfaction or waiver of the following conditions precedent:

 

(a)                                 The Administrative Agent shall have received
each of the following, in form and substance satisfactory to the Administrative
Agent:

 

(i)                                     counterparts of this Agreement executed
by each of the parties hereto;

 

(ii)                                  Revolving Notes and Term Notes executed by
the Borrower, payable to each applicable Lender (other than any Lender that has
requested that it not receive a Note) and complying with the terms of
Section 2.11.(a) and the Swingline Note executed by the Borrower;

 

(iii)                               the Guaranty executed by each of the
Guarantors, if any, initially to be a party thereto;

 

(iv)                              an opinion of Sullivan & Worcester LLP, and an
opinion of Venable LLP, special Maryland counsel, in each case, counsel to the
Borrower and the other Loan Parties, addressed to the Administrative Agent and
the Lenders and covering such matters as the Administrative Agent may reasonably
request;

 

60

--------------------------------------------------------------------------------


 

(v)                                 the certificate or articles of incorporation
or formation, articles of organization, certificate of limited partnership,
declaration of trust or other comparable organizational instrument (if any) of
each Loan Party certified as of a recent date by the Secretary of State of the
state of formation of such Loan Party;

 

(vi)                              a certificate of good standing (or certificate
of similar meaning) with respect to each Loan Party issued as of a recent date
by the Secretary of State of the state of formation of each such Loan Party and
certificates of qualification to transact business or other comparable
certificates issued as of a recent date by each Secretary of State (and any
state department of taxation, as applicable) of each state in which such Loan
Party is required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

 

(vii)                           a certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver the Loan Documents to which such Loan
Party is a party, and in the case of the Borrower, authorized to execute and
deliver on behalf of the Borrower Notices of Borrowing, Notices of Swingline
Borrowing, requests for Letters of Credit, Notices of Conversion and Notices of
Continuation;

 

(viii)                        copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of (A) the by-laws of such Loan Party, if a corporation, the operating
agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity and (B) all corporate, partnership, member or other
necessary action taken by such Loan Party to authorize the execution, delivery
and performance of the Loan Documents to which it is a party;

 

(ix)                              a Compliance Certificate calculated as of the
Effective Date on a pro forma basis for the Borrower’s fiscal quarter ending
September 30, 2013;

 

(x)                                 the request for the Term Loans required by
Section 2.2.(b);

 

(xi)                              a Disbursement Instruction Agreement effective
as of the Agreement Date;

 

(xii)                           evidence that all indebtedness, liabilities or
obligations owing by the Loan Parties under the Existing Term Loan Agreement
shall have been paid in full and that all accrued and unpaid interest and fees
owing by the Loan Parties under the Existing Credit Agreement shall have been
paid in full;

 

(xiii)                        evidence that the Fees, if any, then due and
payable under Section 3.5., together with all other fees, expenses and
reimbursement amounts due and payable to the Administrative Agent and any of the
Lenders, including without limitation, the fees and expenses of counsel to the
Administrative Agent, have been paid;

 

(xiv)                       a copy of (y) all Operating Agreements, all
Ancillary Agreements, the Business Management Agreement, the Property Management
Agreement, in each case certified as true, correct and complete by the chief
operating officer or chief financial officer of the Borrower, and (z) an
Operating Agreement Abstract with respect to each Operating Agreement for the
Unencumbered Assets; and

 

61

--------------------------------------------------------------------------------


 

(xv)                          such other documents, agreements and instruments
as the Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request;

 

(b)                                 there shall not have occurred or become
known to the Administrative Agent or any of the Lenders any event, condition,
situation or status since the date of the information contained in the financial
and business projections, budgets, pro forma data and forecasts concerning the
Borrower and its Subsidiaries delivered to the Administrative Agent and the
Lenders prior to the Agreement Date that has had or could reasonably be expected
to result in a Material Adverse Effect;

 

(c)                                  no litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened which could reasonably be expected to (i) result in a Material
Adverse Effect or (ii) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect, the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

 

(d)                                 the Borrower and its Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (i) any Applicable Law or (ii) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
could not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin or impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;

 

(e)                                  the Borrower and each other Loan Party
shall have provided all information requested by the Administrative Agent and
each Lender in order to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act; and

 

(f)                                   there shall not have occurred or exist any
other material disruption of financial or capital markets that could reasonably
be expected to materially and adversely affect the transactions contemplated by
the Loan Documents.

 

Section 5.2.  Conditions Precedent to All Loans and Letters of Credit.

 

In addition to the satisfaction or waiver of the conditions precedent contained
in Section 5.1., the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Bank to issue, to extend the expiration date of, or to increase the
Stated Amount of, Letters of Credit are each subject to the further conditions
precedent that: (a) no Default or Event of Default shall exist as of the date of
the making of such Loan or date of issuance, extension or increase of such
Letter of Credit or would exist immediately after giving effect thereto, and no
violation of the limits described in Section 2.15. would occur after giving
effect thereto; (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the date of the making of such Loan or date of issuance, extension or
increase of such Letter of Credit with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and

 

62

--------------------------------------------------------------------------------


 

expressly permitted hereunder and (c) in the case of the borrowing of Revolving
Loans, the Administrative Agent shall have received a timely Notice of
Borrowing, in the case of a Swingline Loan, the Swingline Lender shall have
received a timely Notice of Swingline Borrowing or in the case of the issuance
of a Letter of Credit, the Issuing Bank and the Administrative Agent shall have
received a timely request for the issuance of such Letter of Credit.  Each
Credit Event shall constitute a certification by the Borrower to the effect set
forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event).  In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time any
Loan is made or any Letter of Credit is issued, extended or increased, that all
conditions to the making of such Loan or issuing, extending or increasing of
such Letter of Credit contained in this Article V. have been satisfied.  Unless
set forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a certification by such Lender to the Administrative Agent for
the benefit of the Administrative Agent and the Lenders that the conditions
precedent for initial Loans set forth in Sections 5.1. and 5.2. that have not
previously been waived by the Lenders in accordance with the terms of this
Agreement have been satisfied.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:

 

(a)                                 Organization; Power; Qualification.  Each of
the Borrower, the other Loan Parties and the other Subsidiaries is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.

 

(b)                                 Ownership Structure.  Part I of
Schedule 6.1.(b) is, as of the Agreement Date, a complete and correct list of
all Subsidiaries of the Borrower setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding any
Equity Interest in such Subsidiary, (iii) the nature of the Equity Interests
held by each such Person, (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests and (v) whether such Subsidiary is an
Excluded Subsidiary and/or a Foreign Subsidiary.  As of the Agreement Date,
except as disclosed in such Schedule, (A) each of the Borrower and its
Subsidiaries owns, free and clear of all Liens, and has the unencumbered right
to vote, all outstanding Equity Interests in each Person shown to be held by it
on such Schedule, (B) all of the issued and outstanding capital stock of each
such Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person.  As of the Agreement Date,
Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated Affiliates
of the Borrower, including the correct

 

63

--------------------------------------------------------------------------------


 

legal name of such Person, the type of legal entity which each such Person is,
and all Equity Interests in such Person held directly or indirectly by the
Borrower.

 

(c)                                  Authorization of Loan Documents and
Borrowings.  The Borrower has the right and power, and has taken all necessary
action to authorize it, to borrow and obtain other extensions of credit
hereunder.  The Borrower and each other Loan Party has the right and power, and
has taken all necessary action to authorize it, to execute, deliver and perform
each of the Loan Documents and the Fee Letter to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby.  The Loan Documents and the Fee Letter to which
the Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.

 

(d)                                 Compliance of Loan Documents with Laws.  The
execution, delivery and performance of this Agreement,  the other Loan Documents
to which any Loan Party is a party and of the Fee Letter in accordance with
their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both:  (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of any Loan Party, or any indenture, agreement or
other instrument to which the Borrower or any other Loan Party is a party or by
which it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party other than in favor
of the Administrative Agent for its benefit and the benefit of the Lenders and
the Issuing Bank.

 

(e)                                  Compliance with Law; Governmental
Approvals.  Each of the Borrower, the other Loan Parties and the other
Subsidiaries is in compliance with each Governmental Approval and all other
Applicable Laws relating to it except for noncompliances which, and Governmental
Approvals the failure to possess which, could not, individually or in the
aggregate, reasonably be expected to cause a Default or Event of Default or have
a Material Adverse Effect.

 

(f)                                   Title to Properties; Liens.  Part I of
Schedule 6.1.(f) is, as of the Agreement Date, a complete and correct listing of
all real estate assets of the Borrower, each other Loan Party and each other
Subsidiary.  Each of the Borrower, each other Loan Party and each other
Subsidiary has good, marketable and legal title to, or a valid leasehold
interest in, its respective assets.  As of the Agreement Date, there are no
Liens against any assets of the Borrower, any Subsidiary or any other Loan Party
except for Permitted Liens.

 

(g)                                  Existing Indebtedness. 
Schedule 6.1.(g) is, as of the Agreement Date, a complete and correct listing of
all Indebtedness (including all Guarantees) of each of the Borrower, the other
Loan Parties and the other Subsidiaries, and if such Indebtedness is secured by
any Lien, a description of all of the property subject to such Lien. As of the
Agreement Date, the Borrower, the other Loan Parties and the other Subsidiaries
have performed and are in compliance with all of the terms of such Indebtedness
and all instruments and agreements relating thereto, and no default or event of
default, or event or condition which with the giving of notice, the lapse of
time, or both, would constitute a default or event of default, exists with
respect to any such Indebtedness.

 

64

--------------------------------------------------------------------------------


 

(h)                                 Material Contracts.  Schedule 6.1.(h) is, as
of the Agreement Date, a true, correct and complete listing of all Material
Contracts.  Each of the Borrower, the other Loan Parties and the other
Subsidiaries that are parties to any Material Contract has performed and is in
compliance with all of the terms of such Material Contract, and no default or
event of default, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute such a default or event of default,
exists with respect to any such Material Contract.  All Operating Agreement
Abstracts provided by the Borrower to the Administrative Agent accurately
summarize the relevant provisions of the Operating Agreements required to be
described therein, and such Operating Agreement Abstracts are correct in all
material respects.

 

(i)                                     Litigation.  Except as set forth on
Schedule 6.1.(i), there are no actions, suits or proceedings pending (nor, to
the knowledge of any Loan Party, are there any actions, suits or proceedings
threatened, nor is there any basis therefor) against or in any other way
relating adversely to or affecting the Borrower, any other Loan Party, any other
Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
(i) could reasonably be expected to have a Material Adverse Effect or (ii) in
any manner draws into question the validity or enforceability of any Loan
Document or the Fee Letter.  There are no strikes, slow downs, work stoppages or
walkouts or other labor disputes in progress or threatened relating to, any Loan
Party or any other Subsidiary that could reasonably be expected to have a
Material Adverse Effect.

 

(j)                                    Taxes.  All federal, state and other tax
returns of the Borrower, each other Loan Party and each other Subsidiary
required by Applicable Law to be filed have been duly filed, and all federal,
state and other taxes, assessments and other governmental charges or levies
upon, each Loan Party, each other Subsidiary and their respective properties,
income, profits and assets which are due and payable have been paid, except any
such nonpayment or non-filing which is at the time permitted under Section 7.6. 
As of the Agreement Date, none of the United States income tax returns of the
Borrower, any other Loan Party or any other Subsidiary is under audit.  All
charges, accruals and reserves on the books of the Borrower, the other Loan
Parties and the other Subsidiaries in respect of any taxes or other governmental
charges are in accordance with GAAP.

 

(k)                                 Financial Statements.  The Borrower has
furnished to each Lender copies of (i) the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries for the fiscal year ended
December 31, 2012, and the related audited consolidated statements of
operations, shareholders’ equity and cash flow for the fiscal year ended on such
date, with the opinion thereon of Ernst & Young LLP, and (ii) the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries for
the fiscal quarter ended September 30, 2013, and the related unaudited
consolidated statements of operations, and cash flow of the Borrower and its
consolidated Subsidiaries for the fiscal quarter ended on such date.  Such
financial statements (including in each case related schedules and notes) are
complete and correct in all material respects and present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the consolidated
financial position of the Borrower and its consolidated Subsidiaries as at their
respective dates and the results of operations and the cash flow for such
periods (subject, as to interim statements, to changes resulting from normal
year-end audit adjustments).  Neither the Borrower nor any of its Subsidiaries
has on the Agreement Date any material contingent liabilities, liabilities,
liabilities for taxes, unusual or long-term commitments or unrealized or forward
anticipated losses from any unfavorable commitments that would be required to be
set forth in its financial statements or notes thereto, except as referred to or
reflected or provided for in said financial statements.

 

(l)                                     No Material Adverse Change.  Since
December 31, 2012, there has been no material adverse change in the consolidated
financial condition, results of operations, business or prospects of the
Borrower and its consolidated Subsidiaries taken as a whole.  Each of the
Borrower, the other Loan Parties and the other Subsidiaries is Solvent.

 

65

--------------------------------------------------------------------------------


 

(m)                             REIT Status.  The Borrower qualifies as, and has
elected to be treated as, a REIT and is in compliance with all requirements and
conditions imposed under the Internal Revenue Code to allow the Borrower to
maintain its status as a REIT.

 

(n)                                 ERISA.

 

(i)                                     Each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws in all material respects.  Except with respect to
Multiemployer Plans, each Qualified Plan (A) has received a favorable
determination from the Internal Revenue Service applicable to such Qualified
Plan’s current remedial amendment cycle (as defined in Revenue Procedure 2007-44
or “2007-44” for short), (B) has timely filed for a favorable determination
letter from the Internal Revenue Service during its staggered remedial amendment
cycle (as defined in 2007-44) and such application is currently being processed
by the Internal Revenue Service, (C) had filed for a determination letter prior
to its “GUST remedial amendment period” (as defined in 2007-44) and received
such determination letter and the staggered remedial amendment cycle first
following the GUST remedial amendment period for such Qualified Plan has not yet
expired, or (D) is maintained under a prototype plan and may rely upon a
favorable opinion letter issued by the Internal Revenue Service with respect to
such prototype plan.  To the best knowledge of the Borrower, nothing has
occurred which would cause the loss of its reliance on each Qualified Plan’s
favorable determination letter or opinion letter.

 

(ii)                                  With respect to any Benefit Arrangement
that is a retiree welfare benefit arrangement, all amounts have been accrued on
the applicable ERISA Group’s financial statements in accordance with FASB ASC
715.  The “benefit obligation” of all Plans does not exceed the “fair market
value of plan assets” for such Plans by more than $10,000,000 all as determined
by and with such terms defined in accordance with FASB ASC 715.

 

(iii)                               Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) no
ERISA Event has occurred or is expected to occur; (ii) there are no pending, or
to the best knowledge of the Borrower, threatened, claims, actions or lawsuits
or other action by any Governmental Authority, plan participant or beneficiary
with respect to a Benefit Arrangement; (iii) there are no violations of the
fiduciary responsibility rules with respect to any Benefit Arrangement; and
(iv) no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject any
member of the ERISA Group to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.

 

(o)                                 Absence of Default.  None of the Loan
Parties or any of the other Subsidiaries is in default under its certificate or
articles of incorporation or formation, bylaws, partnership agreement or other
similar organizational documents, and no event has occurred, which has not been
remedied, cured or waived:  (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
any Loan Party or any other Subsidiary under any agreement (other than this
Agreement) or judgment, decree or order to which any such Person is a party or
by which any such Person or any of its respective properties may be bound where
such default or event of default could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

66

--------------------------------------------------------------------------------


 

(p)                                 Environmental Laws.  In the ordinary course
of business and from time to time each of the Borrower, each other Loan Party
and each other Subsidiary conducts reviews of the effect of Environmental Laws
on its respective business, operations and properties, including without
limitation, its respective Properties.  Each of the Borrower, each other Loan
Party and each other Subsidiary: (i) is in compliance with all Environmental
Laws applicable to its business, operations and the Properties, (ii) has
obtained all Governmental Approvals which are required under Environmental Laws,
and each such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect.  Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Loan Party has any
knowledge of, or has received notice of, any past, present, or pending releases,
events, conditions, circumstances, activities, practices, incidents, facts,
occurrences, actions, or plans that, with respect to any Loan Party or any other
Subsidiary, their respective businesses, operations or with respect to the
Properties, may:  (x) cause or contribute to an actual or alleged violation of
or noncompliance with Environmental Laws, (y) cause or contribute to any other
potential common-law or legal claim or other liability, or (z) cause any of the
Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (x) through (z) is based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law. 
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against the Borrower, any other Loan Party or any other Subsidiary
relating in any way to Environmental Laws which reasonably could be expected to
have a Material Adverse Effect.  As of the Agreement Date, none of the
Properties is listed on or proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local law. 
No Hazardous Materials have been transported, released, discharged or disposed
on any of the Properties other than (x) in compliance with all applicable
Environmental Laws or (y) as could not reasonably be expected to have a Material
Adverse Effect.

 

(q)                                 Investment Company.  None of the Borrower,
any other Loan Party or any other Subsidiary is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or obtain other extensions of credit or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.

 

(r)                                    Margin Stock.  None of the Borrower, any
other Loan Party or any other Subsidiary is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

 

(s)                                   Affiliate Transactions.  Except as
permitted by Section 9.8. or as otherwise set forth on Schedule 6.1.(s), none of
the Borrower, any other Loan Party or any other Subsidiary is a party to or
bound by any agreement or arrangement with any Affiliate.

 

(t)                                    Intellectual Property.  Each of the Loan
Parties and each other Subsidiary owns or has the right to use, under valid
license agreements or otherwise, all patents, licenses, franchises, trademarks,

 

67

--------------------------------------------------------------------------------


 

trademark rights, service marks, service mark rights,  trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
necessary to the conduct of its businesses, without known conflict with any
patent, license, franchise, trademark, trademark right, service mark, service
mark right, trade secret, trade name, copyright, or other proprietary right of
any other Person except for such Intellectual Property, the absence of which,
and for conflicts which, could not reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties and each other Subsidiary has taken all
such steps as it deems reasonably necessary to protect its respective rights
under and with respect to such Intellectual Property.  No material claim has
been asserted by any Person with respect to the use of any such Intellectual
Property by the Borrower, any other Loan Party or any other Subsidiary, or
challenging or questioning the validity or effectiveness of any such
Intellectual Property.  The use of such Intellectual Property by the Borrower,
the other Loan Parties and the other Subsidiaries does not infringe on the
rights of any Person, subject to such claims and infringements as do not, in the
aggregate, give rise to any liabilities on the part of the Borrower, any other
Loan Party or any other Subsidiary that could reasonably be expected to have a
Material Adverse Effect.

 

(u)                                 Business.  As of the Agreement Date, the
Borrower and its Subsidiaries are engaged substantially in the business of the
acquisition, financing, ownership, development, leasing and tenancy (through
TRSs) of lodging and travel related properties and other businesses activities
incidental thereto.

 

(v)                                 Broker’s Fees.  No broker’s or finder’s fee,
commission or similar compensation will be payable with respect to the
transactions contemplated hereby.  No other similar fees or commissions will be
payable by any Loan Party for any other services rendered to the Borrower, any
other Loan Party or any other Subsidiary ancillary to the transactions
contemplated hereby.

 

(w)                               Accuracy and Completeness of Information.  All
written information, reports and other papers and data (other than financial
projections and other forward looking statements) furnished to the
Administrative Agent or any Lender by, on behalf of, or at the direction of, the
Borrower, any other Loan Party or any other Subsidiary were, at the time the
same were so furnished, complete and correct in all material respects, to the
extent necessary to give the recipient a true and accurate knowledge of the
subject matter, or, in the case of financial statements, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year end audit adjustments and absence of full
footnote disclosure).  All financial projections and other forward looking
statements prepared by or on behalf of the Borrower, any other Loan Party or any
other Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions.  No fact is known to any Loan Party which has had, or
may in the future have (so far as any Loan Party can reasonably foresee), a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 6.1.(k) or in such information, reports or other papers
or data or otherwise disclosed in writing to the Administrative Agent and the
Lenders.  No document furnished or written statement made to the Administrative
Agent or any Lender in connection with the negotiation, preparation or execution
of, or pursuant to, this Agreement or any of the other Loan Documents contains
or will contain any untrue statement of a material fact, or omits or will omit
to state a material fact necessary in order to make the statements contained
therein not misleading.

 

(x)                                 Not Plan Assets; No Prohibited
Transactions.  None of the assets of the Borrower, any other Loan Party or any
other Subsidiary constitutes “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder. 
Assuming that no Lender funds any amount payable by it hereunder with “plan
assets,” as that term is defined in 29 C.F.R. 2510.3-101, the execution,
delivery and performance of this Agreement and the other Loan Documents, and the

 

68

--------------------------------------------------------------------------------


 

extensions of credit and repayment of amounts hereunder, do not and will not
constitute “prohibited transactions” under ERISA or the Internal Revenue Code.

 

(y)                                 OFAC.  None of the Borrower, any of the
other Loan Parties, any of the other Subsidiaries, or any other Affiliate of the
Borrower: (i) is a person named on the list of Specially Designated Nationals or
Blocked Persons maintained by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and no Letter of Credit, will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.  Each of the
Borrower, the other Loan Parties and each of the other Subsidiaries is and will
remain in compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq., and any foreign counterpart thereto.

 

(z)                                  Unencumbered Assets.  As of the Agreement
Date, Schedule 6.1.(z) is a correct and complete list of all Unencumbered
Assets.  Each of the Properties included by the Borrower in calculations of
Unencumbered Asset Value satisfies all of the requirements contained in the
definition of “Unencumbered Asset”.

 

(aa)                          Insurance.  The Borrower or a Subsidiary
maintains, or the related Operating Agreement requires the Operator thereunder
to maintain, with respect to the Properties commercially reasonable insurance
with financially sound and reputable insurance companies.  As of the Agreement
Date, neither the Borrower nor any Subsidiary has received notice that any such
insurance has been cancelled, nonrenewed, or impaired in any way.

 

Section 6.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement.  All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Revolving Termination
Date is effectuated pursuant to Section 2.13., the date on which any increase of
the Revolving Commitments is effectuated pursuant to Section 2.16., and at and
as of the date of the occurrence of each Credit Event, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances expressly and specifically permitted
hereunder.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

 

69

--------------------------------------------------------------------------------


 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 7.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.2.  Compliance with Applicable Law and Material Contracts.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Law, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect and (b) all terms and conditions of
all Material Contracts to which it is a party.

 

Section 7.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve, or cause to be protected and preserved, all of its
respective material properties, including, but not limited to, all Intellectual
Property necessary to the conduct of its respective business, and maintain, or
cause to be maintained, in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b) from time to time make or
cause to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 

Section 7.4.  Conduct of Business.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(u).

 

Section 7.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain, or cause to be maintained, insurance (on a replacement cost basis)
with financially sound and reputable insurance companies against such risks and
in such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by Applicable Law. The Borrower shall from time
to time deliver to the Administrative Agent upon request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

 

70

--------------------------------------------------------------------------------


 

Section 7.6.  Payment of Taxes and Claims.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge, or cause to be paid and discharged, when due
(a) all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or upon any properties belonging to it, and (b) all
lawful claims of materialmen, mechanics, carriers, warehousemen and landlords
for labor, materials, supplies and rentals which, if unpaid, might become a Lien
on any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP.

 

Section 7.7.  Books and Records; Inspections.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities in accordance with GAAP and Applicable Law.  The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, permit representatives of the Administrative Agent or any Lender to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the presence of an officer of the Borrower if
an Event of Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice.  The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default
exists.  If requested by the Administrative Agent, the Borrower shall execute an
authorization letter addressed to its accountants authorizing the Administrative
Agent or any Lender to discuss the financial affairs of the Borrower, any other
Loan Party or any other Subsidiary with the Borrower’s accountants.

 

Section 7.8.  Use of Proceeds.

 

The Borrower will use the proceeds of Loans only for the repayment of
Indebtedness, the acquisition of Properties, working capital needs, dividend
payments and other general business purposes, in each case, to the extent not
prohibited by Applicable Law.  The Borrower shall only use Letters of Credit for
the same purposes for which it may use the proceeds of Loans.  The Borrower
shall not, and shall not permit any other Loan Party or any other Subsidiary to,
use any part of such proceeds, or use any Letter of Credit, to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or to extend credit to
others for the purpose of purchasing or carrying any such margin stock.

 

Section 7.9.  Environmental Matters.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply, or cause to be complied, with all Environmental Laws the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect.  The Borrower shall comply, and shall cause each other Loan
Party and each other Subsidiary to comply, and the Borrower shall use, and shall
cause each other Loan Party and each other Subsidiary to use, commercially
reasonable efforts to cause all other Persons occupying, using or present on the
Properties to comply, with all Environmental Laws the failure with

 

71

--------------------------------------------------------------------------------


 

which to comply could reasonably be expected to have a Material Adverse Effect. 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, promptly take all actions and pay or arrange to pay all costs
necessary for it and for the Properties to comply with all Environmental Laws
and all Governmental Approvals the failure with which to comply could reasonably
be expected to have a Material Adverse Effect, including actions to remove and
dispose of all Hazardous Materials and to clean up the Properties as required
under Environmental Laws.  The Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, promptly take, or cause to be taken, all
actions necessary to prevent the imposition of any Liens on any of their
respective properties arising out of or related to any Environmental Laws. 
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.

 

Section 7.10.  Further Assurances.

 

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

Section 7.11.  REIT Status.

 

The Borrower shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

 

Section 7.12.  Exchange Listing.

 

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or NYSE Amex Equities
or which is subject to price quotations on The NASDAQ Stock Market’s National
Market System.

 

Section 7.13.  Guarantors.

 

(a)                                 Within 10 days after the date on which any
of the following conditions first applies to any Subsidiary that is not already
a Guarantor, the Borrower shall deliver to the Administrative Agent each of the
following in form and substance satisfactory to the Administrative Agent: (i) an
Accession Agreement executed by such Subsidiary (or if the Guaranty is not then
in existence, a Guaranty executed by such Subsidiary) and (ii) the items that
would have been delivered under subsections (iv) through (viii) and (xv) of
Section 5.1.(a) if such Subsidiary had been required to be a Guarantor on the
Agreement Date:

 

(x)                                 such Subsidiary Guarantees, or otherwise
becomes obligated in respect of, any Indebtedness of the Borrower or any other
Subsidiary; provided, that a Subsidiary shall not be required to become a
Guarantor under this clause (x) if such Subsidiary is an Excluded Subsidiary
that has Guaranteed, or otherwise become obligated in respect of, any
Indebtedness of another Excluded Subsidiary; or

 

(y)                                 (A) such Subsidiary owns an Unencumbered
Asset or other asset the value of which is included in the determination of
Unencumbered Asset Value and (B) such Subsidiary, or any other Subsidiary
directly or indirectly owning any Equity Interest in such Subsidiary, has
incurred, acquired or suffered to exist, any Indebtedness that is not
Nonrecourse Indebtedness except for (i) in the case of a TRS, Indebtedness owing
to the Borrower and (ii) other

 

72

--------------------------------------------------------------------------------


 

Indebtedness that is not Nonrecourse Indebtedness which, together with all other
such Indebtedness of Subsidiaries owning Unencumbered Assets or other assets the
value of which is included in the determination of Unencumbered Asset Value and
that are not Guarantors, does not exceed $1,000,000 at any time outstanding.

 

(b)                                 The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Guarantor from the Guaranty so long as:
(i) either (A) simultaneously with its release from the Guaranty such Subsidiary
will cease to be a Subsidiary or (B) such Guarantor is not otherwise required to
be a party to the Guaranty under the immediately preceding subsection (a);
(ii) no Default or Event of Default shall then be in existence or would occur as
a result of such release, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.; (iii) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct on and as of the date of such release
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date) and except for changes in
factual circumstances expressly permitted under the Loan Documents; and (iv) the
Administrative Agent shall have received such written request at least 10
Business Days (or such shorter period as may be acceptable to the Administrative
Agent) prior to the requested date of release.  Delivery by the Borrower to the
Administrative Agent of any such request shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.

 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

 

Section 8.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 45 days after
the end of each of the first, second and third fiscal quarters of the Borrower),
the unaudited consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such period and the related unaudited consolidated statements of
income, shareholders’ equity and cash flows of the Borrower and its Subsidiaries
for such period, setting forth in each case in comparative form the figures as
of the end of and for the corresponding periods of the previous fiscal year, all
of which shall be certified by the chief financial officer or chief accounting
officer of the Borrower, in his or her opinion, to present fairly, in accordance
with GAAP as then in effect, the consolidated financial position of the Borrower
and its Subsidiaries as at the date thereof and the results of operations for
such period (subject to normal year-end audit adjustments).  Together with such
financial statements, the Borrower shall deliver reports, in form and detail
satisfactory to the Administrative Agent, setting forth (a)  to the extent such
information is obtained from Operators, all capital expenditures made during the
fiscal quarter then ended; (b) a listing of all Properties acquired during such
fiscal quarter, including the minimum rent or expected minimum return of each
such Property, acquisition costs and related mortgage debt, (c) to the extent
such information is obtained from Operators, the Hotel Net Cash Flow for each
Hotel Pool and each Hotel that is not in a Hotel Pool, and (d) such other
information as the Administrative Agent may reasonably request.

 

73

--------------------------------------------------------------------------------


 

Section 8.2.  Year-End Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 90 days after
the end of each fiscal year of the Borrower), the audited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year and
the related audited consolidated statements of income, shareholders’ equity and
cash flows of the Borrower and its Subsidiaries for such fiscal year, setting
forth in comparative form the figures as at the end of and for the previous
fiscal year, all of which shall be certified by (a) the chief financial officer
or chief accounting officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP as then in effect, the consolidated financial
position of the Borrower and its Subsidiaries as at the date thereof and the
results of operations for such period and (b) independent certified public
accountants of recognized national standing, whose certificate shall be
unqualified and who shall have authorized the Borrower to deliver such financial
statements and certification thereof to the Administrative Agent and the Lenders
pursuant to this Agreement.  Together with such financial statements, the
Borrower shall deliver a report, in form and detail reasonably satisfactory to
the Administrative Agent, setting forth the Hotel Net Cash Flow for each Hotel
Pool and each Hotel that is not in a Hotel Pool for such fiscal year to the
extent such information is obtained from Operators and such other information as
the Administrative Agent may reasonably request.

 

Section 8.3.  Compliance Certificate.

 

At the time the financial statements are furnished pursuant to the immediately
preceding Sections 8.1. and 8.2., and within 5 Business Days of the
Administrative Agent’s request with respect to any other fiscal period, a
certificate substantially in the form of Exhibit J (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief financial officer or chief
accounting officer of the Borrower (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year, as the case may be,
the calculations required to establish whether the Borrower was in compliance
with the covenants contained in Section 9.1.; and (b) stating that, to the best
of his or her knowledge, information and belief after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Borrower with respect to such event, condition or failure.  The Borrower
shall also deliver a certificate (an “Unencumbered Asset Certificate”) executed
by the chief financial officer of the Borrower that: (i) sets forth a list of
all Unencumbered Assets and Unencumbered Mortgage Notes; and (ii) certifies that
all Unencumbered Assets and Unencumbered Mortgage Notes so listed fully qualify
as such under the applicable criteria for inclusion as an Unencumbered Asset or
Unencumbered Mortgage Note.

 

Section 8.4.  Other Information.

 

(a)                                 Promptly upon receipt thereof, copies of all
material reports, if any, submitted to the Borrower or its Board of Trustees by
its independent public accountants, and in any event, all management reports;

 

(b)                                 Within five (5) Business Days of the filing
thereof, copies of all registration statements (excluding the exhibits thereto
(unless requested by the Administrative Agent) and any registration statements
on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and all other periodic reports which any Loan Party or any other
Subsidiary shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange;

 

74

--------------------------------------------------------------------------------


 

(c)                                  Promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Borrower, any Subsidiary or any other
Loan Party;

 

(d)                                 If any ERISA Event shall occur that
individually, or together with any other ERISA Event that has occurred, could
reasonably be expected to have a Material Adverse Effect, a certificate of the
chief executive officer or chief financial officer of the Borrower setting forth
details as to such occurrence and the action, if any, which the Borrower or
applicable member of the ERISA Group is required or proposes to take;

 

(e)                                  To the extent any Loan Party or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, any
Loan Party or any other Subsidiary or any of their respective properties, assets
or businesses which could reasonably be expected to have a Material Adverse
Effect, and prompt notice of the receipt of notice that any United States income
tax returns of any Loan Party or any other Subsidiary are being audited;

 

(f)                                   A copy of any amendment to the certificate
or articles of incorporation or formation, bylaws, partnership agreement or
other similar organizational documents of the Borrower or any other Loan Party
promptly upon the Administrative Agent’s request;

 

(g)                                  Prompt notice of any change in the senior
management of the Borrower, any other Loan Party or any other Subsidiary, and
any change in the business, assets, liabilities, financial condition, results of
operations or business prospects of any Loan Party or any other Subsidiary which
has had, or could reasonably be expected to have, a Material Adverse Effect;

 

(h)                                 Prompt notice of the occurrence of any of
the following promptly upon a Responsible Officer obtaining knowledge thereof: 
(i) Default or Event of Default or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by the Borrower, any Subsidiary or any other Loan
Party under any Material Contract to which any such Person is a party or by
which any such Person or any of its respective properties may be bound;

 

(i)                                     Prompt notice of any order, judgment or
decree in excess of $5,000,000 having been entered against any Loan Party or any
other Subsidiary or any of their respective properties or assets;

 

(j)                                    Prompt notice if the Borrower, any
Subsidiary or any other Loan Party shall receive any notification from any
Governmental Authority alleging a violation of any Applicable Law or any inquiry
which could reasonably be expected to have a Material Adverse Effect;

 

(k)                                 Promptly upon the request of the
Administrative Agent, evidence of the Borrower’s calculation of the Ownership
Share with respect to a Subsidiary or an Unconsolidated Affiliate, such evidence
to be in form and detail satisfactory to the Administrative Agent;

 

(l)                                     Promptly, upon the Borrower becoming
aware of any change in the Borrower’s Credit Rating, a certificate stating that
the Borrower’s Credit Rating has changed and the new Credit Rating that is in
effect;

 

(m)                             Promptly, upon each request, information
identifying the Borrower as a Lender may request in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act;

 

75

--------------------------------------------------------------------------------


 

(n)                                 Promptly, and in any event within 3 Business
Days after the Borrower obtains knowledge thereof, written notice of the
occurrence of any of the following:  (i) the Borrower, any Loan Party or any
other Subsidiary shall receive notice that any violation of or noncompliance
with any Environmental Law has or may have been committed or is threatened;
(ii) the Borrower, any Loan Party or any other Subsidiary shall receive notice
that any administrative or judicial complaint, order or petition has been filed
or other proceeding has been initiated, or is about to be filed or initiated
against any such Person alleging any violation of or noncompliance with any
Environmental Law or requiring any such Person to take any action in connection
with the release or threatened release of Hazardous Materials; (iii) the
Borrower, any Loan Party or any other Subsidiary shall receive any notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) the Borrower, any Loan Party or
any other Subsidiary shall receive notice of any other fact, circumstance or
condition that could reasonably be expected to form the basis of an
environmental claim, in each case, where the matters covered by such
notice(s) under clauses (i) through (iv), whether individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;

 

(o)                                 Promptly upon the giving or receipt thereof
by the Borrower or any Subsidiary, a copy of any notice alleging that any party
to any Material Contract is in default of its obligations thereunder;

 

(p)                                 If requested by the Administrative Agent and
available to the Borrower or any Subsidiary on a nonconfidential basis, the
Borrower shall deliver to the Administrative Agent the same reports and
information with respect to each material mortgagor under any Mortgage Note and
with respect to each material Operator as is required by Sections 8.1. and 8.2.
with respect to the Borrower, except that: (i) every reference to the Borrower
and its Subsidiaries shall be deemed to refer to such material mortgagor or
Operator; and (ii) the time periods within which the Borrower shall deliver such
reports as to material mortgagors and Operators shall each be 30 days longer
than the time periods set forth in Sections 8.1. and 8.2.;

 

(q)                                 In order to add any Hotel or Hotel Pool,
Travel Center or Other Property to Unencumbered Assets or add any Mortgage Note
to Unencumbered Mortgage Notes, the Borrower must deliver to the Administrative
Agent an Unencumbered Asset Certificate reflecting such addition, together with
a statement of:  (i)  the acquisition cost of such Hotel, Hotel Pool, Travel
Center or Other Property or Mortgage Note; and (ii)  the same information that
the Borrower would be required to include in a Compliance Certificate.  The
Borrower shall provide the Administrative Agent with Due Diligence Reports for
any Hotel or Hotel Pool, Travel Center or Other Property added to Unencumbered
Assets within 20 days of its delivery to the Administrative Agent of the
Unencumbered Asset Certificate that added such Hotel or Hotel Pool, Travel
Center or Other Property to Unencumbered Assets;

 

(r)                                    Within 10 Business Days after any
disposition by the Borrower, any Subsidiary or any other Loan Party of any
Unencumbered Asset or Unencumbered Mortgage Note, or after any Hotel, Hotel
Pool, Travel Center or Other Property or Mortgage Note ceases to qualify as an
Unencumbered Asset or Unencumbered Mortgage Note, as applicable, the Borrower
shall deliver to the Administrative Agent an Unencumbered Asset Certificate
reflecting such removal or disqualification, together with a statement of: 
(i) the identity of the Hotel, Hotel Pool, Travel Center or Other Property or
Mortgage Note being disposed of or disqualified, and (ii) the Unencumbered Asset
Value attributable to such Hotel, Hotel Pool, Travel Center or Other Property or
Mortgage Note. The Borrower also may voluntarily remove any Hotel or Hotel Pool,
any Travel Center or Other Property from Unencumbered Assets or any Mortgage
Note from Unencumbered Mortgage Notes by delivering to the Administrative Agent
an Unencumbered Asset Certificate reflecting such removal, together with a
statement (a) that no Default or Event of Default then

 

76

--------------------------------------------------------------------------------


 

exists or would, upon the occurrence of such event or with the passage of time,
result from such removal, and (b) of (i) the identity of the Unencumbered Asset
or Unencumbered Mortgage Note being removed, and (ii) the Unencumbered Asset
Value attributable to such Unencumbered Asset or Unencumbered Mortgage Note; and

 

(s)                                   From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding any Property or the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Borrower, any of its Subsidiaries, or any other Loan Party as the
Administrative Agent or any Lender may reasonably request.

 

Section 8.5.  Electronic Delivery of Certain Information.

 

(a)                                 Documents required to be delivered pursuant
to the Loan Documents shall be delivered by electronic communication and
delivery, including, the Internet, e-mail or intranet websites to which the
Administrative Agent and each Lender have access (including a commercial,
third-party website such as www.sec.gov <http://www.sec.gov> or a website
sponsored or hosted by the Administrative Agent or the Borrower) provided that
the foregoing shall not apply to (i) notices to any Lender (or the Issuing Bank)
pursuant to Article II. and (ii) any Lender that has notified the Administrative
Agent and the Borrower that it cannot or does not want to receive electronic
communications.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications.  Documents or notices delivered electronically shall
be deemed to have been delivered twenty-four (24) hours after the date and time
on which the Administrative Agent or the Borrower posts such documents or the
documents become available on a commercial website and the Administrative Agent
or Borrower notifies each Lender of said posting and the Borrower notifies
Administrative Agent of said posting by causing an e-mail notification to be
sent to an e-email address specified from time to time by the Administrative
Agent and provides a link thereto provided (x) if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
10:00 a.m. Eastern time on the next business day for the recipient and (y) if
the deemed time of delivery occurs on a day that is not a business day for the
recipient, the deemed time of delivery shall be 10:00 a.m. Eastern time on the
next business day for the recipient.  Notwithstanding anything contained herein,
the Borrower shall deliver paper copies of any documents to the Administrative
Agent or to any Lender that requests such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.  Each Lender
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

(b)                                 Documents required to be delivered pursuant
to Article II. may be delivered electronically to a website provided for such
purpose by the Administrative Agent pursuant to the procedures provided to the
Borrower by the Administrative Agent.

 

Section 8.6.  Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not

 

77

--------------------------------------------------------------------------------


 

material with respect to the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”.

 

Section 8.7.  USA Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law.  An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 9.1.  Financial Covenants.

 

(a)                                 Leverage Ratio.  The Borrower shall not
permit the ratio of (i) Total Indebtedness to (ii) Total Asset Value to exceed
0.60 to 1.00 at any time; provided, however, that if such ratio is greater than
0.60 to 1.00 but is not greater than 0.65 to 1.00, then the Borrower shall be
deemed to be in compliance with this subsection (a) so long as (i) the Borrower
completed a Material Acquisition during the quarter in which such ratio first
exceeded 0.60 to 1.00, (ii) such ratio does not exceed 0.60 to 1.00 for a period
of more than two consecutive fiscal quarters immediately following the fiscal
quarter in which such Material Acquisition was completed, (iii) the Borrower has
not maintained compliance with this subsection (a) in reliance on this proviso
more than two times during the term of this Agreement and (iv) such ratio is not
greater than 0.65 to 1.00 at any time.

 

(b)                                 Minimum Fixed Charge Coverage Ratio.  The
Borrower shall not permit the ratio of (i) Adjusted EBITDA for the fiscal
quarter of the Borrower most recently ending to (ii) Fixed Charges for such
period, to be less than 1.50 to 1.00 at any time.

 

(c)                                  Secured Indebtedness.  The Borrower shall
not permit the ratio of (i) Secured Indebtedness of the Borrower and its
Subsidiaries to (ii) Total Asset Value to be greater than 0.40 to 1.00 at any
time.

 

(d)                                 Unencumbered Leverage Ratio.  The Borrower
shall not permit the ratio of (i) Unencumbered Asset Value to (ii) Unsecured
Indebtedness, to be less than 1.670 to 1.00 at any time; provided, however, that
if such ratio is less than 1.670 to 1.00 but is not less than 1.540 to 1.00,
then the Borrower shall be deemed to be in compliance with this
subsection (d) so long as (i) the Borrower completed a Material Acquisition
during the quarter in which such ratio was first less than 1.670 to 1.00,
(ii) such ratio is not less than 1.670 to 1.00 for a period of more than two
consecutive fiscal quarters immediately following the fiscal quarter in which
such Material Acquisition was completed, (iii) the Borrower has not maintained
compliance with this subsection (d) in reliance on this proviso more than two
times during the term of this Agreement and (iv) such ratio is not less than
1.540 to 1.00 at any time.

 

78

--------------------------------------------------------------------------------


 

(e)                                  Unencumbered Interest Coverage Ratio.  The
Borrower shall not permit the ratio of (i) Unencumbered EBITDA to (ii) Unsecured
Debt Service for the Borrower’s fiscal quarter most recently ending, to be less
than 1.75 to 1.00 at any time.

 

(f)                                   Permitted Investments. The Borrower shall
not, and shall not permit any Loan Party or other Subsidiary to, make an
Investment in or otherwise own the following items which would cause the
aggregate value of such holdings of such Persons to exceed the following
percentages of Total Asset Value at any time:

 

(i)                                     Investments in Unconsolidated Affiliates
and other Persons that are not Subsidiaries, such that the aggregate value of
such Investments (determined in a manner consistent with the definition of Total
Asset Value or, if not contemplated under the definition of Total Asset Value,
as determined in accordance with GAAP) exceeds 10.0% of Total Asset Value at any
time;

 

(ii)                                  Assets Under Development, such that the
aggregate Construction Budget for all such Assets Under Development exceeds
15.0% of Total Asset Value at any time; for purposes of this clause:
(x) “Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given piece of Property (including without limitation, the
cost of acquiring such piece of Property (except to the extent any portion
thereof is Unimproved Land included in the immediately following clause (v)),
reserves for construction interest and operating deficits, tenant improvements,
leasing commissions, and infrastructure costs), as reasonably determined by the
Borrower in good faith and (y) real property under construction to be (but not
yet) acquired by the Borrower or a Subsidiary upon completion of construction
pursuant to a contract in which the seller of such real property is required to
complete construction prior to, and as a condition precedent to, such
acquisition, shall be subject to this subsection;

 

(iii)                               Property leased by the Borrower or any
Subsidiary as lessee pursuant to a ground lease, including any Ground Lease
(other than any Ground Lease having a remaining term of at least 50 years
(taking into account extensions which may be effected by the lessee without the
consent of the lessor)), such that the aggregate book value of such Property
exceeds 15.0% of Total Asset Value at any time;

 

(iv)                              Mortgage Receivables, such that the aggregate
book value of such Mortgage Receivables exceeds 5.0% of Total Asset Value at any
time; and

 

(v)                                 Unimproved Land such that the aggregate book
value of all such Unimproved Land exceeds 5.0% of Total Asset Value at any time.

 

In addition to the foregoing limitations, the aggregate value of all of the
items subject to the limitations in the preceding clauses (i) through (v) shall
not exceed 30.0% of Total Asset Value at any time.

 

(g)                                  Dividends and Other Restricted Payments. 
Subject to the following sentence, if an Event of Default exists, the Borrower
shall not, and shall not permit any of its Subsidiaries to, declare or make any
Restricted Payments except that the Borrower may declare and make cash
distributions to its shareholders in an aggregate amount not to exceed the
minimum amount necessary for the Borrower to remain in compliance with
Section 7.11. and to avoid the imposition of income or excise taxes imposed
under Sections 857(b)(1), 857(b)(3) and 4981 of the Internal Revenue Code, and
Subsidiaries may pay Restricted Payments to the Borrower or any other
Subsidiary.  If an Event of Default specified in Section 10.1.(a),
Section 10.1.(e) or Section 10.1.(f) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 10.2.(a), the

 

79

--------------------------------------------------------------------------------


 

Borrower shall not, and shall not permit any Subsidiary to, make any Restricted
Payments to any Person except that Subsidiaries may pay Restricted Payments to
the Borrower or any other Subsidiary.

 

Section 9.2.  Negative Pledge.

 

(a)                                 The Borrower shall not, and shall not permit
any other Loan Party or any other Subsidiary to, create, assume, or incur any
Lien (other than Permitted Liens) upon any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired if immediately
prior to the creation, assumption or incurring of such Lien, or immediately
thereafter, a Default or Event of Default is or would be in existence, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1.

 

(b)                                 The Borrower shall not, and shall not permit
any other Loan Party or any other Subsidiary (other than an Excluded Subsidiary)
to, enter into, assume or otherwise be bound by any Negative Pledge except for a
Negative Pledge contained in (i) an agreement (x) evidencing Indebtedness which
(A) the Borrower, such Loan Party or such Subsidiary may create, incur, assume,
or permit or suffer to exist without violation of this Agreement and (B)  is
secured by a Lien permitted to exist under the Loan Documents, and (y) which
prohibits the creation of any other Lien on only the property securing such
Indebtedness as of the date such agreement was entered into; or (ii) an
agreement relating to the sale of a Subsidiary or assets pending such sale,
provided that in any such case the Negative Pledge applies only to the
Subsidiary or the assets that are the subject of such sale.

 

Section 9.3.  Restrictions on Intercompany Transfers.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary (other than an Excluded Subsidiary)
to: (a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any Subsidiary;
(b) pay any Indebtedness owed to the Borrower or any Subsidiary; (c) make loans
or advances to the Borrower or any Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any Subsidiary; other than (i) with
respect to clauses (a) through (d) those encumbrances or restrictions contained
in any Loan Document or, (ii) with respect to clause (d), customary provisions
restricting assignment of any agreement entered into by the Borrower, any other
Loan Party or any Subsidiary in the ordinary course of business. 
Notwithstanding anything to the contrary in the foregoing, the restrictions in
this Section shall not apply to any provision of any Guaranty entered into by
the Borrower, any Loan Party or any other Subsidiary relating to the
Indebtedness of any Subsidiary permitted to be incurred hereunder, which
provision subordinates any rights of Borrower, other Loan Party or any other
Subsidiary to payment from such Subsidiary to the payment in full of such
Indebtedness.

 

Section 9.4.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (i) enter into any transaction of merger or consolidation;
(ii) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 

(a)                                 any of the actions described in the
immediately preceding clauses (i) through (iii) may be taken with respect to any
Subsidiary or any other Loan Party (other than the Borrower) so long as

 

80

--------------------------------------------------------------------------------


 

immediately prior to the taking of such action, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would be in
existence;

 

(b)                                 the Borrower, its Subsidiaries and the other
Loan Parties may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;

 

(c)                                  a Person may merge with and into the
Borrower so long as (i) the Borrower is the survivor of such merger,
(ii) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence; and (iii) the Borrower shall have given the Administrative Agent and
the Lenders at least 10 Business Days’ prior written notice of such merger
(except that such prior notice shall not be required in the case of the merger
of a Subsidiary with and into the Borrower); and

 

(d)                                 the Borrower and each Subsidiary may sell,
transfer or dispose of assets among themselves.

 

Section 9.5.  Plans.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

 

Section 9.6.  Fiscal Year.

 

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

 

Section 9.7.  Modifications of Organizational Documents and Other Contracts.

 

(a)                                 The Borrower shall not, and shall not permit
any other Loan Party or any other Subsidiary to, amend, supplement, restate or
otherwise modify its certificate or articles of incorporation or formation,
by-laws, operating agreement, declaration of trust, partnership agreement or
other applicable organizational document if such amendment, supplement,
restatement or other modification (a) could reasonably be expected to be adverse
to the interest of the Lenders in any material respect or (b) could reasonably
be expected to have a Material Adverse Effect.

 

(b)                                 The Borrower shall not, and shall not permit
any Subsidiary or other Loan Party to, enter into any amendment or modification
to any Material Contract which could reasonably be expected to have a Material
Adverse Effect.

 

Section 9.8.  Transactions with Affiliates.

 

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 6.1.(s) or (b) (i) transactions in the ordinary course of the Borrower,
such other Loan Party or such Subsidiary and (ii) pursuant to the reasonable
requirements of the business of the Borrower, such other Loan Party or such
other Subsidiary and upon fair and reasonable terms which are no less favorable

 

81

--------------------------------------------------------------------------------


 

to the Borrower, such other Loan Party or such other Subsidiary than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate; provided, however, that the Borrower, a Loan Party or any other
Subsidiary may enter into an Operating Agreement with an Affiliate outside of
the ordinary course of business of the Borrower, such other Loan Party or such
other Subsidiary so long as such Operating Agreement complies with the terms of
the immediately preceding clause (b)(ii).

 

Section 9.9.  Environmental Matters.

 

The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in violation of any
Environmental Law or in a manner that could lead to any environmental claim or
pose a risk to human health, safety or the environment, in each case, that could
reasonably be expected to have a Material Adverse Effect.  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

Section 9.10.  Derivatives Contracts.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to enter into or become obligated in respect of, Derivatives
Contracts, other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower, such other Loan Party or
such other Subsidiary.

 

ARTICLE X. DEFAULT

 

Section 10.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)                                 Default in Payment.  The Borrower (i) shall
fail to pay when due under this Agreement or any other Loan Document (whether
upon demand, at maturity, by reason of acceleration or otherwise) the principal
of any of the Loans or any Reimbursement Obligation or (ii) shall fail to pay
when due any interest on any of the Loans or any of the other payment
Obligations owing by the Borrower under this Agreement, any other Loan Document
or the Fee Letter or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and, in the case of a failure described in this clause (ii), such
failure shall continue for a period of 5 Business Days.

 

(b)                                 Default in Performance.

 

(i)                                     Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement on its part to be performed
or observed and contained in Section 8.4.(h) or Article IX.; or

 

(ii)                                  Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section, and in the case of this subsection (b)(ii) only, such failure
shall continue for a period of 30 days after the earlier of (x) the date upon
which a Responsible

 

82

--------------------------------------------------------------------------------


 

Officer of the Borrower or such other Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent.

 

(c)                                  Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of any Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished by, or at
the direction of, any Loan Party to the Administrative Agent, the Issuing Bank
or any Lender, shall at any time prove to have been incorrect or misleading, in
light of the circumstances in which made or deemed made, in any material respect
when furnished or made or deemed made.

 

(d)                                 Indebtedness Cross-Default.

 

(i)                                     The Borrower, any other Loan Party or
any other Subsidiary shall fail to pay when due and payable the principal of, or
interest on, any Indebtedness (other than the Loans and Reimbursement
Obligations) having an aggregate outstanding principal amount (or, in the case
of any Derivatives Contract, having a Derivatives Termination Value) of, in each
case individually or in the aggregate with all other Indebtedness as to which
such a failure exists, of an aggregate outstanding principal amount greater than
or equal to (A) $25,000,000 in the case of Indebtedness that is not Nonrecourse
Indebtedness or (B) $75,000,000 in the case of Indebtedness that is Nonrecourse
Indebtedness (“Material Indebtedness”); or

 

(ii)                                  (x) The maturity of any Material
Indebtedness shall have been accelerated in accordance with the provisions of
any indenture, contract or instrument evidencing, providing for the creation of
or otherwise concerning such Material Indebtedness or (y) any Material
Indebtedness shall have been required to be prepaid or repurchased prior to the
stated maturity thereof; or

 

(iii)                               Any other event shall have occurred and be
continuing which, with or without the passage of time, the giving of notice, or
otherwise, would permit any holder or holders of any Material Indebtedness, any
trustee or agent acting on behalf of such holder or holders or any other Person,
to accelerate the maturity of any such Material Indebtedness or require any such
Material Indebtedness to be prepaid or repurchased prior to its stated maturity.

 

(e)                                  Voluntary Bankruptcy Proceeding.  The
Borrower, any other Loan Party or any other Subsidiary (other than (x) a
Guarantor that, together with all other Guarantors then subject to a bankruptcy
proceeding or other proceeding or condition described in this subsection or the
immediately following subsection, does not account for more than $25,000,000 of
Total Asset Value, or (y) a Subsidiary that, together with all other
Subsidiaries then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $50,000,000 of Total Asset Value) shall: 
(i) commence a voluntary case under the Bankruptcy Code or other federal
bankruptcy laws (as now or hereafter in effect); (ii) file a petition seeking to
take advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection (f); (iv) apply for or consent
to, or fail to contest in a timely and appropriate manner, the appointment of,
or the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors;

 

83

--------------------------------------------------------------------------------


 

(vii) make a conveyance fraudulent as to creditors under any Applicable Law; or
(viii) take any corporate or partnership action for the purpose of effecting any
of the foregoing.

 

(f)                                   Involuntary Bankruptcy Proceeding.  A case
or other proceeding shall be commenced against the Borrower, any other Loan
Party or any other Subsidiary (other than (x) a Guarantor that, together with
all other Guarantors then subject to a bankruptcy proceeding or other proceeding
or condition described in this subsection or the immediately preceding
subsection, does not account for more than $25,000,000 of Total Asset Value, or
(y) a Subsidiary that, together with all other Subsidiaries then subject to a
bankruptcy proceeding or other proceeding or condition described in this
subsection or the immediately preceding subsection, does not account for more
than $50,000,000 of Total Asset Value) in any court of competent jurisdiction
seeking:  (i) relief under the Bankruptcy Code or other federal bankruptcy laws
(as now or hereafter in effect) or under any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Person, or of all or any
substantial part of the assets, domestic or foreign, of such Person, and in the
case of either clause (i) or (ii) such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive calendar days, or an
order granting the remedy or other relief requested in such case or proceeding
against the Borrower, such Subsidiary or such other Loan Party(including, but
not limited to, an order for relief under such Bankruptcy Code or such other
federal bankruptcy laws) shall be entered.

 

(g)                                  Revocation of Loan Documents.  Any Loan
Party shall (or shall attempt to) disavow, revoke or terminate any Loan Document
or the Fee Letter to which it is a party or shall otherwise challenge or contest
in any action, suit or proceeding in any court or before any Governmental
Authority the validity or enforceability of any Loan Document or the Fee Letter
or any Loan Document or the Fee Letter shall cease to be in full force and
effect (except as a result of the express terms thereof).

 

(h)                                 Judgment.  A judgment or order for the
payment of money or for an injunction or other non-monetary relief shall be
entered against the Borrower, any other Loan Party, or any other Subsidiary by
any court or other tribunal and (i) such judgment or order shall continue for a
period of 30 days without being paid, stayed or dismissed through appropriate
appellate proceedings and (ii) either (A) the amount of such judgment or order
(x) for which insurance has not been acknowledged in writing by the applicable
insurance carrier (or the amount as to which the insurer has denied liability)
or (y) is not otherwise subject to indemnification or reimbursement on
reasonable terms and conditions by Persons reasonably likely to honor such
indemnification or reimbursement obligations, exceeds, individually or together
with all other such judgments or orders entered against (1) the Borrower or any
Guarantor $25,000,000, or (2) any other Subsidiaries, $50,000,000, or (B) in the
case of an injunction or other non-monetary relief, such injunction or judgment
or order could reasonably be expected to have a Material Adverse Effect.

 

(i)                                     Attachment.  A warrant, writ of
attachment, execution or similar process shall be issued against any property of
the Borrower, any other Loan Party or any other Subsidiary, which exceeds,
individually or together with all other such warrants, writs, executions and
processes, (1) for the Borrower or any Guarantor, $25,000,000, or (2) for any
other Subsidiaries, $50,000,000, and such warrant, writ, execution or process
shall not be paid, discharged, vacated, stayed or bonded for a period of 30
days; provided, however, that if a bond has been issued in favor of the claimant
or other Person obtaining such warrant, writ, execution or process, the issuer
of such bond shall execute a waiver or subordination agreement in form and
substance satisfactory to the Administrative Agent pursuant to which the issuer
of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of the Borrower or any Subsidiary.

 

84

--------------------------------------------------------------------------------


 

(j)                                    ERISA.

 

(i)                                     Any ERISA Event shall have occurred that
results or could reasonably be expected to result in liability to any member of
the ERISA Group aggregating in excess of $10,000,000; or

 

(ii)                                  The “benefit obligation” of all Plans
exceeds the “fair market value of plan assets” for such Plans by more than
$10,000,000, all as determined, and with such terms defined, in accordance with
FASB ASC 715.

 

(k)                                 Loan Documents.  An Event of Default (as
defined therein) shall occur under any of the other Loan Documents.

 

(l)                                     Change of Control.

 

(i)                                     Any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 25.0% of the total
voting power of the then outstanding voting stock of the Borrower; or

 

(ii)                                  During any period of 12 consecutive months
ending after the Agreement Date, individuals who at the beginning of any such
12-month period constituted the Board of Trustees of the Borrower (together with
any new trustees whose election by such Board or whose nomination for election
by the shareholders of the Borrower was approved by a vote of a majority of the
trustees then still in office who were either trustees at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Trustees of the
Borrower then in office; or

 

(iii)                               RMR shall cease for any reason to act as the
sole business manager for the Borrower.

 

Section 10.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)                                 Acceleration; Termination of Facilities.

 

(i)                                     Automatic.  Upon the occurrence of an
Event of Default specified in Sections 10.1.(e) or 10.1.(f), (1)(A) the
principal of, and all accrued interest on, the Loans and the Notes at the time
outstanding, (B) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (2) the Commitments and the Swingline Commitment and the
obligation of the Issuing Bank to issue Letters of Credit hereunder, shall all
immediately and automatically terminate.

 

85

--------------------------------------------------------------------------------


 

(ii)                                  Optional.  If any other Event of Default
shall exist, the Administrative Agent may, and at the direction of the Requisite
Lenders shall:  (1) declare (A) the principal of, and accrued interest on, the
Loans and the Notes at the time outstanding, (B) an amount equal to the Stated
Amount of all Letters of Credit outstanding as of the date of the occurrence of
such Event of Default for deposit into the Letter of Credit Collateral Account
and (C) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrower on behalf of itself and the other Loan Parties, and
(2) terminate the Commitments and the Swingline Commitment and the obligation of
the Issuing Bank to issue Letters of Credit hereunder.

 

(b)                                 Loan Documents.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)                                  Applicable Law.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise all other rights and remedies it may have under any Applicable
Law.

 

(d)                                 Appointment of Receiver.  To the extent
permitted by Applicable Law, the Administrative Agent and the Lenders shall be
entitled to the appointment of a receiver for the assets and properties of the
Borrower and its Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
property and/or the business operations of the Borrower and its Subsidiaries and
to exercise such power as the court shall confer upon such receiver.

 

(e)                                  Specified Derivatives Contract Remedies. 
Notwithstanding any other provision of this Agreement or other Loan Document,
each Specified Derivatives Provider shall have the right, with prompt notice to
the Administrative Agent, but without the approval or consent of or other action
by the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, in each case, in accordance with the terms of the applicable
Specified Derivatives Contract, to undertake any of the following:  (a) to
declare an event of default, termination event or other similar event under any
Specified Derivatives Contract and to create an “Early Termination Date” (as
defined therein) in respect thereof, (b) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, (c) to set off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider pursuant to any
Derivatives Support Document, including any “Posted Collateral” (as defined in
any credit support annex included in any such Derivatives Support Document to
which such Specified Derivatives Provider may be a party), and (d) to prosecute
any legal action against the Borrower, any Loan Party or other Subsidiary to
enforce or collect net amounts owing to such Specified Derivatives Provider
pursuant to any Specified Derivatives Contract.

 

Section 10.3.  Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments,
the Swingline Commitment, and the obligation of the Issuing Bank to issue
Letters of Credit shall immediately and automatically terminate.

 

86

--------------------------------------------------------------------------------


 

Section 10.4.  Marshaling; Payments Set Aside.

 

None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations.  To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, the
Issuing Bank, any Lender or any Specified Derivatives Provider, or the
Administrative Agent, the Issuing Bank, any Lender or any Specified Derivatives
Provider enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations or
Specified Derivatives Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

Section 10.5.  Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies pursuant to
Section 12.3.) under any of the Loan Documents, in respect of any principal of
or interest on the Obligations or any other amounts payable by the Borrower
hereunder or thereunder, shall be applied in the following order and priority:

 

(a)                                 to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts,
including attorney fees, payable to the Administrative Agent in its capacity as
such, the Issuing Bank in its capacity as such and the Swingline Lender in its
capacity as such, ratably among the Administrative Agent, the Issuing Bank and
Swingline Lender in proportion to the respective amounts described in this
clause (a) payable to them;

 

(b)                                 to payment of that portion of the
Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders under the Loan Documents,
including attorney fees, ratably among the Lenders in proportion to the
respective amounts described in this clause (b) payable to them;

 

(c)                                  to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Swingline Loans;

 

(d)                                 to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Loans and
Reimbursement Obligations, ratably among the Lenders and the Issuing Bank in
proportion to the respective amounts described in this clause (d) payable to
them;

 

(e)                                  to payment of that portion of the
Obligations constituting unpaid principal of the Swingline Loans;

 

(f)                                   to payment of that portion of the
Obligations constituting unpaid principal of the Loans, Reimbursement
Obligations and other Letter of Credit Liabilities, ratably among the Lenders
and the Issuing Bank in proportion to the respective amounts described in this
clause (f) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and

 

87

--------------------------------------------------------------------------------


 

(g)                                  the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Borrower or as otherwise
required by Applicable Law.

 

Section 10.6.  Letter of Credit Collateral Account.

 

(a)                                 As collateral security for the prompt
payment in full when due of all Letter of Credit Liabilities and the other
Obligations, the Borrower hereby pledges and grants to the Administrative Agent,
for the ratable benefit of the Administrative Agent, the Issuing Bank and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Letter of Credit Collateral Account and the balances from
time to time in the Letter of Credit Collateral Account (including the
investments and reinvestments therein provided for below).  The balances from
time to time in the Letter of Credit Collateral Account shall not constitute
payment of any Letter of Credit Liabilities until applied by the Issuing Bank as
provided herein.  Anything in this Agreement to the contrary notwithstanding,
funds held in the Letter of Credit Collateral Account shall be subject to
withdrawal only as provided in this Section.

 

(b)                                 Amounts on deposit in the Letter of Credit
Collateral Account shall be invested and reinvested by the Administrative Agent
in such Cash Equivalents as the Administrative Agent shall determine in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent for the
ratable benefit of the Administrative Agent, the Issuing Bank and the Lenders;
provided, that all earnings on such investments will be credited to and retained
in the Letter of Credit Collateral Account.  The Administrative Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.

 

(c)                                  If a drawing pursuant to any Letter of
Credit occurs on or prior to the expiration date of such Letter of Credit, the
Borrower and the Lenders authorize the Administrative Agent to use the monies
deposited in the Letter of Credit Collateral Account to reimburse the Issuing
Bank for the payment made by the Issuing Bank to the beneficiary with respect to
such drawing or the payee with respect to such presentment.

 

(d)                                 If an Event of Default exists, the
Administrative Agent may (and, if instructed by the Requisite Lenders, shall) in
its (or their) discretion at any time and from time to time elect to liquidate
any such investments and reinvestments and apply the proceeds thereof to the
Obligations in accordance with Section 10.5.  Notwithstanding the foregoing, the
Administrative Agent shall not be required to liquidate and release any such
amounts if such liquidation or release would result in the amount available in
the Letter of Credit Collateral Account being less than the Stated Amount of all
Extended Letters of Credit that remain outstanding.

 

(e)                                  So long as no Default or Event of Default
exists, and to the extent amounts on deposit in or credited to the Letter of
Credit Collateral Account exceed the aggregate amount of the Letter of Credit
Liabilities then due and owing, the Administrative Agent shall, from time to
time, at the request of the Borrower, deliver to the Borrower within 5 Business
Days after the Administrative Agent’s receipt of such request from the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
such amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time.  Upon
the expiration, termination or

 

88

--------------------------------------------------------------------------------


 

cancellation of an Extended Letter of Credit for which the Lenders reimbursed
(or funded participations in) a drawing deemed to have occurred under the fourth
sentence of Section 2.3.(b) for deposit into the Letter of Credit Collateral
Account but in respect of which the Revolving Lenders have not otherwise
received payment for the amount so reimbursed or funded, the Administrative
Agent shall promptly remit to the Revolving Lenders the amount so reimbursed or
funded for such Extended Letter of Credit that remains in the Letter of Credit
Collateral Account, pro rata in accordance with the respective unpaid
reimbursements or funded participations of the Revolving Lenders in respect of
such Extended Letter of Credit, against receipt but without any recourse,
warranty or representation whatsoever.  When all of the Obligations shall have
been indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.

 

(f)                                   The Borrower shall pay to the
Administrative Agent from time to time such fees as the Administrative Agent
normally charges for similar services in connection with the Administrative
Agent’s administration of the Letter of Credit Collateral Account and
investments and reinvestments of funds therein.

 

Section 10.7.  Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

Section 10.8.  Rights Cumulative.

 

(a)                                 The rights and remedies of the
Administrative Agent, the Issuing Bank, the Lenders and the Specified
Derivatives Providers under this Agreement, each of the other Loan Documents,
the Fee Letter and Specified Derivatives Contracts shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law.  In exercising their respective rights and remedies the
Administrative Agent, the Issuing Bank, the Lenders and the Specified
Derivatives Providers may be selective and no failure or delay by the
Administrative Agent, the Issuing Bank, any of the Lenders or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders and the Issuing Bank; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Bank or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as the
Issuing Bank or

 

89

--------------------------------------------------------------------------------


 

Swingline Lender, as the case may be) hereunder or under the other Loan
Documents, (iii) any Specified Derivatives Provider from exercising the rights
and remedies that inure to its benefit under any Specified Derivatives Contract,
(iv) any Lender from exercising setoff rights in accordance with Section 12.3.
(subject to the terms of Section 3.3.), or (v) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (x) the
Requisite Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article X. and (y) in addition to the matters set forth in
clauses (ii), (iv) and (v) of the preceding proviso and subject to Section 3.3.,
any Lender may, with the consent of the Requisite Lenders, enforce any rights
and remedies available to it and as authorized by the Requisite Lenders.

 

ARTICLE XI. THE ADMINISTRATIVE AGENT

 

Section 11.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the
Borrower is not otherwise required to deliver directly to the Lenders.  The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any other Loan Party or any other Affiliate of the Borrower, pursuant
to this Agreement or any other Loan Document not already delivered or otherwise
made available to such Lender pursuant to the terms of this Agreement or any
such other Loan Document.  As to any matters not expressly provided for by the
Loan Documents (including, without limitation, enforcement or collection of any
of the Obligations), the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.  Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence

 

90

--------------------------------------------------------------------------------


 

of a Default or an Event of Default unless the Requisite Lenders have directed
the Administrative Agent otherwise.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.

 

Section 11.2.  Administrative Agent as Lender.

 

The Lender acting as Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document as any other Lender and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include such
Lender in each case in its individual capacity.  The Lender acting as
Administrative Agent and its Affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Issuing Bank or the other Lenders.  Further, the Administrative Agent and
any Affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to the Issuing Bank or the other Lenders.  The Issuing Bank
and the Lenders acknowledge that, pursuant to such activities, Wells Fargo or
its Affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.

 

Section 11.3.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, and (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials provided to the Administrative Agent by the
Borrower in respect of the matter or issue to be resolved.  Unless a Lender
shall give written notice to the Administrative Agent that it specifically
objects to the requested determination, consent, approval or disapproval
(together with a reasonable written explanation of the reasons behind such
objection) within fifteen (15) Business Days (or such lesser or greater period
as may be specifically required under the express terms of the Loan Documents)
of receipt of such communication, such Lender shall be deemed to have
conclusively provided such requested determination, consent, approval or
disapproval; provided, however, that this sentence shall not apply to
amendments, waivers or consents that require the written consent of each Lender
directly and adversely affected thereby pursuant to Section 12.6.(b).

 

Section 11.4.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such

 

91

--------------------------------------------------------------------------------


 

Lender to any other party under any of the Loan Documents.  Further, if the
Administrative Agent receives such a “notice of default,” the Administrative
Agent shall give prompt notice thereof to the Lenders.

 

Section 11.5.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment.  Without limiting the generality of the
foregoing, the Administrative Agent may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts.  Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender, the Issuing Bank or any other Person, or shall be
responsible to any Lender, the Issuing Bank or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons, or to inspect the property, books or records of the Borrower
or any other Person; (c) shall be responsible to any Lender or the Issuing Bank
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document, any other
instrument or document furnished pursuant thereto or any collateral covered
thereby or the perfection or priority of any Lien in favor of the Administrative
Agent on behalf of the Lenders, the Issuing Bank and the Specified Derivatives
Providers in any such collateral; (d) shall have any liability in respect of any
recitals, statements, certifications, representations or warranties contained in
any of the Loan Documents or any other document, instrument, agreement,
certificate or statement delivered in connection therewith; and (e) shall incur
any liability under or in respect of this Agreement or any other Loan Document
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone, telecopy or electronic mail) believed by it to be
genuine and signed, sent or given by the proper party or parties.  The
Administrative Agent may execute any of its duties under the Loan Documents by
or through agents, employees or attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct in the
selection of such agent or attorney-in-fact as determined by a court of
competent jurisdiction in a final non-appealable judgment.

 

Section 11.6.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent

 

92

--------------------------------------------------------------------------------


 

resulting from the Administrative Agent’s gross negligence or willful misconduct
as determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided, however, that no action taken in accordance with the
directions of the Requisite Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section.  Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its ratable share of any
out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws.  Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder or
under the other Loan Documents and the termination of this Agreement.  If the
Borrower shall reimburse the Administrative Agent for any Indemnifiable Amount
following payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

Section 11.7.  Lender Credit Decision, Etc.

 

Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to the Issuing Bank or any Lender.  Each of the Lenders and
the Issuing Bank acknowledges that it has made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent, or any of their respective
Related Parties, and based on the financial statements of the Borrower, the
other Loan Parties, the other Subsidiaries and other Affiliates, and inquiries
of such Persons, its independent due diligence of the business and affairs of
the Borrower, the other Loan Parties, the other Subsidiaries and other Persons,
its review of the Loan Documents, the legal opinions required to be delivered to
it hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate.  Each of the Lenders and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective Related Parties, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents. 
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary.  Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and the Issuing Bank by the Administrative Agent under this
Agreement or any of the other Loan

 

93

--------------------------------------------------------------------------------


 

Documents or furnished to the Administrative Agent for distribution to the
Lenders and/or the Issuing Bank, the Administrative Agent shall have no duty or
responsibility to provide any Lender or the Issuing Bank with any credit or
other information concerning the business, operations, property, financial and
other condition or creditworthiness of the Borrower, any other Loan Party or any
other Affiliate thereof which may come into possession of the Administrative
Agent or any of its Related Parties.  Each of the Lenders and the Issuing Bank
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or the Issuing
Bank.

 

Section 11.8.  Successor Administrative Agent.

 

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as Administrative Agent by all of the Lenders
(excluding the Lender then acting as Administrative Agent) and the Borrower upon
30 days’ prior written notice if the Administrative Agent is found by a court of
competent jurisdiction in a final, non-appealable judgment to have committed
gross negligence or willful misconduct in the course of performing its duties
hereunder.  Upon any such resignation or removal, the Requisite Lenders shall
have the right to appoint a successor Administrative Agent which appointment
shall, provided no Default or Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent).  If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Administrative Agent’s giving of
notice of resignation or giving of notice of removal of the Administrative
Agent, then the current Administrative Agent may, on behalf of the Lenders and
the Issuing Bank, appoint a successor Administrative Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Lender has accepted such appointment, then such
resignation or removal shall nonetheless become effective in accordance with
such notice and (1) the Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made to each Lender and the
Issuing Bank directly, until such time as a successor Administrative Agent has
been appointed as provided for above in this Section; provided, further that
such Lenders and the Issuing Bank so acting directly shall be and be deemed to
be protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender or Issuing Bank
were itself the Administrative Agent.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents.  Any resignation by, or removal of, an
Administrative Agent shall also constitute the resignation or removal, as
applicable, as the Issuing Bank and as the Swingline Lender by the Lender then
acting as Administrative Agent (the “Resigning Lender”).  Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of the Issuing Bank
and the Swingline Lender hereunder and under the other Loan Documents and
(ii) the successor Issuing Bank shall issue letters of credit in substitution
for all Letters of Credit issued by the Resigning Lender as Issuing Bank
outstanding at the time of such succession (which letters of credit issued in
substitution shall be deemed to be, and the substituted Letters of Credit shall
cease to be, Letters of Credit issued hereunder) or make other arrangements
satisfactory to the Resigning Lender to effectively assume the obligations of
the Resigning Lender with respect to such Letters of Credit.  After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XI. shall continue to

 

94

--------------------------------------------------------------------------------


 

inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under the Loan Documents.  Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.

 

Section 11.9.  Titled Agents.

 

Each of the Lead Arrangers, the Syndication Agents and the Documentation Agent
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, the Issuing Bank, the Borrower
or any other Loan Party and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

 

ARTICLE XII. MISCELLANEOUS

 

Section 12.1.  Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

Hospitality Properties Trust

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts  02458-1634

Attention:  Chief Financial Officer

Telecopy Number:    (617) 219-8349

Telephone Number:  (617) 796-8350

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

One Wells Fargo Center

301 South College Street

Charlotte, North Carolina 28202

Attn:  Anand J. Jobanputra

Telecopier:                                    (704) 383-2544

Telephone:                                   (704) 383-4013

 

95

--------------------------------------------------------------------------------


 

If to the Administrative Agent under Article II.:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

608 Second Ave. South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Scott Peterson

Telecopier:                                    (866) 972-1050

Telephone:                                   (612) 316-0299

 

If to the Issuing Bank:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Scott Peterson

Telecopier:                                    (866) 972-1050

Telephone:                                   (612) 316-0299

 

With a copy to:

 

Wells Fargo Bank, National Association

2030 Main Street

Suite 800

Irvine, California 92614

Attn:  Rhonda Friedly

Telecopier:                                    (949) 851-9728

Telephone:                                   (949) 251-4383

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower. 
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Bank and
the Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 8.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication. 
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, the Issuing Bank or any Lender under
Article II. shall be effective only when actually received.  None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by

 

96

--------------------------------------------------------------------------------


 

a Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.  Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

 

Section 12.2.  Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Administrative Agent, the Issuing Bank
and the Lenders for all their reasonable costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents and the Fee Letter, including the reasonable fees and disbursements of
their respective counsel (including the allocated fees and expenses of in-house
counsel) and any payments in indemnification or otherwise payable by the Lenders
to the Administrative Agent pursuant to the Loan Documents, (c) to pay, and
indemnify and hold harmless the Administrative Agent, the Issuing Bank and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the fees and disbursements of counsel to the
Administrative Agent, the Issuing Bank and any Lender incurred in connection
with the representation of the Administrative Agent, the Issuing Bank or such
Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 10.1.(e) or 10.1.(f), including,
without limitation (i) any motion for relief from any stay or similar order,
(ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  If the Borrower shall fail
to pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

 

Section 12.3.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, the
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, the
Issuing Bank or such Lender, or such Participant, to or for the

 

97

--------------------------------------------------------------------------------


 

credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2., and although such Obligations shall be
contingent or unmatured.  Notwithstanding anything to the contrary in this
Section, if any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.9.
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank and the Lenders and (y) such Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

 

Section 12.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. 
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY
COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY
HERETO ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER
OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE ISSUING BANK MAY OTHERWISE

 

98

--------------------------------------------------------------------------------


 

HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET
FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION
BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT
BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT.

 

Section 12.5.  Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of an assigning Revolving Lender’s Revolving Commitment and/or
the Loans at the time owing to it, or in the case of an assignment of the entire
remaining amount of an assigning Term Loan Lender’s Term Loans at the time owing
to it, or in the case of an

 

99

--------------------------------------------------------------------------------


 

assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                               in any case not described in the immediately
preceding subsection (A), the aggregate amount of the Revolving Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Revolving Commitment is not then in effect, the principal outstanding
balance of the Revolving Loans of the assigning Lender subject to each such
assignment, and the principal outstanding balance of the Term Loan subject to
such assignment (in each case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and the Borrower otherwise consents (each such consent not
to be unreasonably withheld or delayed) (provided that the Borrower’s consent
shall not be required if a Default or Event of Default shall exist at the time
of such assignment); provided, however, that if, after giving effect to such
assignment, the amount of the Revolving Commitment held by such assigning Lender
or the outstanding principal balance of the Loans of such assigning Lender, as
applicable, would be less than $5,000,000, then such assigning Lender shall
assign the entire amount of its Revolving Commitment or the Loans at the time
owing to it, as applicable.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Revolving Commitment assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations in respect of its Revolving Commitment and its Term Loan
on a non-pro rata basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) a Default
or Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (a) a Revolving Commitment if such assignment is to a
Person that is not already a Revolving Lender with a Commitment, an Affiliate of
such a Revolving Lender or an Approved Fund with respect to such a Lender or
(y) a Term Loan to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and

 

(C) the consent of the Swingline Lender and the Issuing Bank (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of a Revolving Commitment.

 

(iv)                              Assignment and Assumption; Notes.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,500 for each assignment (which fee the Administrative

 

100

--------------------------------------------------------------------------------


 

Agent may, in its sole discretion, elect to waive), and the assignee, if it is
not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.  If requested by the transferor Lender or the assignee, upon the
consummation of any assignment, the transferor Lender, the Administrative Agent
and the Borrower shall make appropriate arrangements so that new Notes are
issued to the assignee and such transferor Lender, as appropriate.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or
to any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to such assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) if such Lender will be
a Revolving Lender, acquire (and fund as appropriate) its full pro rata share of
all Revolving Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Commitment Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.10., 4.1., 4.4., 12.2. and 12.9.
and the other provisions of this Agreement and the other Loan Documents as
provided in Section 12.10. with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with the immediately following subsection (d).

 

101

--------------------------------------------------------------------------------


 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Principal Office a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
the Swingling Lender or the Issuing Bank, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or a Defaulting Lender) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Issuing Bank and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any  provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
of any provision of any Loan Document that (w) increases such Lender’s
Commitment or reduces the principal of any such Lender’s Loans, in each case, in
which such Participant has a participation, (x) extends the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender,
(y) reduces the rate at which interest is payable thereon or (z) releases any
Guarantor from its Obligations under the Guaranty except as contemplated by
Section 7.13.(b), in each case, as applicable to that portion of such Lender’s
rights and/or obligations that are subject to the participation.  The Borrower
agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 4.1., 4.4. (subject to the requirements and limitations therein,
including the requirements under Section 3.10.(g) (it being understood that the
documentation required under Section 3.10.(c) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 4.6. as if it were an assignee under subsection (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 4.1. or
3.10., with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Regulatory Change that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 4.6. with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.3. as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3. as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such

 

102

--------------------------------------------------------------------------------


 

disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)                                   No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower and the Administrative Agent,
it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.

 

(g)                                  USA Patriot Act Notice; Compliance.  In
order for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act, prior to any Lender that is organized under the laws of a
jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender shall provide to the
Administrative Agent, its name, address, tax identification number and/or such
other identification information as shall be necessary for the Administrative
Agent to comply with federal law.

 

Section 12.6.  Amendments and Waivers.

 

(a)                                 Generally.  Except as otherwise expressly
provided in this Agreement, (i) any consent or approval required or permitted by
this Agreement or any other Loan Document to be given by the Lenders may be
given, (ii) any term of this Agreement or of any other Loan Document may be
amended, (iii) the performance or observance by the Borrower, any other Loan
Party or any other Subsidiary of any terms of this Agreement or such other Loan
Document may be waived, and (iv) the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Lenders (or the Administrative Agent at the written direction of the
Requisite Lenders), and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is party thereto.  Subject to the
immediately following subsection (b), any term of this Agreement or of any other
Loan Document relating to the rights or obligations of the Revolving Lenders,
and not any other Lenders, may be amended, and the performance or observance by
the Borrower or any other Loan Party or any Subsidiary of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, and only with, the written consent of the Requisite
Revolving Lenders (and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party a party thereto).   Subject to the
immediately following subsection (b), any term of this Agreement or of any other
Loan Document relating to the rights or obligations of the Term Loan Lenders,
and not any other Lenders, may be amended, and the performance or observance by
the Borrower or any other Loan Party or any Subsidiary of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Term
Loan Lenders (and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party

 

103

--------------------------------------------------------------------------------


 

a party thereto).  Notwithstanding anything to the contrary contained in this
Section, the Fee Letter may only be amended, and the performance or observance
by any Loan Party thereunder may only be waived, in a writing executed by the
parties thereto.

 

(b)                                 Consent of Lenders Directly Affected.  In
addition to the foregoing requirements, no amendment, waiver or consent shall:

 

(i)                                     increase (or reinstate) a Commitment of
a Lender (excluding any increase as a result of an assignment of Commitments
permitted under Section 12.5. and any increases contemplated under
Section 2.16.) or subject such Lender to any additional obligations without the
written consent of such Lender;

 

(ii)                                  reduce the principal of, or interest that
has accrued or the rates of interest that will be charged on the outstanding
principal amount of, any Loans or other Obligations without the written consent
of each Lender directly affected thereby; provided, however, only the written
consent of the Requisite Lenders shall be required for the waiver of interest
payable at the Post-Default Rate, retraction of the imposition of interest at
the Post-Default Rate and amendment of the definition of “Post-Default Rate”;

 

(iii)                               reduce the amount of any Fees payable to a
Lender without the written consent of such Lender;

 

(iv)                              modify the definitions of “Revolving
Termination Date” (except in accordance with Section 2.13.) or “Revolving
Commitment Percentage”, or otherwise postpone any date fixed for, or forgive,
any payment of principal of, or interest on, any Revolving Loans or for the
payment of any other Obligations owing to the Revolving Lenders, or extend the
expiration date of any Letter of Credit beyond the Revolving Termination Date
(except as permitted under Section 2.3.(b)) or, with respect to any Letter of
Credit having an expiration date beyond the Revolving Termination Date as
permitted by Section 2.3.(b), extend the expiration date of such Letter of
Credit, in each case, without the written consent of each Revolving Lender;

 

(v)                                 modify the definitions of “Term Loan
Maturity Date” or “Term Loan Percentage”, or otherwise postpone any date fixed
for, or forgive, any payment of principal of, or interest on, any Term Loans or
for the payment of any other Obligations owing to the Term Loan Lenders, in each
case, without the written consent of each Term Loan Lender;

 

(vi)                              while any Term Loans remain outstanding,
amend, modify or waive (A) Section 5.2. or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Revolving Lenders to make Revolving Loans when such Lenders would not otherwise
be required to do so, (B) the amount of the Swingline Commitment or (C) the L/C
Commitment Amount, in each case, without the written consent of the Requisite
Revolving Lenders;

 

(vii)                           modify the definition of “Pro Rata Share” or
amend or otherwise modify the provisions of Section 3.2. without the written
consent of each Lender;

 

(viii)                        amend this Section or amend any of the other
definitions of the terms used in this Agreement or the other Loan Documents
insofar as such definitions affect the substance of this Section without the
written consent of each Lender;

 

104

--------------------------------------------------------------------------------


 

(ix)                              modify the definition of the term “Requisite
Revolving Lenders” or modify in any other manner the number or percentage of the
Revolving Lenders required to make any determinations or waive any rights
hereunder or to modify any provision hereof without the written consent of each
Revolving Lender;

 

(x)                                 modify the definition of the term “Requisite
Term Loan Lenders” or modify in any other manner the number or percentage of the
Term Loan Lenders required to make any determinations or waive any rights
hereunder or to modify any provision hereof without the written consent of each
Term Loan Lender;

 

(xi)                              modify the definition of the term “Requisite
Lenders” or modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof without the written consent of each Lender;

 

(xii)                           release any Guarantor from its obligations under
the Guaranty except as contemplated by Section 7.13.(b) without the written
consent of each Lender;

 

(xiii)                        waive a Default or Event of Default under
Section 10.1.(a) without the written consent of each Lender; or

 

(xiv)                       amend, or waive the Borrower’s compliance with,
Section 2.15. without the written consent of each Lender.

 

(c)                                  Amendment of Administrative Agent’s
Duties, Etc.  No amendment, waiver or consent unless in writing and signed by
the Administrative Agent, in addition to the Lenders required hereinabove to
take such action, shall affect the rights or duties of the Administrative Agent
under this Agreement or any of the other Loan Documents.  Any amendment, waiver
or consent relating to Section 2.4. or the obligations of the Swingline Lender
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Swingline Lender.  Any amendment, waiver or consent relating to Section 2.3.
or the obligations of the Issuing Bank under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Issuing Bank.  Any amendment, waiver
or consent with respect to any Loan Document that (i) diminishes the rights of a
Specified Derivatives Provider in a manner or to an extent dissimilar to that
affecting the Lenders or (ii) increases the liabilities or obligations of a
Specified Derivatives Provider shall, in addition to the Lenders required
hereinabove to take such action, require the consent of the Lender that is (or
having an Affiliate that is) such Specified Derivatives Provider. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) a Commitment
of a Defaulting Lender may not be increased, reinstated or extended without the
written consent of such Defaulting Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the written consent of such Defaulting Lender.  No waiver
shall extend to or affect any obligation not expressly waived or impair any
right consequent thereon and any amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose set forth therein. 
No course of dealing or delay or omission on the part of the Administrative
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto.  Any Event of Default occurring hereunder
shall continue to exist until such time as such Event of Default is waived in
writing in accordance with the terms of this Section, notwithstanding any
attempted cure or other action

 

105

--------------------------------------------------------------------------------


 

by the Borrower, any other Loan Party or any other Person subsequent to the
occurrence of such Event of Default.  Except as otherwise explicitly provided
for herein or in any other Loan Document, no notice to or demand upon the
Borrower shall entitle the Borrower to other or further notice or demand in
similar or other circumstances.

 

(d)                                 Technical Amendments.  Notwithstanding
anything to the contrary in this Section 12.6., if the Administrative Agent and
the Borrower have jointly identified an ambiguity, omission, mistake or defect
in any provision of this Agreement or an inconsistency between provisions of
this Agreement, the Administrative Agent and the Borrower shall be permitted to
amend such provision or provisions to cure such ambiguity, omission, mistake,
defect or inconsistency so long as to do so would not adversely affect the
interests of the Lenders and the Issuing Bank.  Any such amendment shall become
effective without any further action or consent of any of other party to this
Agreement and the Administrative Agent will provide a copy of such amendment to
the Lenders.

 

Section 12.7.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. 
None of the Administrative Agent, the Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

Section 12.8.  Confidentiality.

 

Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ other respective Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any actual or
proposed assignee, Participant or other transferee in connection with a
potential transfer of any Commitment or participation therein as permitted
hereunder, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations;
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, Issuing Bank’s or such Lender’s independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document (or any Specified Derivatives Contract) or any action or
proceeding relating to any Loan Document (or any such Specified Derivatives
Contract) or the enforcement of rights hereunder or thereunder; (f) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section actually known by the Administrative Agent, the Issuing
Bank or such Lender to be a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar

 

106

--------------------------------------------------------------------------------


 

authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower.  Notwithstanding the foregoing, the Administrative Agent, the Issuing
Bank and each Lender may disclose any such confidential information, without
notice to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent, the
Issuing Bank or such Lender or in accordance with the regulatory compliance
policy of the Administrative Agent, the Issuing Bank or such Lender.  As used in
this Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower, any
other Loan Party, any other Subsidiary or any Affiliate, provided that, in the
case of any such information received from the Borrower, any other Loan Party,
any other Subsidiary or any Affiliate after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 12.9.  Indemnification.

 

(a)                                 The Borrower shall and hereby agrees to
indemnify, defend and hold harmless the Administrative Agent, the Issuing Bank,
the Lenders, all of the Affiliates of each of the Administrative Agent, the
Issuing Bank or any of the Lenders, and their respective Related Parties (each
referred to herein as an “Indemnified Party”) from and against any and all of
the following (collectively, the “Indemnified Costs”):  losses, costs, claims,
penalties, damages, liabilities, deficiencies, judgments or expenses of every
kind and nature (including, without limitation, amounts paid in settlement,
court costs and the fees and disbursements of counsel incurred in connection
with any litigation, investigation, claim or proceeding or any advice rendered
in connection therewith, but excluding Indemnified Costs indemnification in
respect of which is specifically covered by Section 3.10. or 4.1. or expressly
excluded from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Administrative Agent’s, the Issuing Bank’s or any Lender’s entering into this
Agreement; (v) the fact that the Administrative Agent, the Issuing Bank and the
Lenders have established the credit facility evidenced hereby in favor of the
Borrower; (vi) the fact that the Administrative Agent, the Issuing Bank and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrower and the Subsidiaries; (vii) the fact that the
Administrative Agent, the Issuing Bank and the Lenders are material creditors of
the Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent,
the Issuing Bank or the Lenders may have under this Agreement or the other Loan
Documents; provided, however, that the Borrower shall not be obligated to
indemnify any Indemnified Party for any acts or omissions of such Indemnified
Party in connection with matters described in this clause (viii) to the extent
arising from the gross negligence or willful misconduct of such Indemnified
Party, as determined by a court of competent jurisdiction in a final,
non-appealable judgment; (ix) any civil penalty or fine assessed by the OFAC
against, and all costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Administrative Agent, the
Issuing

 

107

--------------------------------------------------------------------------------


 

Bank or any Lender as a result of conduct of the Borrower, any other Loan Party
or any other Subsidiary that violates a sanction administered or enforced by the
OFAC; or (x) any violation or non-compliance by the Borrower or any Subsidiary
of any Applicable Law (including any Environmental Law) including, but not
limited to, any Indemnity Proceeding commenced by (A) the Internal Revenue
Service or state taxing authority or (B) any Governmental Authority or other
Person under any Environmental Law, including any Indemnity Proceeding commenced
by a Governmental Authority or other Person seeking remedial or other action to
cause the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing Bank as successors to
the Borrower) to be in compliance with such Environmental Laws.

 

(b)                                 The Borrower’s indemnification obligations
under this Section shall apply to all Indemnity Proceedings arising out of, or
related to, the foregoing whether or not an Indemnified Party is a named party
in such Indemnity Proceeding.  In this connection, this indemnification shall
cover all Indemnified Costs of any Indemnified Party in connection with any
deposition of any Indemnified Party or compliance with any subpoena (including
any subpoena requesting the production of documents).  This indemnification
shall, among other things, apply to any Indemnity Proceeding commenced by other
creditors of the Borrower or any Subsidiary, any shareholder of the Borrower or
any Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.

 

(c)                                  This indemnification shall apply to any
Indemnity Proceeding arising during the pendency of any bankruptcy proceeding
filed by or against the Borrower and/or any Subsidiary.

 

(d)                                 All out-of-pocket fees and expenses of, and
all amounts paid to third-persons by, an Indemnified Party shall be advanced by
the Borrower at the request of such Indemnified Party notwithstanding any claim
or assertion by the Borrower that such Indemnified Party is not entitled to
indemnification hereunder upon receipt of an undertaking by such Indemnified
Party that such Indemnified Party will reimburse the Borrower if it is actually
and finally determined by a court of competent jurisdiction that such
Indemnified Party is not so entitled to indemnification hereunder.

 

(e)                                  An Indemnified Party may conduct its own
investigation and defense of, and may formulate its own strategy with respect
to, any Indemnity Proceeding covered by this Section and, as provided above, all
Indemnified Costs incurred by such Indemnified Party shall be reimbursed by the
Borrower.  No action taken by legal counsel chosen by an Indemnified Party in
investigating or defending against any such Indemnity Proceeding shall vitiate
or in any way impair the obligations and duties of the Borrower hereunder to
indemnify and hold harmless each such Indemnified Party; provided, however, that
if (i) the Borrower is required to indemnify an Indemnified Party pursuant
hereto and (ii) the Borrower has provided evidence reasonably satisfactory to
such Indemnified Party that the Borrower has the financial wherewithal to
reimburse such Indemnified Party for any amount paid by such Indemnified Party
with respect to such Indemnity Proceeding, such Indemnified Party shall not
settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed).  Notwithstanding the foregoing, an Indemnified Party may settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower where (x) no monetary relief is sought against such Indemnified
Party in such Indemnity Proceeding or (y) there is an allegation of a violation
of law by such Indemnified Party.

 

(f)                                   If and to the extent that the obligations
of the Borrower under this Section are unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under Applicable Law.

 

108

--------------------------------------------------------------------------------


 

(g)                                  The Borrower’s obligations under this
Section shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the Obligations, and are in
addition to, and not in substitution of, any of the other obligations set forth
in this Agreement or any other Loan Document to which it is a party.

 

References in this Section 12.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

Section 12.10.  Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
cancelled (other than Extended Letters of Credit in respect of which the
Borrower has satisfied the requirements to provide Cash Collateral as required
in Section 2.3.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Bank is no longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full; provided, however, if on the Revolving Termination Date,
or any other date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), any Letters of Credit remain outstanding, then the provisions of
this Agreement applicable to Letters of Credit, including without limitation,
the terms of Section 2.13 and the Borrower’s reimbursement obligations under
Section 2.3.(d), shall remain in effect until all such Letters of Credit have
expired, have been cancelled or have otherwise terminated.  The indemnities to
which the Administrative Agent, the Issuing Bank and the Lenders are entitled
under the provisions of Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.9. and
any other provision of this Agreement and the other Loan Documents, and the
provisions of Sections 12.4. and 12.12., shall continue in full force and effect
and shall protect the Administrative Agent, the Issuing Bank and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 

Section 12.11.  Severability of Provisions.

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 12.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.13.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of

 

109

--------------------------------------------------------------------------------


 

all persons required to bind any party, appear on each counterpart.  All
counterparts shall collectively constitute a single document.  It shall not be
necessary in making proof of this document to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto.

 

Section 12.14.  Obligations with Respect to Loan Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

 

Section 12.15.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 12.16.  Limitation of Liability.

 

None of the Administrative Agent, the Issuing Bank or any Lender, or any of
their respective Related Parties shall have any liability with respect to, and
the Borrower hereby waives, releases, and agrees not to sue any of them upon,
any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents.  The Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent, the Issuing Bank or any Lender or any of the
Administrative Agent’s, the Issuing Bank’s or any Lender’s Affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.

 

Section 12.17.  Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  To the extent any term of
this Agreement is inconsistent with a term of any other Loan Document to which
the parties of this Agreement are party, the term of this Agreement shall
control to the extent of such inconsistency.  There are no oral agreements among
the parties hereto.

 

Section 12.18.  Construction.

 

The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.

 

110

--------------------------------------------------------------------------------


 

Section 12.19.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 12.20.  LIABILITY OF TRUSTEES, ETC.

 

THE PARTIES HERETO ACKNOWLEDGE AND AGREE AS FOLLOWS:

 

THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING THE BORROWER, DATED
AUGUST 21, 1995, AS AMENDED AND SUPPLEMENTED, AS FILED WITH THE STATE DEPARTMENT
OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF THE BORROWER SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, THE
BORROWER.  ALL PERSONS DEALING WITH THE BORROWER, IN ANY WAY, SHALL LOOK ONLY TO
THE ASSETS OF THE BORROWER FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION.

 

[Signatures on Following Pages]

 

111

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Name: Mark L. Kleifges

 

 

Title: Treasurer & CFO

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, the Issuing
Bank, the Swingline Lender and as a Lender

 

 

 

 

 

By:

/s/ Anand J. Jobanputra

 

 

Name: Anand J. Jobanputra

 

 

Title: Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Dan LePage

 

 

Name: Dan LePage

 

 

Title: Authorized Signatory

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Douglas B. Blackman

 

 

Name: Douglas B. Blackman

 

 

Title: Senior Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Will T. Bowers, Jr.

 

 

Name: Will T. Bowers, Jr.

 

 

Title: Senior Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ Michael R. Mellott

 

 

Name: Michael R. Mellott

 

 

Title: Director

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

RBS CITIZENS, N.A.

 

 

 

 

 

By:

/s/ Craig Aframe

 

 

Name: Craig Aframe

 

 

Title: V.P.

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

By:

/s/ Keith J. Connolly

 

 

Name: Keith J. Connolly

 

 

Title: Managing Director

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

MIZUHO BANK, LTD.

 

 

 

 

 

By:

/s/ Tenya Mitsuboshi

 

 

Name: Tenya Mitsuboshi

 

 

Title: Deputy General Manager

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

COMPASS BANK

 

 

 

 

 

By:

/s/ S. Kent Gorman

 

 

Name: S. Kent Gorman

 

 

Title: Senior Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ David Heller

 

 

Name: David Heller

 

 

Title: Senior Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ John Rowland

 

 

Name: John Rowland

 

 

Title: Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

SANTANDER BANK N.A.

 

 

 

 

 

 

 

By:

/s/ John Everly

 

 

Name: John Everly

 

 

Title: Senior Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

BANK HAPOALIM B.M.

 

 

 

 

 

 

 

By:

/s/ Charles McLaughlin

 

 

Name: Charles McLaughlin

 

 

Title: Senior Vice President

 

 

 

 

By:

/s/ James P. Surless

 

 

Name: James P. Surless

 

 

Title: Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Authorized Signatory

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

 

 

By:

/s/ Lana Gifas

 

 

Name: Lana Gifas

 

 

Title: Director

 

 

 

 

By:

/s/ Lisa Murray

 

 

Name: Lisa Murray

 

 

Title: Associate Director

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ Angela Chen

 

 

Name: Angela Chen

 

 

Title: VP & Deputy GM

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

LAND BANK OF TAIWAN LOS ANGELES BRANCH

 

 

 

 

 

 

 

By:

/s/ Henry C.R. Leu

 

 

Name: Henry C.R. Leu

 

 

Title: SVP & General Manager

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

BANK OF TAIWAN, LOS ANGELES BRANCH

 

 

 

 

 

 

 

By:

/s/ Jane Chang

 

 

Name: Jane Chang

 

 

Title: Vice President and General Manager

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ Eric Y.S. Tsai

 

 

Name: Eric Y.S. Tsai

 

 

Title: V.P. & General Manager

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

COMERICA BANK

 

 

 

 

 

 

 

By:

/s/ Casey L. Stevenson

 

 

Name: Casey L. Stevenson

 

 

Title: Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

FIRST TENNESSEE BANK N.A.

 

 

 

 

 

 

 

By:

/s/ Jean M. Brennan

 

 

Name: Jean M. Brennan

 

 

Title: Senior Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

TAIWAN COOPERATIVE BANK, LOS ANGELES BRANCH

 

 

 

 

 

 

 

By:

/s/ Li Hua Huang

 

 

Name: Li Hua Huang

 

 

Title: Vice President & General Manager

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

JEFFERIES FINANCE LLC

 

 

 

 

 

 

 

By:

/s/ J. Paul McDonnell

 

 

Name: J. Paul McDonnell

 

 

Title: Managing Director

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with Hospitality
Properties Trust]

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. LOS ANGELES BRANCH

 

 

 

 

 

 

 

By:

/s/ Hsiao-Ho Huang

 

 

Name: Hsiao-Ho Huang

 

 

Title: SVP & General Manager

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Commitments

 

Revolving Lenders

 

Revolving
Commitment Amount

 

Wells Fargo Bank, National Association

 

$

71,500,000.00

 

Royal Bank of Canada

 

$

71,500,000.00

 

PNC Bank, National Association

 

$

71,500,000.00

 

Bank of America, N.A.

 

$

71,500,000.00

 

Regions Bank

 

$

54,000,000.00

 

RBS Citizens, N.A.

 

$

54,000,000.00

 

Sumitomo Mitsui Banking Corporation

 

$

48,000,000.00

 

Mizuho Bank, Ltd.

 

$

48,000,000.00

 

Compass Bank

 

$

32,000,000.00

 

U.S. Bank National Association

 

$

32,000.000.00

 

Citibank, N.A.

 

$

29,000,000.00

 

Santander Bank N.A.

 

$

22,000,000.00

 

Bank Hapoalim B.M.

 

$

19,000,000.00

 

Morgan Stanley Bank, N.A.

 

$

25,000,000.00

 

UBS AG, Stamford Branch

 

$

25,000,000.00

 

Mega International Commercial Bank Co., Ltd. New York Branch

 

$

12,750,000.00

 

Land Bank of Taiwan Los Angeles Branch

 

$

12,750,000.00

 

Bank of Taiwan, Los Angeles Branch

 

$

10,750,000.00

 

Chang Hwa Commercial Bank, Ltd., New York Branch

 

$

9,500,000.00

 

Comerica Bank

 

$

9,500,000.00

 

First Tennessee Bank N.A.

 

$

6,250,000.00

 

Taiwan Cooperative Bank, Los Angeles Branch

 

$

6,250,000.00

 

Jefferies Finance LLC

 

$

5,000,000.00

 

Mega International Commercial Bank Co., Ltd., Los Angeles Branch

 

$

3,250,000.00

 

TOTAL

 

$

750,000,000.00

 

 

Term Loan Lenders

 

Term Loan
Commitment Amount

 

Wells Fargo Bank, National Association

 

$

41,750,000.00

 

Royal Bank of Canada

 

$

41,750,000.00

 

PNC Bank, National Association

 

$

41,750,000.00

 

Bank of America, N.A.

 

$

41,750,000.00

 

Regions Bank

 

$

31,000,000.00

 

RBS Citizens, N.A.

 

$

31,000,000.00

 

Sumitomo Mitsui Banking Corporation

 

$

27,000,000.00

 

Mizuho Bank, Ltd.

 

$

27,000,000.00

 

Compass Bank

 

$

18,000,000.00

 

U.S. Bank National Association

 

$

18,000.000.00

 

Citibank, N.A.

 

$

16,000,000.00

 

 

--------------------------------------------------------------------------------


 

Term Loan Lenders

 

Term Loan
Commitment Amount

 

Santander Bank N.A.

 

$

13,000,000.00

 

Bank Hapoalim B.M.

 

$

11,000,000.00

 

Mega International Commercial Bank Co., Ltd. New York Branch

 

$

7,250,000.00

 

Land Bank of Taiwan Los Angeles Branch

 

$

7,250,000.00

 

Bank of Taiwan, Los Angeles Branch

 

$

6,250,000.00

 

Chang Hwa Commercial Bank, Ltd., New York Branch

 

$

5,500,000.00

 

Comerica Bank

 

$

5,500,000.00

 

First Tennessee Bank N.A.

 

$

3,750,000.00

 

Taiwan Cooperative Bank, Los Angeles Branch

 

$

3,750,000.00

 

Mega International Commercial Bank Co., Ltd., Los Angeles Branch

 

$

1,750,000.00

 

TOTAL

 

$

400,000,000.00

 

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 1.1.(a)

 

Existing Letters of Credit

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1.(c)

 

Loan Parties

 

Borrower

 

Hospitality Properties Trust (Maryland)

 

Guarantors

 

None

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 6.1.(b)

 

Ownership Structure

 

Part I (Subsidiaries)

 

Entity and Jurisdiction
of Organization

 

Ownership Structure

 

Excluded
Subsidiary

 

Foreign
Subsidiary

Cambridge TRS, Inc. (Maryland)

 

HPT TRS, Inc. owns 1,000 shares of common stock, representing 100% ownership.

 

 

 

 

Candlewood Jersey City-Urban Renewal, L.L.C. (New Jersey)

 

HPT IHG-2 Properties Trust owns 100% of the membership interest.

 

 

 

 

Harbor Court Associates, LLC (Maryland)

 

HPT IHG-2 Properties Trust owns 100% of the membership interest.

 

 

 

 

HPT Cambridge LLC (Massachusetts)

 

HPT SN Holding, Inc. owns 100% of the membership interest.

 

 

 

 

HPT Capital Trust Holdings (Maryland)

 

Hospitality Properties Trust owns 1,000 common shares of beneficial interest,
representing 100% ownership.

 

 

 

 

HPT Capital Trust I (Maryland)

 

HPT Capital Trust Holdings owns 100% of the beneficial interest

 

 

 

 

HPT Capital Trust II (Maryland)

 

HPT Capital Trust Holdings owns 100% of the beneficial interest.

 

 

 

 

HPT CY TRS, Inc. (Maryland)

 

HPT TRS, Inc. owns 1,000 shares of common stock, representing 100% ownership.

 

 

 

 

HPT CW MA Realty Trust (Massachusetts nominee trust)

 

HPT IHG-2 Properties Trust is the 100% beneficiary.

 

 

 

 

HPT Geary ABC Holdings LLC (Maryland)

 

HPT Geary Properties Trust owns 100% of the membership interest.

 

 

 

 

HPT Geary Properties Trust (Maryland)

 

Hospitality Properties Trust owns 1,000 common shares of beneficial interest,
representing 100% ownership.

 

 

 

 

HPT GL Properties LLC (Maryland)

 

HPT TA Properties Trust and HPT TA Properties LLC each own 50% the membership
interest.

 

 

 

 

HPT HSD Properties Trust (Maryland)

 

Hospitality Properties Trust owns 100 common shares of beneficial interest,
representing 100% ownership.

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Entity and Jurisdiction
of Organization

 

Ownership Structure

 

Excluded
Subsidiary

 

Foreign
Subsidiary

HPT IHG Canada Corporation (New Brunswick)

 

HPT IHG Canada Properties Trust owns 1 common share, representing 100%
ownership.

 

 

 

X

HPT IHG Canada Properties Trust (Delaware)

 

HPT IHG-2 Properties Trust owns 100% of the beneficial interest.

 

 

 

 

HPT IHG GA Properties LLC (Maryland)

 

HPT IHG-2 Properties Trust owns 100% of the membership interest.

 

 

 

 

HPT IHG PR, Inc. (Puerto Rico)

 

HPT IHG-2 Properties Trust owns 500,000 shares of common stock, representing
100% ownership.

 

 

 

 

HPT IHG-2 Properties Trust (Maryland)

 

Hospitality Properties Trust owns 1,000 shares of beneficial interest,
representing 100% ownership.

 

 

 

 

HPT IHG-3 Properties LLC (Maryland)

 

HPT IHG-2 Properties Trust owns 100% of the membership interest.

 

 

 

 

HPT PSC Properties LLC (Maryland)

 

HPT PSC Properties Trust owns 100% of the membership interest.

 

 

 

 

HPT PSC Properties Trust (Maryland)

 

Hospitality Properties Trust owns 1,000 shares of beneficial interest,
representing 100% ownership.

 

 

 

 

HPT SN Holding, Inc. (New York)

 

Hospitality Properties Trust owns 10 shares of common stock, representing 100%
ownership.

 

 

 

 

HPT Suite Properties Trust (Maryland)

 

Hospitality Properties Trust owns 1,000 shares of beneficial interest,
representing 100% ownership.

 

 

 

 

HPT TA Properties LLC (Maryland)

 

HPT TA Properties Trust owns 100% of the membership interest.

 

 

 

 

HPT TA Properties Trust (Maryland)

 

Hospitality Properties Trust owns 1,000 shares of beneficial interest,
representing 100% ownership.

 

 

 

 

HPT TRS, Inc. (Delaware)

 

Hospitality Properties Trust owns 100 shares of common stock, representing 100%
ownership.

 

 

 

 

HPT TRS IHG-2, Inc. (Maryland)

 

HPT TRS, Inc. owns 100 shares of common stock, representing 100% ownership.

 

 

 

 

HPT TRS MRP, Inc. (Maryland)

 

HPT TRS, Inc. owns 1,000 shares of common stock, representing 100% ownership.

 

 

 

 

HPT TRS SPES II, Inc. (Maryland)

 

HPT TRS, Inc. owns 100 shares of common stock, representing 100% ownership.

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

Entity and Jurisdiction
of Organization

 

Ownership Structure

 

Excluded
Subsidiary

 

Foreign
Subsidiary

HPT TRS WYN, Inc. (Maryland)

 

HPT TRS, Inc. owns 1,000 shares of common stock, representing 100% ownership.

 

 

 

 

HPTCY Properties Trust (Maryland)

 

Hospitality Properties Trust owns 100 common shares of beneficial interest,
representing 100% ownership.

 

 

 

 

HPTLA Properties Trust (Maryland)

 

Hospitality Properties Trust owns 100 common shares of beneficial interest,
representing 100% ownership.

 

 

 

 

HPTMI Hawaii, Inc. (Delaware)

 

HPTMI Properties Trust owns 100 shares of common stock, representing 100%
ownership.

 

 

 

 

HPTMI Properties Trust (Maryland)

 

Hospitality Properties Trust owns 100 common shares of beneficial interest,
representing 100% ownership.

 

 

 

 

HPTWN Properties Trust (Maryland)

 

Hospitality Properties Trust owns 100 common shares of beneficial interest,
representing 100% ownership.

 

 

 

 

Royal Sonesta, Inc. (Louisiana)

 

HPT SN Holding, Inc. owns 100 shares of common stock, representing 100%
ownership.

 

 

 

 

 

Part II (Unconsolidated Affiliates)

 

Affiliates Insurance Company, an Indiana insurance company — 20,000 shares
(12.5%).

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 6.1.(f)

 

Properties

 

Part I- List of Properties

 

Brand

 

Address

 

City

 

State

 

 

 

 

 

 

 

Marriott No. 1

 

 

 

 

 

 

Courtyard by Marriott

 

2101 E. Camelback Road

 

Phoenix

 

AZ

Courtyard by Marriott

 

13444 E. Shea Boulevard

 

Scottsdale

 

AZ

Courtyard by Marriott

 

4994 Verdugo Way

 

Camarillo

 

CA

Courtyard by Marriott

 

2000 E. Mariposa Avenue

 

El Segundo

 

CA

Courtyard by Marriott

 

9950 Slater Avenue

 

Fountain Valley

 

CA

Courtyard by Marriott

 

23175 Avenida de la Carlota

 

Laguna Hills

 

CA

Courtyard by Marriott

 

1727 Technology Drive

 

San Jose

 

CA

Courtyard by Marriott

 

1925 W. 190th Street

 

Torrance

 

CA

Courtyard by Marriott

 

48 Geoffrey Drive

 

Newark (Wilmington)

 

DE

Courtyard by Marriott

 

2000 NW Executive Center Court

 

Boca Raton

 

FL

Courtyard by Marriott

 

15700 NW 77th Court

 

Miami Lakes

 

FL

Courtyard by Marriott

 

4600 San Pablo Road

 

Jacksonville

 

FL

Courtyard by Marriott

 

3000 Cumberland Boulevard

 

Atlanta (Cumberland)

 

GA

Courtyard by Marriott

 

1132 Techwood Drive

 

Atlanta (Midtown)

 

GA

Courtyard by Marriott

 

3399 International Boulevard

 

Hapeville (Atlanta AP 2)

 

GA

Courtyard by Marriott

 

3990 Sheraton Drive

 

Macon

 

GA

Courtyard by Marriott

 

6235 McDonough Drive

 

Norcross (JC Blvd)

 

GA

Courtyard by Marriott

 

895 Golden Valley Drive

 

Bettendorf (Quad City)

 

IA

Courtyard by Marriott

 

3700 N. Wilke Road

 

Arlington Heights

 

IL

Courtyard by Marriott

 

10290 N. Meridian Street

 

Indianapolis

 

IN

Courtyard by Marriott

 

275 Independence Way

 

Danvers

 

MA

Courtyard by Marriott

 

35 Foxborough Boulevard

 

Foxborough

 

MA

Courtyard by Marriott

 

300 River Ridge Drive

 

Norwood

 

MA

Courtyard by Marriott

 

200 Technology Center Drive

 

Stoughton

 

MA

Courtyard by Marriott

 

240 Mishawum Road

 

Woburn

 

MA

Courtyard by Marriott

 

30 Industrial Avenue

 

Lowell

 

MA

Courtyard by Marriott

 

10 Fortune Boulevard

 

Milford

 

MA

Courtyard by Marriott

 

8910 Stanford Boulevard

 

Columbia

 

MD

Courtyard by Marriott

 

6301 Golden Triangle Drive

 

Greenbelt

 

MD

Courtyard by Marriott

 

1296 Opdyke Road

 

Auburn Hills

 

MI

Courtyard by Marriott

 

11391 Viking Drive

 

Eden Prairie

 

MN

Courtyard by Marriott

 

7901 N. Tiffany Springs Parkway

 

Kansas City AP

 

MO

Courtyard by Marriott

 

500 E. 105th Street

 

Kansas City Holmes

 

MO

Courtyard by Marriott

 

333 West W.T. Harris Boulevard

 

Charlotte University

 

NC

Courtyard by Marriott

 

4192 Sycamore Dairy Road

 

Fayetteville

 

NC

Courtyard by Marriott

 

2001 Hospitality Court

 

Morrisville (Raleigh Durham)

 

NC

Courtyard by Marriott

 

140 Route 17 South

 

Mahwah

 

NJ

Courtyard by Marriott

 

600 Hope Road

 

Tinton Falls

 

NJ

Courtyard by Marriott

 

157 Route 10 East

 

Whippany (Hanover)

 

NJ

Courtyard by Marriott

 

17 Westage Drive/Rte 9 & I-84

 

Fishkill

 

NY

Courtyard by Marriott

 

6415 Yorktown Circle

 

Syracuse

 

NY

Courtyard by Marriott

 

450 Cherrington Parkway

 

Coraopolis (Pitt AP)

 

PA

Courtyard by Marriott

 

8900 Bartram Avenue

 

Philadelphia AP

 

PA

Courtyard by Marriott

 

2350 Easton Road Rte. 611

 

Willow Grove

 

PA

 

6

--------------------------------------------------------------------------------


 

Courtyard by Marriott

 

9 Commerce Drive

 

Middletown

 

RI

Courtyard by Marriott

 

110 Mobile Drive

 

Spartanburg

 

SC

Courtyard by Marriott

 

2210 Bams Drive

 

Chattanooga

 

TN

Courtyard by Marriott

 

10325 N. Central Expressway

 

Dallas

 

TX

Courtyard by Marriott

 

1533 Claredon Boulevard

 

Arlington Rosslyn

 

VA

Courtyard by Marriott

 

3935 Centerview Drive

 

Fairfax (West Dulles)

 

VA

Courtyard by Marriott

 

470 McLaws Circle

 

Williamsburg

 

VA

Courtyard by Marriott

 

14615 NE 29th Place

 

Bellevue

 

WA

Courtyard by Marriott

 

16865 W. Bluemound Road

 

Brookfield (Milwaukee)

 

WI

 

 

 

 

 

 

 

Marriott No. 234

 

 

 

 

 

 

Courtyard by Marriott

 

4300 Colonade Parkway

 

Birmingham

 

AL

Residence Inn by Marriott

 

50 State Farm Parkway

 

Homewood

 

AL

Residence Inn by Marriott

 

6040 N. Scottsdale Road

 

Scottsdale

 

AZ

Residence Inn by Marriott

 

5075 S. Priest Drive

 

Tempe

 

AZ

Courtyard by Marriott

 

920 North 54th Street

 

Chandler

 

AZ

TownePlace Suites by Marriott

 

10740 North 90th Street

 

Scottsdale

 

AZ

Courtyard by Marriott

 

601 South Ash Ave.

 

Tempe

 

AZ

Residence Inn by Marriott

 

9930 Slater Avenue

 

Fountain Valley

 

CA

Residence Inn by Marriott

 

11002 Rancho Carmel Drive

 

San Diego (Rancho Bernado)

 

CA

Courtyard by Marriott

 

5555 Shellmound Street

 

Emeryville

 

CA

Residence Inn by Marriott

 

5322 North Diana Avenue

 

Fresno

 

CA

Residence Inn by Marriott

 

1350 Veterans Boulevard

 

South San Francisco

 

CA

Courtyard by Marriott

 

1300 Veterans Boulevard

 

South San Francisco

 

CA

Courtyard by Marriott

 

2250 Contra Costa Blvd.

 

Pleasant Hill

 

CA

Courtyard by Marriott

 

18090 San Ramon Valley Blvd.

 

San Ramon/Oakland

 

CA

Residence Inn by Marriott

 

5465 Windward Parkway, West

 

Alpharetta

 

GA

Residence Inn by Marriott

 

3443 George Busbee Drive

 

Kennesaw

 

GA

TownePlace Suites by Marriott

 

3300 Northlake Pkwy

 

Atlanta/Northlake

 

GA

TownePlace Suites by Marriott

 

6640 Bay Circle

 

Norcross

 

GA

Residence Inn by Marriott

 

1325 North Point Drive

 

Atlanta/Northpoint Mall

 

GA

Residence Inn by Marriott

 

201 East Walton Place

 

Chicago

 

IL

Courtyard by Marriott

 

2175 Marriott Drive

 

Chicago/W. Dundee

 

IL

TownePlace Suites by Marriott

 

2185 Marriott Drive

 

Chicago/W. Dundee

 

IL

Residence Inn by Marriott

 

1440 South White Oak Drive

 

Chicago/Waukegan

 

IL

Residence Inn by Marriott

 

345 St. Joseph Street

 

New Orleans

 

LA

Residence Inn by Marriott

 

25 Connector Road

 

Westborough

 

MA

TownePlace Suites by Marriott

 

238 Andover Street

 

Danvers

 

MA

Residence Inn by Marriott

 

170 Admiral Cochrane Drive

 

Annapolis

 

MD

Residence Inn by Marriott

 

1160 Winterson Road

 

Baltimore

 

MD

Residence Inn by Marriott

 

30120 Civic Center Boulevard

 

Warren

 

MI

Courtyard by Marriott

 

42700 Eleven Mile Road

 

Detroit/Novi

 

MI

TownePlace Suites by Marriott

 

42600 Eleven Mile Road

 

Detroit/Novi

 

MI

Residence Inn by Marriott

 

201 Residence Inn Blvd

 

Durham

 

NC

Residence Inn by Marriott

 

2020 Hospitality Court

 

Raleigh Airport/Morrissville

 

NC

Residence Inn by Marriott

 

2900 Regency Parkway

 

Raleigh/Cary

 

NC

Courtyard by Marriott

 

301 Residence Inn Blvd

 

Durham

 

NC

Residence Inn by Marriott

 

3 Gatehall Drive

 

Parsippany

 

NJ

 

7

--------------------------------------------------------------------------------


 

Residence Inn by Marriott

 

3300 Prospect Avenue, NE

 

Albuquerque

 

NM

Residence Inn by Marriott

 

9845 Gateway Drive

 

Reno

 

NV

Courtyard by Marriott

 

1901 North Rainbow Blvd

 

Las Vegas West/Summerlin

 

NV

Residence Inn by Marriott

 

6420 Yorktown Circle

 

East Syracuse

 

NY

Courtyard by Marriott

 

1515 NW Expressway

 

Oklahoma City

 

OK

Residence Inn by Marriott

 

3 Walnut Grove Drive

 

Horsham (Willow Grove)

 

PA

Residence Inn by Marriott

 

2180 Motel Drive

 

Allentown

 

PA

Courtyard by Marriott

 

2160 Motel Drive

 

Allentown

 

PA

Courtyard by Marriott

 

2415 Mall Dr I-26 and Montague

 

Charleston/North

 

SC

Residence Inn by Marriott

 

206 Ward Circle

 

Brentwood (Nash Farms)

 

TN

Marriott Hotels and Resorts

 

600 Marriott Drive

 

Nashville

 

TN

SpringHill Suites by Marriott

 

1100 Airport Center Drive

 

Nashville

 

TN

Residence Inn by Marriott

 

6950 N. Stemmons Freeway

 

Dallas Market Center

 

TX

Residence Inn by Marriott

 

10333 N. Central Expressway

 

Dallas North Park

 

TX

Residence Inn by Marriott

 

1045 Waterwood Drive

 

Dallas-Richardson

 

TX

Courtyard by Marriott

 

3751 NE Loop 820

 

Fort Worth (Fossil Creek)

 

TX

Residence Inn by Marriott

 

5801 Sandshell Drive

 

Fort Worth (Fossil Creek)

 

TX

Courtyard by Marriott

 

9190 Gulf Freeway

 

Houston Hobby

 

TX

Residence Inn by Marriott

 

425 Bonham Street

 

San Antonio (Alamo)

 

TX

Courtyard by Marriott

 

2191 N. Greenville Avenue

 

Richardson

 

TX

Residence Inn by Marriott

 

1111 Millmont Street

 

Charlottesville

 

VA

Residence Inn by Marriott

 

12815 Fairlakes Parkway

 

Fairfax

 

VA

TownePlace Suites by Marriott

 

14036 Thunderbolt Pl

 

Fairfax/Chantilly

 

VA

TownePlace Suites by Marriott

 

205 Hillwood Avenue

 

Falls Church

 

VA

TownePlace Suites by Marriott

 

200 Cybernetics Way

 

Yorktown

 

VA

TownePlace Suites by Marriott

 

4231 Park Place Court

 

Glenn Allen

 

VA

TownePlace Suites by Marriott

 

5757 Cleveland Street

 

Virginia Beach

 

VA

Courtyard by Marriott

 

3950 Westerre Parkway

 

Richmond

 

VA

SpringHill Suites by Marriott

 

200 SW 19th Street

 

Renton

 

WA

TownePlace Suites by Marriott

 

300 SW 19th Street

 

Renton

 

WA

Residence Inn by Marriott

 

200 Hotel Circle, Northgate Business Pk

 

Charleston

 

WV

 

 

 

 

 

 

 

Marriott No. 5

 

 

 

 

 

 

Marriott Hotels and Resorts

 

Kalapaki Beach, 3610 Rice Street

 

Lihue Kauai

 

HI

 

 

 

 

 

 

 

InterContinental

 

 

 

 

 

 

Candlewood Suites

 

600 Corporate Ridge Drive

 

Birmingham

 

AL

Candlewood Suites

 

201 Exchange Place

 

Huntsville

 

AL

Candlewood Suites

 

11411 N. Black Canyon Hgwy

 

Phoenix

 

AZ

Candlewood Suites

 

1335 W. Baseline Road

 

Tempe

 

AZ

Staybridge Suites

 

21902 Lassen Street

 

Chatsworth

 

CA

Staybridge Suites

 

11855 Avenue of Industry

 

San Diego

 

CA

Staybridge Suites

 

6639 Mira Mesa Blvd

 

San Diego

 

CA

Staybridge Suites

 

1350 Huntington Ave.

 

San Francisco

 

CA

Staybridge Suites

 

1602 Crane Court

 

San Jose

 

CA

Staybridge Suites

 

900 Hamlin Ct.

 

Sunnyvale

 

CA

 

8

--------------------------------------------------------------------------------


 

Staybridge Suites

 

19901 Prairie Ave.

 

Torrance

 

CA

Candlewood Suites

 

12901 Garden Grove Blvd.

 

Garden Grove

 

CA

Candlewood Suites

 

16150 Sand Canyon Avenue

 

Irvine

 

CA

Candlewood Suites

 

3 South Pointe Drive

 

Lake Forest

 

CA

Candlewood Suites

 

2600 S. Red Hill Avenue

 

Santa Ana

 

CA

Candlewood Suites

 

481 El Camino Real

 

Santa Clara

 

CA

Holiday Inn

 

1915 South Manchester Avenue

 

Anaheim

 

CA

Staybridge Suites

 

1855 S. Manchester Avenue

 

Anaheim

 

CA

Crowne Plaza

 

5985 Century Blvd

 

Los Angeles

 

CA

Crowne Plaza

 

300 N. Harbor Drive

 

Redondo Beach

 

CA

Crowne Plaza

 

777 Bellew Drive

 

San Jose

 

CA

Staybridge Suites

 

7820 Park Meadows Drive

 

Lone Tree

 

CO

Candlewood Suites

 

895 Tabor Street

 

Lakewood

 

CO

Staybridge Suites

 

410 North Pine Island Road

 

Ft Lauderdale

 

FL

Staybridge Suites

 

8751 Suiteside Drive

 

Orlando

 

FL

Candlewood Suites

 

13231 49th St. N.

 

Clearwater

 

FL

Candlewood Suites

 

4990 Belfort Road

 

Jacksonville

 

FL

Candlewood Suites

 

8855 NW 27th Street

 

Miami

 

FL

Crowne Plaza

 

950 N.W. Lejeune Rd.

 

Miami

 

FL

Staybridge Suites

 

3980 North Point Parkway

 

Alpharetta

 

GA

Staybridge Suites

 

4601 Ridgeview Road

 

Atlanta

 

GA

Candlewood Suites

 

3665 Shackleford Road

 

Duluth

 

GA

Holiday Inn Select

 

4669 Airport Blvd.

 

College Park

 

GA

Crowne Plaza

 

1325 Virginia Avenue

 

Atlanta

 

GA

Candlewood Suites

 

7625 Office Plaza Drive N.

 

Des Moines

 

IA

Candlewood Suites

 

1100 N. US Highway 45

 

Libertyville

 

IL

Candlewood Suites

 

4021 N. Mannheim Road

 

Schiller Park

 

IL

Candlewood Suites

 

27 W. 300 Warrenville Road

 

Warrenville

 

IL

Candlewood Suites

 

1151 S. Waukegan Road

 

Waukegan

 

IL

Candlewood Suites

 

11001 Oakmont

 

Kansas City, Overland Park

 

KS

Candlewood Suites

 

3141 N. Webb Road

 

Wichita Northeast

 

KS

Candlewood Suites

 

570 South Julia

 

Wichita West (airport)

 

KS

Candlewood Suites

 

130 Middlesex Turnpike

 

Burlington

 

MA

Candlewood Suites

 

235 Wood Road

 

Braintree

 

MA

Candlewood Suites

 

1247 Winterson Road

 

Baltimore/AP (Linthicum)

 

MD

Candlewood Suites

 

701 Waymarket Way

 

Ann Arbor

 

MI

Candlewood Suites

 

1 Corporate Drive

 

Southfield

 

MI

Candlewood Suites

 

7010 Convention Blvd

 

Warren

 

MI

Candlewood Suites

 

2550 Troy Center Drive

 

Troy

 

MI

Candlewood Suites

 

351 West 77th Street

 

Richfield

 

MN

Candlewood Suites

 

3250 Rider Trail S.

 

Earth City

 

MO

Candlewood Suites

 

8812 University East Drive

 

Charlotte

 

NC

Candlewood Suites

 

21 Second Street

 

Jersey City

 

NJ

Candlewood Suites

 

4000 Crawford Place

 

Mt. Laurel

 

NJ

Candlewood Suites

 

100 Candlewood Drive

 

Morris Plains

 

NJ

Candlewood Suites

 

41 World’s Fair Drive

 

Somerset

 

NJ

Candlewood Suites

 

3025 Menaui Boulevard

 

Albuquerque

 

NM

Candlewood Suites

 

4034 Paradise Road

 

Las Vegas

 

NV

Candlewood Suites

 

20 Overlook Blvd.

 

Nanuet

 

NY

Crowne Plaza

 

66 Hale Avenue

 

White Plains

 

NY

Candlewood Suites

 

590 Taylor Road

 

Gahanna

 

OH

Candlewood Suites

 

24741 Country Club Blvd.

 

North Olmsted

 

OH

Candlewood Suites

 

4400 River Park Drive

 

Oklahoma City

 

OK

 

9

--------------------------------------------------------------------------------


 

Staybridge Suites

 

355 South Park Road

 

Thornhill/Markham

 

Ontario, Canada

InterContinental

 

220 Bloor Street West

 

Toronto

 

Ontario, Canada

Candlewood Suites

 

250 Business Center Drive

 

Horsham

 

PA

Candlewood Suites

 

100 Chauvet Drive

 

Pittsburgh

 

PA

InterContinental

 

5961 Isla Verde Avenue

 

San Juan

 

Puerto Rico

Candlewood Suites

 

5129 Virginia Way

 

Brentwood

 

TN

Candlewood Suites

 

10206 Parkside Drive

 

Knoxville

 

TN

Staybridge Suites

 

10201 Stonelake Blvd

 

Austin

 

TX

Staybridge Suites

 

4320 Spectrum One

 

San Antonio NW/Colonnade

 

TX

Candlewood Suites

 

2221 Brookhollow Plaza Drive

 

Arlington

 

TX

Candlewood Suites

 

4320 Interstate 35 Service S

 

Austin (South)

 

TX

Candlewood Suites

 

9701 Stonelake Boulevard

 

Austin

 

TX

Candlewood Suites

 

13939 Noel Road

 

Dallas

 

TX

Candlewood Suites

 

12525 Greenville Avenue

 

Dallas

 

TX

Candlewood Suites

 

5201 Endicott Avenue

 

Ft Worth

 

TX

Candlewood Suites

 

4900 Loop Central Drive

 

Houston

 

TX

Candlewood Suites

 

10503 Town & Country Way

 

Houston

 

TX

Candlewood Suites

 

2737 Bay Area Blvd

 

Clear Lake

 

TX

Candlewood Suites

 

4033 W. Sam Houston Parkway

 

Houston

 

TX

Candlewood Suites

 

5300 Green Park Drive

 

Irving

 

TX

Candlewood Suites

 

4701 Legacy Drive

 

Plano

 

TX

Candlewood Suites

 

9350 IH 10 West

 

San Antonio

 

TX

InterContinental

 

701 Congress Avenue

 

Austin

 

TX

Staybridge Suites

 

1201 Executive Circle

 

Las Colinas

 

TX

Candlewood Suites

 

2170 West North Temple

 

Salt Lake City

 

UT

Staybridge Suites

 

13700 Coppermine Rd.

 

Herndon

 

VA

Candlewood Suites

 

401 Butler Farm Road

 

Hampton

 

VA

Staybridge Suites

 

7301 NE 41st Street

 

Vancouver

 

WA

 

 

 

 

 

 

 

Hyatt Hotels Corporation

 

 

 

 

 

 

Hyatt Place

 

1413 West Rio Salado Pkwy

 

Tempe

 

AZ

Hyatt Place

 

6885 South Tucson Blvd.

 

Tucson

 

AZ

Hyatt Place

 

503 W Garden of the Gods Pkwy

 

Colorado Springs

 

CO

Hyatt Place

 

5435 Forbes Place

 

Orlando

 

FL

Hyatt Place

 

1899 Sullivan Road

 

College Park (Atlanta Airport)

 

GA

Hyatt Place

 

3530 Venture Parkway

 

Gwinnett

 

GA

Hyatt Place

 

2876 Spring Hill Parkway

 

Cumberland

 

GA

Hyatt Place

 

111 W. Washington Ctr. Road

 

Fort Wayne

 

IN

Hyatt Place

 

5500 Bradbury Ave.

 

Indianapolis

 

IN

Hyatt Place

 

5001 West 110th  Street

 

Overland Park

 

KS

Hyatt Place

 

45400 Park Avenue

 

Utica

 

MI

Hyatt Place

 

7600 North West 97th Terrace

 

Kansas City

 

MO

Hyatt Place

 

4119 South Stream Boulevard

 

Charlotte

 

NC

Hyatt Place

 

8000 Crawford Place

 

Mt. Laurel

 

NJ

Hyatt Place

 

6161 Park Center Circle

 

Columbus

 

OH

Hyatt Place

 

330 East Main St.

 

Hendersonville

 

TN

Hyatt Place

 

7522 North IH-35

 

Austin

 

TX

Hyatt Place

 

5229 Spring Valley Road

 

Dallas Galleria

 

TX

Hyatt Place

 

6030 Gateway Blvd. East

 

El Paso

 

TX

Hyatt Place

 

601 South St. Mary St.

 

San Antonio Riverwalk

 

TX

 

10

--------------------------------------------------------------------------------


 

Hyatt Place

 

4994 Weststone Plaza

 

Chantilly

 

VA

Hyatt Place

 

21481 Ridgetop Circle

 

Loudoun Tech Center/Sterling

 

VA

 

 

 

 

 

 

 

Carlson Hotels Worldwide

 

 

 

 

 

 

Radisson Hotels and Resorts

 

7475 W. Chandler Blvd.

 

Chandler

 

AZ

Radisson Hotels and Resorts

 

427 N. 44th Street

 

Phoenix AP

 

AZ

Country Inn & Suites

 

5975 Lusk Boulevard

 

San Diego

 

CA

Country Inn & Suites

 

1300 Chesapeake Terrace

 

Sunnyvale

 

CA

Country Inn & Suites

 

1837 Cent Point Circle

 

Naperville

 

IL

Park Plaza Hotels and Resorts

 

4460 W.78th St. Circle

 

Bloomington

 

MN

Country Inn & Suites

 

2550 Freeway Blvd

 

Brooklyn Center

 

MN

Radisson Hotels and Resorts

 

1112 Airport Center Drive

 

Nashville

 

TN

Radisson Hotels and Resorts

 

215 West South Temple

 

Salt Lake City

 

UT

Country Inn & Suites

 

19333 North Creek Parkway

 

Bothell

 

WA

Radisson Hotels and Resorts

 

18118 Pacific Highway South

 

Seattle

 

WA

 

 

 

 

 

 

 

Sonesta

 

 

 

 

 

 

Sonesta ES Suites

 

3440 N. Country Club Drive

 

Flagstaff

 

AZ

Sonesta SE Suites

 

8480 International Drive

 

Orlando

 

FL

Sonesta ES Suites

 

760 Mt Vernon Highway, N.E.

 

Atlanta

 

GA

Sonesta

 

1775 Pleasant Hill Road

 

Duluth

 

GA

Royal Sonesta

 

300 Bourbon Street

 

New Orleans

 

LA

Sonesta ES Suites

 

11 Old Concord Road

 

Boston Burlington

 

MA

Sonesta ES Suites

 

4 Tech Drive

 

Andover

 

MA

Royal Sonesta

 

40 Edwin H. Land Boulevard

 

Cambridge

 

MA

Sonesta ES Suites

 

8844 Columbia 100 Pkwy

 

Columbia

 

MD

Royal Sonesta

 

550 Light Street

 

Baltimore

 

MD

Sonesta ES Suites

 

1855 Craigshire Rd.

 

St. Louis

 

MO

Sonesta ES Suites

 

7925 Forest Pine Drive

 

Charlotte

 

NC

Sonesta ES Suites

 

61 Interpace Pkwy

 

Parsippany

 

NJ

Sonesta ES Suites

 

4375 U.S. Route 1 South

 

Princeton

 

NJ

Sonesta ES Suites

 

260 Davidson Ave.

 

Somerset

 

NJ

Sonesta ES Suites

 

435 Metro Place South

 

Dublin

 

OH

Sonesta ES Suites

 

20 Morehall Road

 

Malvern

 

PA

Sonesta

 

1800 Market St

 

Philadelphia

 

PA

Sonesta ES Suites

 

3163 Outlet Blvd.

 

Myrtle Beach

 

SC

Sonesta

 

130 Shipyard Dr

 

Hilton Head Island

 

SC

Sonesta ES Suites

 

5190 Hidalgo Street

 

Houston

 

TX

Royal Sonesta

 

2222 West Loop South

 

Houston

 

TX

 

 

 

 

 

 

 

Wyndham

 

 

 

 

 

 

Wyndham

 

17941 VonKarman Avenue

 

Irvine

 

CA

Hawthorn Suites

 

6780 S. Galena Street

 

Englewood -Denver (Tech Center)

 

CO

Hawthorn Suites

 

1151 East Main Street

 

Meriden

 

CT

Hawthorn Suites

 

644 Raymond Avenue

 

Altamonte Sprgs

 

FL

Wyndham

 

6345 Powers Ferry Road

 

Atlanta

 

GA

Wyndham

 

71 E. Wacker Drive

 

Chicago

 

IL

Hawthorn Suites

 

2875 Greenspoint Parkway

 

Hoffman Estates

 

IL

Hawthorn Suites

 

1200 E. Bank Drive

 

Schaumburg

 

IL

Hawthorn Suites

 

8000 Capitol Drive

 

Wheeling

 

IL

Hawthorn Suites

 

11762 Commonwealth Drive

 

Louisville (Jeffersontown)

 

KY

 

11

--------------------------------------------------------------------------------


 

Hawthorn Suites

 

1650 Opdyke Road

 

Auburn Hills

 

MI

Hawthorn Suites

 

37555 Hills Tech Drive

 

Farmington Hills

 

MI

Hawthorn Suites

 

5840 Westpark Drive

 

Charlotte

 

NC

Hawthorn Suites

 

7623 Thorndike Road

 

Greensboro

 

NC

Hawthorn Suites

 

1020 Buck Jones Road

 

Raleigh

 

NC

Hawthorn Suites

 

360 South 108th Ave.

 

Omaha

 

NE

Wyndham

 

175 Park Avenue

 

Florham Park (Hamilton Park)

 

NJ

Hawthorn Suites

 

10665 Techwoods Circle

 

Blue Ash

 

OH

Wyndham

 

14703 Park Row

 

Houston

 

TX

Wyndham

 

7800 Alpha Road

 

Dallas

 

TX

Hawthorn Suites

 

7880 Alpha Road

 

Dallas

 

TX

Hawthorn Suites

 

6990 S. Park Center Drive

 

Salt Lake City (Fort Union)

 

UT

 

 

 

 

 

 

 

Morgans

 

 

 

 

 

 

Clift Hotel

 

495 Geary Street

 

San Francisco

 

CA

 

 

 

 

 

 

 

TravelCenters of America No. 1

 

 

 

 

 

 

TravelCenters of America

 

3501 Buttermilk Road

 

Cottondale

 

AL

TravelCenters of America

 

I-10 & Grand Bay Exit CR 11, Mile Marker #4

 

Grand Bay

 

AL

TravelCenters of America

 

980 West South Blvd.

 

Montgomery

 

AL

TravelCenters of America

 

2949 S. Toltec Road

 

Eloy

 

AZ

TravelCenters of America

 

946 West Beale Street

 

Kingman

 

AZ

TravelCenters of America

 

1010 North 339th Avenue

 

Tonopah

 

AZ

TravelCenters of America

 

1501 N. Fort Grant Road

 

Willcox

 

AZ

TravelCenters of America

 

408 Highway 149 North, Rural Route #1

 

Earle

 

AR

TravelCenters of America

 

1806 Highway 371 W

 

Prescott

 

AR

TravelCenters of America

 

2930 Lenwood Road

 

Barstow

 

CA

TravelCenters of America

 

27769 Lagoon Drive

 

Buttonwillow

 

CA

TravelCenters of America

 

46155 Dillon Road

 

Coachella

 

CA

TravelCenters of America

 

3524 S. Highway 99 W.

 

Corning

 

CA

TravelCenters of America

 

4325 Guasti Road

 

Ontario

 

CA

TravelCenters of America

 

4265 East Guasti Road

 

Ontario

 

CA

TravelCenters of America

 

19483 Knighton Rd.

 

Redding

 

CA

TravelCenters of America

 

12310 S. Highway 33

 

Santa Nella

 

CA

TravelCenters of America

 

5101 Quebec Street

 

Commerce City

 

CO

TravelCenters of America

 

2200 Ninth Street

 

Limon

 

CO

TravelCenters of America

 

12151 W. 44th Avenue

 

Wheat Ridge

 

CO

TravelCenters of America

 

3 East Industrial Road

 

Branford

 

CT

TravelCenters of America

 

1875 Meriden/Waterbury Rd.

 

Milldale

 

CT

TravelCenters of America

 

327 Ruby Road

 

Willington

 

CT

TravelCenters of America

 

I-10 & US 301, Baldwin-Starke Exit 50, Mile Marker #345

 

Baldwin

 

FL

TravelCenters of America

 

1650 C.R. 210 West

 

Jacksonville

 

FL

TravelCenters of America

 

2112 Highway 71 South

 

Marianna

 

FL

TravelCenters of America

 

11706 Tampa Gateway Blvd.

 

Seffner

 

FL

TravelCenters of America

 

8909 20th Street

 

Vero Beach

 

FL

TravelCenters of America

 

556 St. Rt. 44

 

Wildwood

 

FL

TravelCenters of America

 

2995 US Highway 17 South

 

Brunswick

 

GA

TravelCenters of America

 

981 Cassville-White Road

 

Cartersville

 

GA

TravelCenters of America

 

30732 Highway 441 South

 

Commerce

 

GA

TravelCenters of America

 

I-75 & Rt. 36, exit 66, Mile Marker #201

 

Jackson

 

GA

TravelCenters of America

 

6901 Bellville Road

 

Lake Park

 

GA

 

12

--------------------------------------------------------------------------------


 

TravelCenters of America

 

I-20 & US 441, exit 51, Mile Marker #115

 

Madison

 

GA

TravelCenters of America

 

4401 Highway 17

 

Richmond Hill

 

GA

TravelCenters of America

 

4115 Broadway

 

Boise

 

ID

TravelCenters of America

 

505 Truckers Lane, R.R. #7

 

Bloomington

 

IL

TravelCenters of America

 

1702 West Evergreen

 

Effingham

 

IL

TravelCenters of America

 

19 N. 430 Route 20

 

Hampshire

 

IL

TravelCenters of America

 

4510 Broadway

 

Mt. Vernon

 

IL

TravelCenters of America

 

16650 Russell Rd.

 

Russell

 

IL

TravelCenters of America

 

819 Edwardsville Road

 

Troy

 

IL

TravelCenters of America

 

10346 S. State Rd. 39

 

Clayton

 

IN

TravelCenters of America

 

2510 Burr Street

 

Gary

 

IN

TravelCenters of America

 

1201 Ripley Street

 

Lake Station

 

IN

TravelCenters of America

 

1600 West US Hwy 20

 

Porter

 

IN

TravelCenters of America

 

2636 E. Tipton Street

 

Seymour

 

IN

TravelCenters of America

 

5930 E. State Road 334

 

Whitestown

 

IN

TravelCenters of America

 

3210 South 7th Street

 

Council Bluffs

 

IA

TravelCenters of America

 

7777 Burlington Pike

 

Florence

 

KY

TravelCenters of America

 

145 Richwood Road

 

Walton

 

KY

TravelCenters of America

 

1701 N. University Avenue

 

Lafayette

 

LA

TravelCenters of America

 

1682 Gause Blvd.

 

Slidell

 

LA

TravelCenters of America

 

224 Highway 65 South

 

Tallulah

 

LA

TravelCenters of America

 

5501 O’Donnell St. Cutoff

 

Baltimore

 

MD

TravelCenters of America

 

1400 Elkton Road

 

Elkton

 

MD

TravelCenters of America

 

7401 Assateague Drive

 

Jessup

 

MD

TravelCenters of America

 

200 Baker Road

 

Dexter

 

MI

TravelCenters of America

 

1255 N. Dixie Hwy

 

Monroe

 

MI

TravelCenters of America

 

6364 Dixie Highway

 

Saginaw

 

MI

TravelCenters of America

 

6100 Sawyer Road

 

Sawyer

 

MI

TravelCenters of America

 

13400 Rogers Drive

 

Rogers

 

MN

TravelCenters of America

 

2150 Russell Mt. Gilead Road

 

Meridian

 

MS

TravelCenters of America

 

102 NW 4th Street

 

Concordia

 

MO

TravelCenters of America

 

3265 N. Service Road East

 

Foristell

 

MO

TravelCenters of America

 

854 State Highway 80, R.R. #1

 

Matthews

 

MO

TravelCenters of America

 

100 North Broadway

 

Oak Grove

 

MO

TravelCenters of America

 

8033 W. Holling Rd.

 

Alda

 

NE

TravelCenters of America

 

103 Prospectors Drive

 

Ogallala

 

NE

TravelCenters of America

 

8050 Dean Martin Drive

 

Las Vegas

 

NV

TravelCenters of America

 

6000 E. Frontage Road

 

Mill City

 

NV

TravelCenters of America

 

200 North McCarran Blvd.

 

Sparks

 

NV

TravelCenters of America

 

108 Ocean Drive

 

Greenland

 

NH

TravelCenters of America

 

975 St. Rt. 173

 

Bloomsbury

 

NJ

TravelCenters of America

 

2 Simpson Road

 

Columbia

 

NJ

TravelCenters of America

 

I-295 Exit 18 Berkley Rd.

 

Paulsboro

 

NJ

TravelCenters of America

 

2501 University Blvd. NE

 

Albuquerque

 

NM

TravelCenters of America

 

3404 W. Highway 66

 

Gallup

 

NM

TravelCenters of America

 

202 N. Motel Blvd.

 

Las Cruces

 

NM

TravelCenters of America

 

1700 U.S. Route 66 West

 

Moriarty

 

NM

TravelCenters of America

 

I-40 & US 66, 54 & 84, exit 277

 

Santa Rosa

 

NM

TravelCenters of America

 

753 Upper Court St.

 

Binghamton

 

NY

TravelCenters of America

 

8420 Alleghany

 

Corfu

 

NY

TravelCenters of America

 

9616 Commerce Drive

 

Dansville

 

NY

TravelCenters of America

 

40 Riverside Drive

 

Fultonville

 

NY

TravelCenters of America

 

125 Neelytown Road

 

Montgomery

 

NY

 

13

--------------------------------------------------------------------------------


 

TravelCenters of America

 

153 Wiggins Road

 

Candler

 

NC

TravelCenters of America

 

1101 NC Highway 61

 

Whitsett

 

NC

TravelCenters of America

 

715 US 250 East

 

Ashland

 

OH

TravelCenters of America

 

6762 St. Rt. 127

 

Eaton

 

OH

TravelCenters of America

 

10679 Lancaster Rd., S

 

Hebron

 

OH

TravelCenters of America

 

12403 US Rt. 35 NW

 

Jeffersonville

 

OH

TravelCenters of America

 

5551 St. Rt. 193

 

Kingsville

 

OH

TravelCenters of America

 

940 US Rt. 42, NE

 

London

 

OH

TravelCenters of America

 

4450 Portage St., NW

 

North Canton

 

OH

TravelCenters of America

 

3483 Libbey Road

 

Perrysburg

 

OH

TravelCenters of America

 

8834 Lake Road

 

Seville

 

OH

TravelCenters of America

 

5400 Seventy Six Drive

 

Youngstown

 

OH

TravelCenters of America

 

501 South Morgan Road

 

Oklahoma City

 

OK

TravelCenters of America

 

801 South Council Road

 

Oklahoma City

 

OK

TravelCenters of America

 

I-40 & Cemetary Road, exit 26

 

Sayre

 

OK

TravelCenters of America

 

21856 Bents Road, NE

 

Aurora

 

OR

TravelCenters of America

 

790 NW Frontage Road

 

Troutdale

 

OR

TravelCenters of America

 

6 Buckhorn Road

 

Bloomsburg

 

PA

TravelCenters of America

 

245 Allegheny Blvd.

 

Brookville

 

PA

TravelCenters of America

 

4050 Depot Road

 

Erie

 

PA

TravelCenters of America

 

10835 John Wayne Drive

 

Greencastle

 

PA

TravelCenters of America

 

7848 Linglestown Road

 

Harrisburg

 

PA

TravelCenters of America

 

5644 SR 8

 

Harrisville

 

PA

TravelCenters of America

 

5600 Nittany Valley Drive

 

Lamar

 

PA

TravelCenters of America

 

875 N. Eagle Valley Rd.

 

Milesburg

 

PA

TravelCenters of America

 

1402 E. Main Street

 

Duncan

 

SC

TravelCenters of America

 

3014 Paxville Highway

 

Manning

 

SC

TravelCenters of America

 

13011 Old Hickory Blvd.

 

Antioch

 

TN

TravelCenters of America

 

155 Hwy. 138

 

Denmark

 

TN

TravelCenters of America

 

4400 Peytonsville Road

 

Franklin

 

TN

TravelCenters of America

 

608 Lovell Road

 

Knoxville

 

TN

TravelCenters of America

 

615 Watt Road

 

Knoxville

 

TN

TravelCenters of America

 

111 N. First Street

 

Nashville

 

TN

TravelCenters of America

 

7000 I-40 East Whitaker Road

 

Amarillo

 

TX

TravelCenters of America

 

6800 Thompson Road

 

Baytown

 

TX

TravelCenters of America

 

704 West Interstate 20

 

Big Spring

 

TX

TravelCenters of America

 

7751 Bonnie View Road

 

Dallas

 

TX

TravelCenters of America

 

6420 N. I-35

 

Denton

 

TX

TravelCenters of America

 

802 E. York, Highway 59

 

Ganado

 

TX

TravelCenters of America

 

4817 I-35 North

 

New Braunfels

 

TX

TravelCenters of America

 

2105 S. Goliad Street

 

Rockwall

 

TX

TravelCenters of America

 

6170 I-10 East

 

San Antonio

 

TX

TravelCenters of America

 

I-20 & Hopkins Road, exit 242

 

Sweetwater

 

TX

TravelCenters of America

 

1700 Wilson Road

 

Terrell

 

TX

TravelCenters of America

 

1100 North 130 West

 

Parowan

 

UT

TravelCenters of America

 

8836 N. Highway 40

 

Tooele

 

UT

TravelCenters of America

 

100 N. Carter Road

 

Ashland

 

VA

TravelCenters of America

 

10134 Lewiston Rd.

 

Ashland

 

VA

TravelCenters of America

 

1025 Peppers Ferry Rd.

 

Wytheville

 

VA

TravelCenters of America

 

46630 North Bend Way

 

North Bend

 

WA

TravelCenters of America

 

4195 State Rt. 34

 

Hurricane

 

WV

TravelCenters of America

 

RR1 P.O. Box 1521

 

Valley Grove

 

WV

TravelCenters of America

 

5901 Highway 51

 

DeForest

 

WI

 

14

--------------------------------------------------------------------------------


 

TravelCenters of America

 

713 Highway 12

 

Hudson

 

WI

TravelCenters of America

 

4000 I-80 Service Rd.

 

Burns

 

WY

TravelCenters of America

 

I-80, exit 30, East of Evanston

 

Ft. Bridger

 

WY

TravelCenters of America

 

1400 Higley Blvd.

 

Rawlins

 

WY

 

 

 

 

 

 

 

TravelCenters of America No. 2

 

 

 

 

 

 

Petro Stopping Centers

 

1295 Horizon

 

El Paso

 

TX

Petro Stopping Centers

 

2001 Santa Fe

 

Weatherford

 

TX

Petro Stopping Centers

 

1855 Curtis

 

Laramie

 

WY

Petro Stopping Centers

 

5405 Walden Rd

 

Beaumont

 

TX

Petro Stopping Centers

 

1112 Ackerman Rd.

 

San Antonio

 

TX

Petro Stopping Centers

 

5235 N. Sunland Gin

 

Eloy

 

AZ

Petro Stopping Centers

 

P.O. Box 32245

 

Amarillo

 

TX

Petro Stopping Centers

 

6918 West Burt Kouns

 

Shreveport

 

LA

Petro Stopping Centers

 

2151 South Avenue

 

Corning

 

CA

Petro Stopping Centers

 

2100 S.W. Railroad Ave.

 

Hammond

 

LA

Petro Stopping Centers

 

3900 Petro Road

 

West Memphis

 

AR

Petro Stopping Centers

 

722 Watt Road

 

Knoxville

 

TN

Petro Stopping Centers

 

P.O. Box 2130

 

Milan

 

NM

Petro Stopping Centers

 

402 Rising Sun Road

 

Bordentown

 

NJ

Petro Stopping Centers

 

970 South Blake Ranch Rd.

 

Kingman

 

AZ

Petro Stopping Centers

 

20 Martin Luther King Blvd.

 

Oklahoma City

 

OK

Petro Stopping Centers

 

26416 West Service Road

 

Perrysburg

 

OH

Petro Stopping Centers

 

3304 Gold Road

 

Kingdom City

 

MO

Petro Stopping Centers

 

22526 Highway 216

 

McCalla

 

AL

Petro Stopping Centers

 

1 Petro Place

 

Girard

 

OH

Petro Stopping Centers

 

1805 W. Fayette Road

 

Effingham

 

IL

Petro Stopping Centers

 

3181 Donald Lee Hollowell Parkway

 

Atlanta

 

GA

Petro Stopping Centers

 

7401 West Highway 318

 

Reddick

 

FL

Petro Stopping Centers

 

3730 Fern Valley Road

 

Phoenix

 

OR

Petro Stopping Centers

 

12906 Deshler Road

 

North Baltimore

 

OH

Petro Stopping Centers

 

3205 Valentine Road

 

North Little Rock

 

AR

Petro Stopping Centers

 

501 Buckhorn Road

 

Mebane

 

NC

Petro Stopping Centers

 

554 W. Glendale Hodgenville Rd.

 

Glendale

 

KY

Petro Stopping Centers

 

6595 N. Hollywood Blvd.

 

Las Vegas

 

NV

Petro Stopping Centers

 

1201 Harrisburg Pike

 

Carlisle

 

PA

Petro Stopping Centers

 

1950 EAST GREG ST.

 

Sparks

 

NV

Petro Stopping Centers

 

10506 West Aero

 

Spokane

 

WA

Petro Stopping Centers

 

114 Jasmin Rd.

 

Egan

 

LA

Petro Stopping Centers

 

1105 E. King Avenue

 

Kingsland

 

GA

Petro Stopping Centers

 

7265 N. Baker Rd.

 

Fremont

 

IN

Petro Stopping Centers

 

162 Luyben Hills Road

 

Kingston Springs

 

TN

Petro Stopping Centers

 

601 E. Vinton Road

 

Canutillo

 

TX

Petro Stopping Centers

 

9787 US Route 40 West

 

New Paris

 

OH

Petro Stopping Centers

 

4700 S. Lincoln

 

York

 

NE

Petro Stopping Centers

 

1255 Route 414

 

Waterloo

 

NY

 

Part II  — Liens

 

None.

 

15

--------------------------------------------------------------------------------


 

SCHEDULE 6.1.(g)

 

Indebtedness and Guaranties

 

1.              Indenture, dated as of February 25, 1998, between Hospitality
Properties Trust (the “Company”) and State Street Bank and Trust Company.
(Unsecured)

 

2.              Supplemental Indenture No. 8 dated as of February 15, 2005
between the Company and U.S. Bank National Association, as successor trustee,
relating to the Company’s 5 1/8% Senior Notes due 2015, including form of
thereof. (Unsecured) ($280,000,000)

 

3.              Supplemental Indenture No. 9 dated as of June 15, 2006 between
the Company and U.S. Bank National Association, as successor trustee, relating
to the Company’s 6.30% Senior Notes due 2016, including form of thereof.
(Unsecured) ($275,000,000)

 

4.              Supplemental Indenture No. 10, dated as of March 7, 2007,
between the Company and U.S. Bank National Association, as successor trustee,
relating to the Company’s 3.80% Convertible Senior Notes due 2027, including
form thereof. (Unsecured) ($8,478,000)

 

5.              Supplemental Indenture No. 11, dated as of March 12, 2007,
between the Company and U.S. Bank National Association, as successor trustee,
relating to the Company’s 5.625% Senior Notes due 2017, including form thereof.
(Unsecured) ($300,000,000)

 

6.              Supplemental Indenture No. 12, dated as of September 28, 2007,
between the Company and U.S. Bank National Association, as successor trustee,
relating to the Company’s 6.70% Senior Notes due 2018, including form thereof.
(Unsecured) ($350,000,000)

 

7.              Supplemental Indenture No. 13, dated as of August 12, 2009,
between the Company and U.S. Bank National Association, as successor trustee,
relating to the Company’s 7.875% Senior Notes due 2014, including form thereof.
(Unsecured) ($300,000,000)

 

8.              Supplemental Indenture No. 14, dated as of August 16, 2012,
between the Company and U.S. Bank National Association, as successor trustee,
relating to the Company’s 5.000% Senior Notes due 2022, including form thereof.
(Unsecured) ($500,000,000)

 

9.              Supplemental Indenture No. 15, dated as of June 6, 2013, between
the Company and U.S. Bank National Association, as successor trustee, relating
to the Company’s 4.500% Senior Notes due 2023, including form thereof.
(Unsecured) ($300,000,000)

 

10.       See Guaranties referenced on Schedule 6.1.(h).

 

Amounts stated above represent the unpaid principal balance, or maximum
commitment, as of September 30, 2013.

 

16

--------------------------------------------------------------------------------


 

SCHEDULE 6.1.(h)

 

Material Contracts

 

·                  Amended and Restated Business Management Agreement, dated as
of December 10, 2012, among Reit Management & Research LLC, Hospitality
Properties Trust and, solely with respect to Section 16 thereof, Barry M.
Portnoy, Gerard M. Martin and Adam D. Portnoy.

 

·                  Amended and Restated Property Management Agreement, dated as
of January 13, 2010, between Reit Management & Research LLC and Hospitality
Properties Trust.

 

·                  First Amendment to Amended and Restated Property Management
Agreement, dated as of December 16, 2010, between Reit Management & Research LLC
and Hospitality Properties Trust.

 

·                  Second Amendment to Amended and Restated Property Management
Agreement, dated as of December 10, 2012, between Reit Management & Research LLC
and Hospitality Properties Trust, on behalf of itself and certain of its
subsidiaries.

 

·                  Transaction Agreement, dated as of January 29, 2007, among
Hospitality Properties Trust, TravelCenters of America LLC, HPT TA Properties
Trust, HPT TA Properties LLC, HPT TA Merger Sub Inc. and Reit Management &
Research LLC.

 

·                  Amended and Restated Shareholders Agreement, dated as of
May 21, 2012, among Affiliates Insurance Company, Five Star Quality Care, Inc.,
Hospitality Properties Trust, CommonWealth REIT, Senior Housing Properties
Trust, TravelCenters of America LLC, Reit Management & Research LLC, Government
Properties Income Trust and Select Income REIT.

 

·                  See Schedule 6.1.(g).

 

MARRIOTT 234 POOL

 

OPERATING AGREEMENTS

 

·                  Amended and Restated Management Agreement (Courtyard),
effective as of January 1, 2011, between Courtyard Management Corporation and
HPT TRS MRP, Inc.

 

·                  Amended and Restated Management Agreement (Marriott Full
Service), effective as of January 1, 2011, between Marriott Hotel Services, Inc.
and HPT TRS MRP, Inc.

 

·                  Partial Termination of and First Amendment to Amended and
Restated Management Agreement (Marriott Full Service), effective as of July 12,
2012, between Marriott Hotel Services, Inc. and HPT TRS MRP, Inc.

 

·                  Amended and Restated Management Agreement (Residence Inn),
effective as of January 1, 2011, between Residence Inn By Marriott, LLC and HPT
TRS MRP, Inc.

 

17

--------------------------------------------------------------------------------


 

·                  Partial Termination of and First Amendment to Amended and
Restated Management Agreement (Residence Inn), effective as of August 10, 2012,
between Residence Inn By Marriott, LLC and HPT TRS MRP, Inc.

 

·                  Partial Termination of and Second Amendment to Amended and
Restated Management Agreement (Residence Inn), effective as of August 10, 2012,
between Residence Inn By Marriott, LLC and HPT TRS MRP, Inc.

 

·                  Amended and Restated Management Agreement (SpringHill
Suites), effective as of January 1, 2011, between Springhill SMC, LLC and HPT
TRS MRP, Inc.

 

·                  Amended and Restated Management Agreement (TownePlace),
effective as of January 1, 2011, between TownePlace Management, LLC and HPT TRS
MRP, Inc.

 

ANCILLARY AGREEMENTS

 

·                  Exit Hotel Agreement, effective as of January 1, 2011, by and
among Marriott International, Inc., Marriott Hotel Services, Inc., Residence Inn
By Marriott, LLC, Courtyard Management Corporation, SpringHill SMC, LLC,
TownePlace Management, LLC, HPTMI Properties Trust and HPT TRS MRP, Inc.

 

·                  Side Letter to Exit Hotel Agreement, effective as of
January 1, 2011, from Marriott International, Inc. to HPTMI Properties Trust.

 

·                  Confirmation Agreement Regarding Sale of Exit Hotel,
effective as of July 12, 2012, by and among Marriott International, Inc.,
Marriott Hotel Services, Inc., Residence Inn By Marriott, LLC, Courtyard
Management Corporation, SpringHill SMC, LLC, TownePlace Management, LLC, HPTMI
Properties Trust, HPT TRS MRP, Inc., Hospitality Properties Trust and Marriott
International Design & Construction Services, Inc.

 

·                  Guaranty Agreement, effective as of January 1, 2011, by
Hospitality Properties Trust for the benefit of Marriott International, Inc.,
Courtyard Management Corporation, Marriott Hotel Services, Inc., Residence Inn
By Marriott, LLC, SpringHill SMC, LLC, and TownePlace Management, LLC.

 

·                  Guaranty, effective as of January 1, 2011, by Marriott
International, Inc. for the benefit of HPT TRS MRP, Inc.

 

·                  Master Funding Agreement, effective as of January 1, 2011, by
and among HPTMI Properties Trust, HPT TRS MRP, Inc. and Marriott
International, Inc.

 

·                  Pooling Agreement, effective as of January 1, 2011, by and
among Marriott International, Inc., Marriott Hotel Services, Inc., Residence Inn
By Marriott, LLC, Courtyard Management Corporation, SpringHill SMC, LLC,
TownePlace Management, LLC and HPT TRS MRP, Inc.

 

18

--------------------------------------------------------------------------------


 

·                  Partial Termination of and First Amendment to Pooling
Agreement, dated as of July 12, 2012, by and among Marriott International, Inc.,
Marriott Hotel Services, Inc., Residence Inn By Marriott, LLC, Courtyard
Management Corporation, SpringHill SMC, LLC, TownePlace Management, LLC and HPT
TRS MRP, Inc.

 

·                  Partial Termination of and Second Amendment to Pooling
Agreement, dated as of August 10, 2012, by and among Marriott
International, Inc., Marriott Hotel Services, Inc., Residence Inn By Marriott,
LLC, Courtyard Management Corporation, SpringHill SMC, LLC, TownePlace
Management, LLC and HPT TRS MRP, Inc.

 

·                  Partial Termination of and Third Amendment to Pooling
Agreement, dated as of August 10, 2012, by and among Marriott
International, Inc., Marriott Hotel Services, Inc., Residence Inn By Marriott,
LLC, Courtyard Management Corporation, SpringHill SMC, LLC, TownePlace
Management, LLC and HPT TRS MRP, Inc.

 

·                  Renovation Agreement, effective as of January 1, 2011, by and
among HPTMI Properties Trust, HPT TRS MRP, Inc. and Marriott International
Design & Construction Services, Inc.

 

·                  Security Deposit Agreement, effective as of January 1, 2011,
by and among Marriott International, Inc., Marriott Hotel Services, Inc.,
Residence Inn By Marriott, LLC, Courtyard Management Corporation, SpringHill
SMC, LLC, TownePlace Management, LLC and HPT TRS MRP, Inc.

 

·                  Side Letter, effective as of January 1, 2011, to HPT TRS
MRP, Inc (re: Property Insurance for the T-234 Portfolio Properties).

 

·                  Amended and Restated Owner Agreement, effective as of
January 1, 2011, by and among Marriott International, Inc. and Marriott Hotel
Services, Inc, Residence Inn By Marriott, LLC, Courtyard Management Corporation,
SpringHill SMC, LLC, and TownePlace Management Corporation, HPT TRS MRP, Inc.
and HPTMI Properties Trust.

 

·                  Side Letter, effective as of January 1, 2011, from Marriott
International, Inc. to HPTMI Properties Trust (re: Service Contracts).

 

·                  Side Letter, dated as of June 14, 2011, from Marriott
International, Inc. to HPTMI Properties Trust (re: T-234 Accounting True Up).

 

PROPERTY SPECIFIC AGREEMENTS

 

Chantilly (TownePlace), VA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

19

--------------------------------------------------------------------------------


 

Falls Church (TownePlace), VA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Seattle South/Renton (TownePlace), WA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Yorktown (TownePlace), VA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Atlanta/Norcross/Peachtree Corners (TownePlace), GA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Atlanta/Northlake (TownePlace), GA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Virginia Beach (TownePlace), VA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

20

--------------------------------------------------------------------------------


 

Richmond/Glen Allen (TownePlace), VA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Boston North Shore/Danvers (TownePlace), MA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Detroit/Novi (TownePlace), MI

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Scottsdale (TownePlace), AZ

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Chicago Elgin/West Dundee (TownePlace), IL

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Houston/Hobby Airport (Courtyard), TX

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

21

--------------------------------------------------------------------------------


 

Allentown/Bethlehem/Lehigh Valley Airport (Courtyard), PA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

North Charleston (Courtyard), SC

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Oakland/Emeryville (Courtyard), CA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Tempe (Courtyard), AZ

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Pleasant Hill (Courtyard), CA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Oklahoma City (Courtyard), OK

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

22

--------------------------------------------------------------------------------


 

San Ramon (Courtyard), CA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Richmond/Northwest (Courtyard), VA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Dallas/Richardson (Courtyard), TX

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Las Vegas/Sumerlin (Courtyard), NV

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Phoenix/Chandler (Courtyard), AZ

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

San Francisco Airport/Oyster Point (Courtyard), CA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

23

--------------------------------------------------------------------------------


 

Chicago/West Dundee (Courtyard), IL

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Detroit/Novi (Courtyard), MI

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Birmingham/Colonnade (Courtyard), AL

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Fort Worth/Fossil Creek (Courtyard), TX

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Durham/Triangle Park (Courtyard), NC

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Nashville Airport (Marriott Full Service), TN

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

24

--------------------------------------------------------------------------------


 

Chicago Downtown (Residence Inn), IL

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Dallas/Market Center (Residence Inn), TX

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Albuquerque (Residence Inn), NM

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Dallas/Central Expressway (Residence Inn), TX

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Atlanta/Alpharetta/Windward (Residence Inn), GA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Philadelphia/Horsham (Residence Inn), PA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

25

--------------------------------------------------------------------------------


 

Nashville/Brentwood (Residence Inn), TN

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Scottsdale/Paradise Valley (Residence Inn), AZ

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Syracuse/Carrier Circle (Residence Inn), NY

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Tempe (Residence Inn), AZ

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Huntington Beach/Fountain Valley (Residence Inn), CA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Durham/Triangle Park (Residence Inn), NC

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

26

--------------------------------------------------------------------------------


 

Annapolis (Residence Inn), MD

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Boston/Westborough (Residence Inn), MA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

San Diego/Rancho Bernardo (Residence Inn), CA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Fresno (Residence Inn), CA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Fort Worth/Fossil Creek (Residence Inn), TX

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Dallas/Richardson (Residence Inn), TX

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

27

--------------------------------------------------------------------------------


 

San Antonio/Alamo Plaza (Residence Inn), TX

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Reno (Residence Inn), NV

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Charlottesville (Residence Inn), VA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Atlanta/Kennesaw (Residence Inn), GA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Fairfax/Fair Lake (Residence Inn), VA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Chicago/Waukegan (Residence Inn), IL

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

28

--------------------------------------------------------------------------------


 

Raleigh/Cary (Residence Inn), NC

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

New Orleans (Residence Inn), LA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Baltimore BWI Airport (Residence Inn), MD

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Parsippany (Residence Inn), NJ

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Atlanta/Alpharetta/North Point Mall (Residence Inn), GA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Charleston (Residence Inn), WV

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

29

--------------------------------------------------------------------------------


 

San Francisco Airport/Oyster Point (Residence Inn), CA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Detroit/Warren (Residence Inn), MI

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Birmingham/Homewood (Residence Inn), AL

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Allentown/Bethlehem/Route 22 (Residence Inn), PA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Raleigh Durham Airport/Morrisville (Residence Inn), NC

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Nashville Airport (SpringHill), TN

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

30

--------------------------------------------------------------------------------


 

Seattle South/Renton (SpringHill), WA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

MARRIOTT NO. 1 POOL

 

OPERATING AGREEMENTS

 

·                  Letter of Direction, dated as of December 26, 2012, from
Hospitality Properties Trust and HPTCY Properties Trust to Courtyard Management
Corporation.

 

PROPERTY SPECIFIC AGREEMENTS

 

For each of the following properties:

 

 

Phoenix/Camelback, AZ

 

Foxborough, MA

Scottsdale/Mayo Clinic, AZ

 

Detroit/Auburn Hills, MI

Atlanta/Cumberland, GA

 

Eden Prairie, MN

Atlanta/Midtown, GA

 

Kansas City South/Holmes, MO

Atlanta/Norcross (Jimmy Carter Blvd), GA

 

Morrisville/Raleigh Durham (Airport), NC

Hapeville (Atlanta Airport), GA

 

Mahwah, NJ

Indianapolis/North, IN

 

Philadelphia (Airport), PA

Boston/Lowell, MA

 

Spartanburg, SC

Boston/Milford, MA

 

Fairfax/West Dulles (Airport), VA

Boston/Stoughton, MA

 

Seattle/Bellevue, WA

Boston/Danvers, MA

 

 

 

·                  Management Agreement, dated as of September 25, 1993, between
HMH Courtyard Properties, Inc. and Courtyard Management Corporation.

 

·                  First Amendment to Management Agreement, dated as of
March 24, 1995, between Hospitality Properties, Inc. (successor to HMH Courtyard
Properties, Inc.) and Courtyard Management Corporation.

 

·                  Second Amendment to Management Agreement, dated as of
March 22, 1996, between Hospitality Properties Trust (successor to Hospitality
Properties, Inc.) and Courtyard Management Corporation.

 

31

--------------------------------------------------------------------------------


 

For each of the following properties:

Camarillo, CA

 

Boston/Woburn, MA

El Segundo/Los Angeles (Airport), CA

 

Columbia, MD

Fountain Valley, CA

 

Kansas City (Airport), MO

San Jose (Airport), CA

 

Charlotte University/Research Park, NC

Newark/Wilmington, DE

 

Fayetteville, NC

Boca Raton, FL

 

Chattanooga, TN

Macon, GA

 

Dallas/Northpark, TX

Boston/Norwood, MA

 

Brookfield (Milwaukee), WI

 

·                  Management Agreement, dated as of September 25, 1993, between
HMH Courtyard Properties, Inc. and Courtyard Management Corporation.

 

·                  First Amendment to Management Agreement, dated as of
August 22, 1995, between Hospitality Properties Trust (successor to HMH
Courtyard Properties, Inc.) and Courtyard Management Corporation.

 

·                  Second Amendment to Management Agreement, dated as of
March 22, 1996, between Hospitality Properties Trust and Courtyard Management
Corporation.

 

For each of the following properties:

 

 

Irvine/Laguna Hills, CA

 

Whippany/Hanover, NJ

Torrance (Business Center), CA

 

Fishkill, NY

Jacksonville/Mayo, FL

 

Syracuse, NY

Miami Lakes, FL

 

Coraopolis (Pittsburg Airport), PA

Bettendorf/Quad Cities, IA

 

Willow Grove, PA

Chicago/Arlington Heights, IL

 

Newport/Middletown, RI

Greenbelt, MD

 

Arlington/Rosslyn, VA

Tinton Falls, NJ

 

Williamsburg, VA

 

·                  Management Agreement, dated as of September 25, 1993, between
HMH Courtyard Properties, Inc. and Courtyard Management Corporation.

 

·                  First Amendment to Management Agreement, dated as of
March 22, 1996, between HPTCY Corporation (successor to HMH Courtyard
Properties, Inc.) and Courtyard Management Corporation.

 

MARRIOTT NO. 5 POOL

 

OPERATING AGREEMENT

 

·                  Lease Agreement, dated as of January 1, 2008, by and between
HPTMI Hawaii, Inc. and Essex House Condominium Corporation.

 

·                  First Amendment to Lease Agreement, effective as of June 14,
2011, by and between HPTMI Hawaii, Inc. and Essex House Condominium Corporation.

 

32

--------------------------------------------------------------------------------


 

ANCILLARY AGREEMENTS

 

·                  Guaranty of Tenant’s Obligations, dated as of January 1,
2008, by Marriott Hotel Services, Inc. for the benefit of HPTMI Hawaii, Inc.

 

·                  Guaranty of Landlord’s Obligations, dated as of January 1,
2008, by Hospitality Properties Trust for the benefit of Essex House Condominium
Corporation.

 

HYATT POOL

 

OPERATING AGREEMENTS

 

·                  Management Agreement, dated as of April 1, 2005, by and
between HPT TRS SPES II, Inc. and Route 46 Management Associates Corp.

 

·                  First Amendment to Management Agreement, dated as of June 18,
2008, by and between HPT TRS SPES II, Inc. and Route 46 Management Associates
Corp.

 

·                  Second Amendment to Management Agreement, dated as of
December 18, 2008, by and between HPT TRS SPES II, Inc. and Route 46 Management
Associates Corp.

 

ANCILLARY AGREEMENTS

 

·                  Guaranty Agreement, dated as of April 1, 2005, by Hospitality
Properties Trust for the benefit of Route 46 Management Associates Corp.

 

·                  Guaranty Agreement, dated as of May 1, 2006, by Global Hyatt
Corporation for the benefit of HPT TRS SPES II, Inc. and Hospitality Properties
Trust.

 

CARLSON POOL

 

OPERATING AGREEMENTS

 

·                  Management Agreement, dated as of April 1, 2005, by and
between HPT TRS SPES II, Inc. and LIBOR Management LLC.

 

·                  First Amendment to Management Agreement, dated as of
September 30, 2005, by and between HPT TRS SPES II, Inc. and LIBOR Management
LLC.

 

·                  Second Amendment to Management Agreement, dated as of
November 1, 2005, by and between HPT TRS SPES II, Inc. and LIBOR Management LLC.

 

·                  Third Amendment to Management Agreement, dated as of
January 12, 2007, by and between HPT TRS SPES II, Inc. and LIBOR Management LLC.

 

·                  Fourth Amendment to Management Agreement, dated as of
February 5, 2008, by and between HPT TRS SPES II, Inc. and LIBOR Management LLC.

 

33

--------------------------------------------------------------------------------


 

ANCILLARY AGREEMENTS

 

·                  Guaranty Agreement, dated as of April 1, 2005, by Hospitality
Properties Trust for the benefit of LIBOR Management LLC.

 

·                  Guaranty Agreement, dated as of April 1, 2005, by Carlson
Hotels Worldwide, Inc., for the benefit of HPT TRS SPES II, Inc. and Hospitality
Properties Trust.

 

IHG POOL (INTERCONTINENTAL)

 

OPERATING AGREEMENTS

 

·                  Management Agreement, effective as of July 1, 2011, by and
among HPT TRS IHG-1, Inc., HPT TRS IHG-2, Inc., and HPT TRS IHG-3, Inc. and
InterContinental Hotels Group Resources, Inc., IHG Management (Maryland) LLC and
InterContinental Hotels Group (Canada), Inc.

 

·                  Side Letter to Management Agreement, dated as of July 1,
2011, by InterContinental Hotels Group Resources, Inc., IHG Management
(Maryland) LLC and InterContinental Hotels Group (Canada), Inc. to HPT TRS
IHG-1, Inc., HPT TRS IHG-2, Inc., and HPT TRS IHG-3, Inc.

 

·                  Lease Agreement, dated as of February 16, 2005, by and
between HPT IHG PR, Inc. and InterContinental Hotels (Puerto Rico) Inc.

 

·                  First Amendment to Lease Agreement, dated as of December 21,
2006, by and between HPT IHG PR, Inc. and InterContinental Hotels (Puerto Rico)
Inc.

 

·                  Second Amendment to Lease Agreement, dated as of July 1,
2011, by and between HPT IHG PR, Inc. and InterContinental Hotels (Puerto Rico)
Inc.

 

·                  Third Amendment to Lease Agreement, dated as of February 21,
2013, by and between HPT IHG PR, Inc. and InterContinental Hotels (Puerto Rico)
Inc.

 

ANCILLARY AGREEMENTS

 

·                  Guaranty Agreement, dated as of July 1, 2011, by Hospitality
Properties Trust for the benefit of InterContinental Hotels Group
Resources, Inc., IHG Management (Maryland) LLC, and InterContinental Hotels
Group (Canada), Inc.

 

·                  Guaranty Agreement, dated as of July 1, 2011, by
InterContinental Hotels Group (Puerto Rico) Inc. for the benefit of HPT TRS
IHG-1, Inc., HPT TRS IHG-2, Inc., HPT TRS IHG-3, Inc., HPT IHG PR, Inc. and
Hospitality Properties Trust.

 

·                  Right of First Offer, dated as of July 1, 2011, by and
between HPT IHG-3 Properties Trust and InterContinental Hotels Group
Resources, Inc.

 

34

--------------------------------------------------------------------------------


 

·                  Deposit Agreement, dated as of July 1, 2011 by and among HPT
TRS IHG-1, Inc., HPT TRS IHG-2, Inc., HPT TRS IHG-3, Inc. and HPT IHG
PR, Inc., InterContinental Hotels Group Resources, Inc., IHG Management
(Maryland) LLC, InterContinental Hotels Group (Canada), Inc. and
InterContinental Hotels (Puerto Rico), Inc.

 

SONESTA INTERNATIONAL HOTELS CORPORATION

 

OPERATING AGREEMENTS

 

·                  Management Agreement, dated January 31, 2012, between Sonesta
Acquisition Corp. (now known as Sonesta International Hotels Corporation) and
Cambridge TRS, Inc.

 

·                  Management Agreement, dated April 23, 2012, between Sonesta
International Hotels Corporation and Cambridge TRS, Inc. (Hilton Head, SC).

 

·                  Management Agreement, dated May 31, 2012, between Sonesta
International Hotels Corporation and Cambridge TRS, Inc. (Baltimore, MD).

 

·                  Management Agreement, dated June 12, 2012, between Sonesta
International Hotels Corporation and Cambridge TRS, Inc. (Burlington, MA).

 

·                  Management Agreement, dated June 18, 2012, between Sonesta
International Hotels Corporation and Cambridge TRS, Inc. (Philadelphia, PA).

 

·                 Management Agreement, effective July 9, 2012, between Sonesta
International Hotels Corporation and Cambridge TRS, Inc. (Orlando, FL).

 

·                  Management Agreement, effective July 16, 2012, between
Sonesta International Hotels Corporation and Cambridge TRS, Inc. (Houston, TX).

 

·                  Management Agreement, effective July 25, 2012, between
Sonesta International Hotels Corporation and Cambridge TRS, Inc. (Andover, MA).

 

·                  Management Agreement, effective July 30, 2012, between
Sonesta International Hotels Corporation and Cambridge TRS, Inc. (Parsippany,
NJ).

 

·                  Management Agreement, effective August 1, 2012, between
Sonesta International Hotels Corporation and Cambridge TRS, Inc. (Somerset, NJ).

 

·                  Management Agreement, effective August 3, 2012, between
Sonesta International Hotels Corporation and Cambridge TRS, Inc. (Princeton,
NJ).

 

·                  Management Agreement, effective August 6, 2012, between
Sonesta International Hotels Corporation and Cambridge TRS, Inc. (Malvern, PA).

 

·                  First Amendment to Management Agreements, dated August 6,
2012, among Royal Sonesta Inc., Sonesta International Hotels Corporation and
Cambridge TRS, Inc.

 

35

--------------------------------------------------------------------------------


 

·                  Management Agreement, effective August 11, 2012, between
Sonesta International Hotels Corporation and Cambridge TRS, Inc. (Dublin, OH).

 

·                  Management Agreement, effective August 11, 2012, between
Sonesta International Hotels Corporation and Cambridge TRS, Inc. (Flagstaff,
AZ).

 

·                  Management Agreement, effective August 13, 2012, between
Sonesta International Hotels Corporation and Cambridge TRS, Inc. (Houston, TX).

 

·                  Management Agreement, effective August 14, 2012, between
Sonesta International Hotels Corporation and Cambridge TRS, Inc. (Columbia, MD).

 

·                  Management Agreement, effective August 16, 2012, between
Sonesta International Hotels Corporation and Cambridge TRS, Inc. (Charlotte,
NC).

 

·                  Management Agreement, effective August 20, 2012, between
Sonesta International Hotels Corporation and Cambridge TRS, Inc. (Atlanta, GA).

 

·                  Management Agreement, effective August 22, 2012, between
Sonesta International Hotels Corporation and Cambridge TRS, Inc. (St. Louis,
MO).

 

·                  Management Agreement, effective August 27, 2012, between
Sonesta International Hotels Corporation and Cambridge TRS, Inc. (Myrtle Beach,
SC).

 

·                  Management Agreement, dated February 26, 2013, between
Sonesta International Hotels Corporation and Cambridge TRS, Inc. (Duluth, GA).

 

·                  Amended and Restated Management Agreement, dated June 28,
2013, between Sonesta International Hotels Corporation and Cambridge TRS, Inc.
(New Orleans, LA).

 

ANCILLARY AGREEMENTS

 

·                  Pooling Agreement, dated as of April 23, 2012, between
Sonesta International Hotels Corporation and Cambridge TRS, Inc.

 

·                  Amended and Restated Schedules B (Property List) and C
(Management Agreements) to Pooling Agreement, dated as of March 6, 2013, between
Sonesta International Hotels Corporation and Cambridge TRS, Inc.

 

·                  Amended and Restated Schedules B (Property List) and C
(Management Agreements) to Pooling Agreement, dated as of June 28, 2013, between
Sonesta International Hotels Corporation and Cambridge TRS, Inc.

 

36

--------------------------------------------------------------------------------


 

WYNDHAM

 

OPERATING AGREEMENTS

 

·                  Hotel Management Agreement, effective as of July 31, 2012, by
and among WHM Revere LLC, WHGHM Revere LLC and HPT TRS IHG-2 Inc.

 

·                  First Amendment to Hotel Management Agreement, dated as of
September 14, 2012, by and among WHM Revere LLC, WHGHM Revere LLC and HPT TRS
WYN Inc. (successor to HPT TRS IHG-2 Inc.).

 

·                  Second Amendment to Hotel Management Agreement, dated as of
May 2013, by and among WHM Revere LLC, WHGHM Revere LLC and HPT TRS WYN Inc.

 

·                  Third Amendment to Hotel Management Agreement, dated as of
July 1, 2013, by and among WHM Revere LLC, WHGHM Revere LLC and HPT TRS WYN Inc.

 

·                  Lease, dated as of September 14, 2012, between HPT IHG-2
Properties Trust and Wyndham Vacation Resorts, Inc.

 

·                  First Amendment to Lease, dated as of May 1, 2013, between
HPT IHG-2 Properties Trust and Wyndham Vacation Resorts, Inc.

 

ANCILLARY AGREEMENTS

 

·                  Second Amended and Restated Guaranty, dated as of July 2013,
by Wyndham Worldwide Corporation for the benefit of HPT TRS WYN Inc.

 

·                  Guaranty, dated as of September 14, 2012, by Wyndham
Worldwide Corporation for the benefit of HPT TRS WYN, Inc. (successor to HPT
IHG-2 Properties Trust).

 

·                  Master Technical Services Agreement, dated as of May 2012,
between HPT TRS IHG-2 Inc. and Wyndham Technical Services, LLC.

 

MORGANS (CLIFT HOTEL)

 

OPERATING AGREEMENTS

 

·                  Ground Lease, dated as of October 14, 2004, between Geary
Hotel Holdings, LLC and Clift Holdings, LLC.

 

·                  Memorandum of Ground Lease, dated as of October 12, 2004,
between Geary Hotel Holdings, LLC and Clift Holdings, LLC and recorded with the
San Francisco Assessor-Recorder on October 15, 2004 as Document No.
2004-H832744-00; Reel I744, Image 248.

 

·                  Assignment and Assumption of Ground Lease, dated as of
December 14, 2006, between Geary Hotel Holdings, LLC and Hasina, LLC (as to an
undivided 42.1% interest), TRTZ, LLC (as to an undivided 35.8% interest) and
Tarston Hotels, LLC (as to an undivided 22.1% interest), as tenants-in-common,
and recorded with the San Francisco Assessor-Recorder on December 15, 2006 as
Document No. 2006-I298191-00; Reel J288, Image 161.

 

37

--------------------------------------------------------------------------------


 

·                  Assignment and Assumption of Ground Lease, dated as of April
23, 2009, between TRTZ, LLC and Rigg Hotel, LLC (as to an undivided 7.96%
interest), as tenant-in-common, and recorded with the San Francisco
Assessor-Recorder on April 23, 2009 as Document No. 2009-I7551610-00; Reel J876,
Image 153.

 

·                  Assignment and Assumption of Ground Lease, dated as of April
23, 2009, between TRTZ, LLC and JRIA, LLC (as to an undivided 27.84% interest),
as tenant-in-common, and recorded with the San Francisco Assessor-Recorder on
April 23, 2009 as Document No. 2009-I7551612-00; Reel J876, Image 155.

 

·                  Amendment Number One to Ground Lease, dated as of September
17, 2010, among Hasina, LLC, Tarstone Hotels, LLC, Kalpana, LLC, Rigg Hotel, LLC
and JRIA, LLC and Clift Holdings, LLC.

 

·                  Assignment and Assumption of Ground Lease, dated as of
December 19, 2012, among Hasina, LLC, Tarstone Hotels, LLC, Kalpana, LLC, Rigg
Hotel, LLC and JRIA, LLC, collectively as assignor, and HPT Geary Properties
Trust, as assignee, and recorded with the San Francisco Assessor-Recorder on
December 21, 2012, as Document No. 20012-J569213-00; Reel K798, Image 797.

 

·                  Assignment of Limited Guaranty of Lease, dated as of December
19, 2012, among Hasina, LLC, Tarstone Hotels, LLC, Kalpana, LLC, Rigg Hotel, LLC
and JRIA, LLC, as assignor, and HPT Geary Properties Trust, as assignee.

 

ANCILLARY AGREEMENTS

 

·                  Limited Guaranty of Lease, dated as of September 17, 2010, by
Morgans Group LLC for the benefit of Hasina, LLC, Tarstone Hotels, LLC, Kalpana,
LLC, Rigg Hotel, LLC and JRIA, LLC.

 

TRAVELCENTERS OF AMERICA NO. 1

 

OPERATING AGREEMENTS

 

·                  Lease Agreement, dated as of January 31, 2007, by and among
HPT TA Properties Trust, HPT TA Properties LLC and TA Leasing LLC.

 

·                  First Amendment to Lease Agreement, dated as of May 12, 2008,
by and among HPT TA Properties Trust, HPT TA Properties LLC and TA Leasing LLC.

 

·                  Deferral Agreement, dated as of August 11, 2008, by and among
Hospitality Properties Trust, HPT TA Properties Trust, HPT TA Properties LLC,
HPT PSC Properties Trust, HPT PSC Properties LLC, TravelCenters of America LLC,
TA Leasing LLC and TA Operating LLC (as successor to Petro Stopping Centers,
L.P.).

 

·                  Amendment Agreement, dated as of January 31, 2011, by and
among Hospitality Properties Trust, HPT TA Properties Trust, HPT TA Properties
LLC, HPT

 

38

--------------------------------------------------------------------------------


 

PSC Properties Trust, HPT PSC Properties LLC, TravelCenters of America LLC, TA
Leasing LLC and TA Operating LLC (as successor to Petro Stopping Centers, L.P.).

 

·                  Amendment Agreement, dated April 15, 2013, by and among HPT
TA Properties Trust, HPT TA Properties LLC, HPT PSC Properties Trust, HPT PSC
Properties LLC, TA Leasing LLC and TA Operating LLC (as successor to TA Leasing
LLC).

 

ANCILLARY AGREEMENTS

 

·                  Guaranty Agreement, dated as of January 31, 2007, by
TravelCenters of America LLC, TravelCenters of America Holding Company LLC, TA
Operating LLC and TA Franchise Systems LLC for the benefit of HPT TA Properties
Trust and HPT TA Properties LLC.

 

TRAVELCENTERS OF AMERICA NO. 2 (PETRO PORTFOLIO)

 

OPERATING AGREEMENTS

 

·                  Lease Agreement, dated as of May 30, 2007, by and among HPT
PSC Properties Trust, HPT PSC Properties LLC and Petro Stopping Centers, L.P.

 

·                  First Amendment to Lease Agreement, dated as of March 17,
2008, by and among HPT PSC Properties Trust, HPT PSC Properties LLC and Petro
Stopping Centers, L.P.

 

·                  Deferral Agreement, dated as of August 11, 2008, by and among
Hospitality Properties Trust, HPT TA Properties Trust, HPT TA Properties LLC,
HPT PSC Properties Trust, HPT PSC Properties LLC, TravelCenters of America LLC,
TA Leasing LLC and TA Operating LLC (as successor to Petro Stopping Centers,
L.P.).

 

·                  Amendment Agreement, dated as of January 31, 2011, among
Hospitality Properties Trust, HPT TA Properties Trust, HPT TA Properties LLC,
HPT PSC Properties Trust, HPT PSC Properties LLC, TravelCenters of America LLC,
TA Leasing LLC and TA Operating LLC (as successor to Petro Stopping Centers,
L.P.).

 

·                  Amendment Agreement, dated April 15, 2013, by and among HPT
TA Properties Trust, HPT TA Properties LLC, HPT PSC Properties Trust, HPT PSC
Properties LLC, TA Leasing LLC and TA Operating LLC (as successor to TA Leasing
LLC).

 

ANCILLARY AGREEMENTS

 

·                  Guaranty Agreement, dated as of May 30, 2007, by
TravelCenters of America LLC for the benefit of HPT PSC Properties Trust and HPT
PSC Properties LLC.

 

39

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(i)

 

Litigation

 

None.

 

40

--------------------------------------------------------------------------------


 

SCHEDULE 6.1.(s)

 

Affiliate Transactions

 

None.

 

41

--------------------------------------------------------------------------------


 

SCHEDULE 6.1.(z)

 

Unencumbered Assets

 

Part I (Unencumbered Assets)

 

Brand

 

Address

 

City

 

State

 

 

 

 

 

 

 

Marriott No. 1

 

 

 

 

 

 

Courtyard by Marriott

 

2101 E. Camelback Road

 

Phoenix

 

AZ

Courtyard by Marriott

 

13444 E. Shea Boulevard

 

Scottsdale

 

AZ

Courtyard by Marriott

 

4994 Verdugo Way

 

Camarillo

 

CA

Courtyard by Marriott

 

2000 E. Mariposa Avenue

 

El Segundo

 

CA

Courtyard by Marriott

 

9950 Slater Avenue

 

Fountain Valley

 

CA

Courtyard by Marriott

 

23175 Avenida de la Carlota

 

Laguna Hills

 

CA

Courtyard by Marriott

 

1727 Technology Drive

 

San Jose

 

CA

Courtyard by Marriott

 

1925 W. 190th Street

 

Torrance

 

CA

Courtyard by Marriott

 

48 Geoffrey Drive

 

Newark (Wilmington)

 

DE

Courtyard by Marriott

 

2000 NW Executive Center Court

 

Boca Raton

 

FL

Courtyard by Marriott

 

15700 NW 77th Court

 

Miami Lakes

 

FL

Courtyard by Marriott

 

4600 San Pablo Road

 

Jacksonville

 

FL

Courtyard by Marriott

 

3000 Cumberland Boulevard

 

Atlanta (Cumberland)

 

GA

Courtyard by Marriott

 

1132 Techwood Drive

 

Atlanta (Midtown)

 

GA

Courtyard by Marriott

 

3399 International Boulevard

 

Hapeville (Atlanta AP 2)

 

GA

Courtyard by Marriott

 

3990 Sheraton Drive

 

Macon

 

GA

Courtyard by Marriott

 

6235 McDonough Drive

 

Norcross (JC Blvd)

 

GA

Courtyard by Marriott

 

895 Golden Valley Drive

 

Bettendorf (Quad City)

 

IA

Courtyard by Marriott

 

3700 N. Wilke Road

 

Arlington Heights

 

IL

Courtyard by Marriott

 

10290 N. Meridian Street

 

Indianapolis

 

IN

Courtyard by Marriott

 

275 Independence Way

 

Danvers

 

MA

Courtyard by Marriott

 

35 Foxborough Boulevard

 

Foxborough

 

MA

Courtyard by Marriott

 

300 River Ridge Drive

 

Norwood

 

MA

Courtyard by Marriott

 

200 Technology Center Drive

 

Stoughton

 

MA

Courtyard by Marriott

 

240 Mishawum Road

 

Woburn

 

MA

Courtyard by Marriott

 

30 Industrial Avenue

 

Lowell

 

MA

Courtyard by Marriott

 

10 Fortune Boulevard

 

Milford

 

MA

Courtyard by Marriott

 

8910 Stanford Boulevard

 

Columbia

 

MD

Courtyard by Marriott

 

6301 Golden Triangle Drive

 

Greenbelt

 

MD

Courtyard by Marriott

 

1296 Opdyke Road

 

Auburn Hills

 

MI

Courtyard by Marriott

 

11391 Viking Drive

 

Eden Prairie

 

MN

Courtyard by Marriott

 

7901 N. Tiffany Springs Parkway

 

Kansas City AP

 

MO

Courtyard by Marriott

 

500 E. 105th Street

 

Kansas City Holmes

 

MO

Courtyard by Marriott

 

333 West W.T. Harris Boulevard

 

Charlotte University

 

NC

Courtyard by Marriott

 

4192 Sycamore Dairy Road

 

Fayetteville

 

NC

Courtyard by Marriott

 

2001 Hospitality Court

 

Morrisville (Raleigh Durham)

 

NC

Courtyard by Marriott

 

140 Route 17 South

 

Mahwah

 

NJ

Courtyard by Marriott

 

600 Hope Road

 

Tinton Falls

 

NJ

Courtyard by Marriott

 

157 Route 10 East

 

Whippany (Hanover)

 

NJ

 

42

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Courtyard by Marriott

 

17 Westage Drive/Rte 9 & I-84

 

Fishkill

 

NY

Courtyard by Marriott

 

6415 Yorktown Circle

 

Syracuse

 

NY

Courtyard by Marriott

 

450 Cherrington Parkway

 

Coraopolis (Pitt AP)

 

PA

Courtyard by Marriott

 

8900 Bartram Avenue

 

Philadelphia AP

 

PA

Courtyard by Marriott

 

2350 Easton Road Rte. 611

 

Willow Grove

 

PA

Courtyard by Marriott

 

9 Commerce Drive

 

Middletown

 

RI

Courtyard by Marriott

 

110 Mobile Drive

 

Spartanburg

 

SC

Courtyard by Marriott

 

2210 Bams Drive

 

Chattanooga

 

TN

Courtyard by Marriott

 

10325 N. Central Expressway

 

Dallas

 

TX

Courtyard by Marriott

 

1533 Claredon Boulevard

 

Arlington Rosslyn

 

VA

Courtyard by Marriott

 

3935 Centerview Drive

 

Fairfax (West Dulles)

 

VA

Courtyard by Marriott

 

470 McLaws Circle

 

Williamsburg

 

VA

Courtyard by Marriott

 

14615 NE 29th Place

 

Bellevue

 

WA

Courtyard by Marriott

 

16865 W. Bluemound Road

 

Brookfield (Milwaukee)

 

WI

 

 

 

 

 

 

 

Marriott No. 234

 

 

 

 

 

 

Courtyard by Marriott

 

4300 Colonade Parkway

 

Birmingham

 

AL

Residence Inn by Marriott

 

50 State Farm Parkway

 

Homewood

 

AL

Residence Inn by Marriott

 

6040 N. Scottsdale Road

 

Scottsdale

 

AZ

Residence Inn by Marriott

 

5075 S. Priest Drive

 

Tempe

 

AZ

Courtyard by Marriott

 

920 North 54th Street

 

Chandler

 

AZ

TownePlace Suites by Marriott

 

10740 North 90th Street

 

Scottsdale

 

AZ

Courtyard by Marriott

 

601 South Ash Ave.

 

Tempe

 

AZ

Residence Inn by Marriott

 

9930 Slater Avenue

 

Fountain Valley

 

CA

Residence Inn by Marriott

 

11002 Rancho Carmel Drive

 

San Diego (Rancho Bernado)

 

CA

Courtyard by Marriott

 

5555 Shellmound Street

 

Emeryville

 

CA

Residence Inn by Marriott

 

5322 North Diana Avenue

 

Fresno

 

CA

Residence Inn by Marriott

 

1350 Veterans Boulevard

 

South San Francisco

 

CA

Courtyard by Marriott

 

1300 Veterans Boulevard

 

South San Francisco

 

CA

Courtyard by Marriott

 

2250 Contra Costa Blvd.

 

Pleasant Hill

 

CA

Courtyard by Marriott

 

18090 San Ramon Valley Blvd.

 

San Ramon/Oakland

 

CA

Residence Inn by Marriott

 

5465 Windward Parkway, West

 

Alpharetta

 

GA

Residence Inn by Marriott

 

3443 George Busbee Drive

 

Kennesaw

 

GA

TownePlace Suites by Marriott

 

3300 Northlake Pkwy

 

Atlanta/Northlake

 

GA

TownePlace Suites by Marriott

 

6640 Bay Circle

 

Norcross

 

GA

Residence Inn by Marriott

 

1325 North Point Drive

 

Atlanta/Northpoint Mall

 

GA

Residence Inn by Marriott

 

201 East Walton Place

 

Chicago

 

IL

 

43

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Courtyard by Marriott

 

2175 Marriott Drive

 

Chicago/W. Dundee

 

IL

TownePlace Suites by Marriott

 

2185 Marriott Drive

 

Chicago/W. Dundee

 

IL

Residence Inn by Marriott

 

1440 South White Oak Drive

 

Chicago/Waukegan

 

IL

Residence Inn by Marriott

 

345 St. Joseph Street

 

New Orleans

 

LA

Residence Inn by Marriott

 

25 Connector Road

 

Westborough

 

MA

TownePlace Suites by Marriott

 

238 Andover Street

 

Danvers

 

MA

Residence Inn by Marriott

 

170 Admiral Cochrane Drive

 

Annapolis

 

MD

Residence Inn by Marriott

 

1160 Winterson Road

 

Baltimore

 

MD

Residence Inn by Marriott

 

30120 Civic Center Boulevard

 

Warren

 

MI

Courtyard by Marriott

 

42700 Eleven Mile Road

 

Detroit/Novi

 

MI

TownePlace Suites by Marriott

 

42600 Eleven Mile Road

 

Detroit/Novi

 

MI

Residence Inn by Marriott

 

201 Residence Inn Blvd

 

Durham

 

NC

Residence Inn by Marriott

 

2020 Hospitality Court

 

Raleigh Airport/Morrissville

 

NC

Residence Inn by Marriott

 

2900 Regency Parkway

 

Raleigh/Cary

 

NC

Courtyard by Marriott

 

301 Residence Inn Blvd

 

Durham

 

NC

Residence Inn by Marriott

 

3 Gatehall Drive

 

Parsippany

 

NJ

Residence Inn by Marriott

 

3300 Prospect Avenue, NE

 

Albuquerque

 

NM

Residence Inn by Marriott

 

9845 Gateway Drive

 

Reno

 

NV

Courtyard by Marriott

 

1901 North Rainbow Blvd

 

Las Vegas West/Summerlin

 

NV

Residence Inn by Marriott

 

6420 Yorktown Circle

 

East Syracuse

 

NY

Courtyard by Marriott

 

1515 NW Expressway

 

Oklahoma City

 

OK

Residence Inn by Marriott

 

3 Walnut Grove Drive

 

Horsham (Willow Grove)

 

PA

Residence Inn by Marriott

 

2180 Motel Drive

 

Allentown

 

PA

Courtyard by Marriott

 

2160 Motel Drive

 

Allentown

 

PA

Courtyard by Marriott

 

2415 Mall Dr I-26 and Montague

 

Charleston/North

 

SC

Residence Inn by Marriott

 

206 Ward Circle

 

Brentwood (Nash Farms)

 

TN

Marriott Hotels and Resorts

 

600 Marriott Drive

 

Nashville

 

TN

SpringHill Suites by Marriott

 

1100 Airport Center Drive

 

Nashville

 

TN

Residence Inn by Marriott

 

6950 N. Stemmons Freeway

 

Dallas Market Center

 

TX

Residence Inn by Marriott

 

10333 N. Central Expressway

 

Dallas North Park

 

TX

 

44

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Residence Inn by Marriott

 

1045 Waterwood Drive

 

Dallas-Richardson

 

TX

Courtyard by Marriott

 

3751 NE Loop 820

 

Fort Worth (Fossil Creek)

 

TX

Residence Inn by Marriott

 

5801 Sandshell Drive

 

Fort Worth (Fossil Creek)

 

TX

Courtyard by Marriott

 

9190 Gulf Freeway

 

Houston Hobby

 

TX

Residence Inn by Marriott

 

425 Bonham Street

 

San Antonio (Alamo)

 

TX

Courtyard by Marriott

 

2191 N. Greenville Avenue

 

Richardson

 

TX

Residence Inn by Marriott

 

1111 Millmont Street

 

Charlottesville

 

VA

Residence Inn by Marriott

 

12815 Fairlakes Parkway

 

Fairfax

 

VA

TownePlace Suites by Marriott

 

14036 Thunderbolt Pl

 

Fairfax/Chantilly

 

VA

TownePlace Suites by Marriott

 

205 Hillwood Avenue

 

Falls Church

 

VA

TownePlace Suites by Marriott

 

200 Cybernetics Way

 

Yorktown

 

VA

TownePlace Suites by Marriott

 

4231 Park Place Court

 

Glenn Allen

 

VA

TownePlace Suites by Marriott

 

5757 Cleveland Street

 

Virginia Beach

 

VA

Courtyard by Marriott

 

3950 Westerre Parkway

 

Richmond

 

VA

SpringHill Suites by Marriott

 

200 SW 19th Street

 

Renton

 

WA

TownePlace Suites by Marriott

 

300 SW 19th Street

 

Renton

 

WA

Residence Inn by Marriott

 

200 Hotel Circle, Northgate Business Pk

 

Charleston

 

WV

 

 

 

 

 

 

 

Marriott No. 5

 

 

 

 

 

 

Marriott Hotels and Resorts

 

Kalapaki Beach, 3610 Rice Street

 

Lihue Kauai

 

HI

 

 

 

 

 

 

 

InterContinental

 

 

 

 

 

 

Candlewood Suites

 

600 Corporate Ridge Drive

 

Birmingham

 

AL

Candlewood Suites

 

201 Exchange Place

 

Huntsville

 

AL

Candlewood Suites

 

11411 N. Black Canyon Hgwy

 

Phoenix

 

AZ

Candlewood Suites

 

1335 W. Baseline Road

 

Tempe

 

AZ

Staybridge Suites

 

21902 Lassen Street

 

Chatsworth

 

CA

Staybridge Suites

 

11855 Avenue of Industry

 

San Diego

 

CA

Staybridge Suites

 

6639 Mira Mesa Blvd

 

San Diego

 

CA

Staybridge Suites

 

1350 Huntington Ave.

 

San Francisco

 

CA

Staybridge Suites

 

1602 Crane Court

 

San Jose

 

CA

Staybridge Suites

 

900 Hamlin Ct.

 

Sunnyvale

 

CA

Staybridge Suites

 

19901 Prairie Ave.

 

Torrance

 

CA

Candlewood Suites

 

12901 Garden Grove Blvd.

 

Garden Grove

 

CA

Candlewood Suites

 

16150 Sand Canyon Avenue

 

Irvine

 

CA

Candlewood Suites

 

3 South Pointe Drive

 

Lake Forest

 

CA

Candlewood Suites

 

2600 S. Red Hill Avenue

 

Santa Ana

 

CA

 

45

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Candlewood Suites

 

481 El Camino Real

 

Santa Clara

 

CA

Holiday Inn

 

1915 South Manchester Avenue

 

Anaheim

 

CA

Staybridge Suites

 

1855 S. Manchester Avenue

 

Anaheim

 

CA

Crowne Plaza

 

5985 Century Blvd

 

Los Angeles

 

CA

Crowne Plaza

 

300 N. Harbor Drive

 

Redondo Beach

 

CA

Crowne Plaza

 

777 Bellew Drive

 

San Jose

 

CA

Staybridge Suites

 

7820 Park Meadows Drive

 

Lone Tree

 

CO

Candlewood Suites

 

895 Tabor Street

 

Lakewood

 

CO

Staybridge Suites

 

410 North Pine Island Road

 

Ft Lauderdale

 

FL

Staybridge Suites

 

8751 Suiteside Drive

 

Orlando

 

FL

Candlewood Suites

 

13231 49th St. N.

 

Clearwater

 

FL

Candlewood Suites

 

4990 Belfort Road

 

Jacksonville

 

FL

Candlewood Suites

 

8855 NW 27th Street

 

Miami

 

FL

Crowne Plaza

 

950 N.W. Lejeune Rd.

 

Miami

 

FL

Staybridge Suites

 

3980 North Point Parkway

 

Alpharetta

 

GA

Staybridge Suites

 

4601 Ridgeview Road

 

Atlanta

 

GA

Candlewood Suites

 

3665 Shackleford Road

 

Duluth

 

GA

Holiday Inn Select

 

4669 Airport Blvd.

 

College Park

 

GA

Crowne Plaza

 

1325 Virginia Avenue

 

Atlanta

 

GA

Candlewood Suites

 

7625 Office Plaza Drive N.

 

Des Moines

 

IA

Candlewood Suites

 

1100 N. US Highway 45

 

Libertyville

 

IL

Candlewood Suites

 

4021 N. Mannheim Road

 

Schiller Park

 

IL

Candlewood Suites

 

27 W. 300 Warrenville Road

 

Warrenville

 

IL

Candlewood Suites

 

1151 S. Waukegan Road

 

Waukegan

 

IL

Candlewood Suites

 

11001 Oakmont

 

Kansas City, Overland Park

 

KS

Candlewood Suites

 

3141 N. Webb Road

 

Wichita Northeast

 

KS

Candlewood Suites

 

570 South Julia

 

Wichita West (airport)

 

KS

Candlewood Suites

 

130 Middlesex Turnpike

 

Burlington

 

MA

Candlewood Suites

 

235 Wood Road

 

Braintree

 

MA

Candlewood Suites

 

1247 Winterson Road

 

Baltimore/AP (Linthicum)

 

MD

Candlewood Suites

 

701 Waymarket Way

 

Ann Arbor

 

MI

Candlewood Suites

 

1 Corporate Drive

 

Southfield

 

MI

Candlewood Suites

 

7010 Convention Blvd

 

Warren

 

MI

Candlewood Suites

 

2550 Troy Center Drive

 

Troy

 

MI

Candlewood Suites

 

351 West 77th Street

 

Richfield

 

MN

Candlewood Suites

 

3250 Rider Trail S.

 

Earth City

 

MO

Candlewood Suites

 

8812 University East Drive

 

Charlotte

 

NC

Candlewood Suites

 

21 Second Street

 

Jersey City

 

NJ

Candlewood Suites

 

4000 Crawford Place

 

Mt. Laurel

 

NJ

Candlewood Suites

 

100 Candlewood Drive

 

Morris Plains

 

NJ

Candlewood Suites

 

41 World’s Fair Drive

 

Somerset

 

NJ

Candlewood Suites

 

3025 Menaui Boulevard

 

Albuquerque

 

NM

Candlewood Suites

 

4034 Paradise Road

 

Las Vegas

 

NV

Candlewood Suites

 

20 Overlook Blvd.

 

Nanuet

 

NY

Crowne Plaza

 

66 Hale Avenue

 

White Plains

 

NY

Candlewood Suites

 

590 Taylor Road

 

Gahanna

 

OH

Candlewood Suites

 

24741 Country Club Blvd.

 

North Olmsted

 

OH

 

46

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Candlewood Suites

 

4400 River Park Drive

 

Oklahoma City

 

OK

Staybridge Suites

 

355 South Park Road

 

Thornhill/Markham

 

Ontario, Canada

InterContinental

 

220 Bloor Street West

 

Toronto

 

Ontario, Canada

Candlewood Suites

 

250 Business Center Drive

 

Horsham

 

PA

Candlewood Suites

 

100 Chauvet Drive

 

Pittsburgh

 

PA

InterContinental

 

5961 Isla Verde Avenue

 

San Juan

 

Puerto Rico

Candlewood Suites

 

5129 Virginia Way

 

Brentwood

 

TN

Candlewood Suites

 

10206 Parkside Drive

 

Knoxville

 

TN

Staybridge Suites

 

10201 Stonelake Blvd

 

Austin

 

TX

Staybridge Suites

 

4320 Spectrum One

 

San Antonio NW/Colonnade

 

TX

Candlewood Suites

 

2221 Brookhollow Plaza Drive

 

Arlington

 

TX

Candlewood Suites

 

4320 Interstate 35 Service S

 

Austin (South)

 

TX

Candlewood Suites

 

9701 Stonelake Boulevard

 

Austin

 

TX

Candlewood Suites

 

13939 Noel Road

 

Dallas

 

TX

Candlewood Suites

 

12525 Greenville Avenue

 

Dallas

 

TX

Candlewood Suites

 

5201 Endicott Avenue

 

Ft Worth

 

TX

Candlewood Suites

 

4900 Loop Central Drive

 

Houston

 

TX

Candlewood Suites

 

10503 Town & Country Way

 

Houston

 

TX

Candlewood Suites

 

2737 Bay Area Blvd

 

Clear Lake

 

TX

Candlewood Suites

 

4033 W. Sam Houston Parkway

 

Houston

 

TX

Candlewood Suites

 

5300 Green Park Drive

 

Irving

 

TX

Candlewood Suites

 

4701 Legacy Drive

 

Plano

 

TX

Candlewood Suites

 

9350 IH 10 West

 

San Antonio

 

TX

InterContinental

 

701 Congress Avenue

 

Austin

 

TX

Staybridge Suites

 

1201 Executive Circle

 

Las Colinas

 

TX

Candlewood Suites

 

2170 West North Temple

 

Salt Lake City

 

UT

Staybridge Suites

 

13700 Coppermine Rd.

 

Herndon

 

VA

Candlewood Suites

 

401 Butler Farm Road

 

Hampton

 

VA

Staybridge Suites

 

7301 NE 41st Street

 

Vancouver

 

WA

 

 

 

 

 

 

 

Hyatt Hotels Corporation

 

 

 

 

 

 

Hyatt Place

 

1413 West Rio Salado Pkwy

 

Tempe

 

AZ

Hyatt Place

 

6885 South Tucson Blvd.

 

Tucson

 

AZ

Hyatt Place

 

503 W Garden of the Gods Pkwy

 

Colorado Springs

 

CO

Hyatt Place

 

5435 Forbes Place

 

Orlando

 

FL

Hyatt Place

 

1899 Sullivan Road

 

College Park (Atlanta Airport)

 

GA

Hyatt Place

 

3530 Venture Parkway

 

Gwinnett

 

GA

Hyatt Place

 

2876 Spring Hill Parkway

 

Cumberland

 

GA

Hyatt Place

 

111 W. Washington Ctr. Road

 

Fort Wayne

 

IN

Hyatt Place

 

5500 Bradbury Ave.

 

Indianapolis

 

IN

Hyatt Place

 

5001 West 110th  Street

 

Overland Park

 

KS

Hyatt Place

 

45400 Park Avenue

 

Utica

 

MI

Hyatt Place

 

7600 North West 97th Terrace

 

Kansas City

 

MO

Hyatt Place

 

4119 South Stream Boulevard

 

Charlotte

 

NC

 

47

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Hyatt Place

 

8000 Crawford Place

 

Mt. Laurel

 

NJ

Hyatt Place

 

6161 Park Center Circle

 

Columbus

 

OH

Hyatt Place

 

330 East Main St.

 

Hendersonville

 

TN

Hyatt Place

 

7522 North IH-35

 

Austin

 

TX

Hyatt Place

 

5229 Spring Valley Road

 

Dallas Galleria

 

TX

Hyatt Place

 

6030 Gateway Blvd. East

 

El Paso

 

TX

Hyatt Place

 

601 South St. Mary St.

 

San Antonio Riverwalk

 

TX

Hyatt Place

 

4994 Weststone Plaza

 

Chantilly

 

VA

Hyatt Place

 

21481 Ridgetop Circle

 

Loudoun Tech Center/Sterling

 

VA

 

 

 

 

 

 

 

Carlson Hotels Worldwide

 

 

 

 

 

 

Radisson Hotels and Resorts

 

7475 W. Chandler Blvd.

 

Chandler

 

AZ

Radisson Hotels and Resorts

 

427 N. 44th Street

 

Phoenix AP

 

AZ

Country Inn & Suites

 

5975 Lusk Boulevard

 

San Diego

 

CA

Country Inn & Suites

 

1300 Chesapeake Terrace

 

Sunnyvale

 

CA

Country Inn & Suites

 

1837 Cent Point Circle

 

Naperville

 

IL

Park Plaza Hotels and Resorts

 

4460 W.78th St. Circle

 

Bloomington

 

MN

Country Inn & Suites

 

2550 Freeway Blvd

 

Brooklyn Center

 

MN

Radisson Hotels and Resorts

 

1112 Airport Center Drive

 

Nashville

 

TN

Radisson Hotels and Resorts

 

215 West South Temple

 

Salt Lake City

 

UT

Country Inn & Suites

 

19333 North Creek Parkway

 

Bothell

 

WA

Radisson Hotels and Resorts

 

18118 Pacific Highway South

 

Seattle

 

WA

 

 

 

 

 

 

 

Sonesta

 

 

 

 

 

 

Sonesta ES Suites

 

3440 N. Country Club Drive

 

Flagstaff

 

AZ

Sonesta SE Suites

 

8480 International Drive

 

Orlando

 

FL

Sonesta ES Suites

 

760 Mt Vernon Highway, N.E.

 

Atlanta

 

GA

Sonesta

 

1775 Pleasant Hill Road

 

Duluth

 

GA

Royal Sonesta

 

300 Bourbon Street

 

New Orleans

 

LA

Sonesta ES Suites

 

11 Old Concord Road

 

Boston Burlington

 

MA

Sonesta ES Suites

 

4 Tech Drive

 

Andover

 

MA

Royal Sonesta

 

40 Edwin H. Land Boulevard

 

Cambridge

 

MA

Sonesta ES Suites

 

8844 Columbia 100 Pkwy

 

Columbia

 

MD

Royal Sonesta

 

550 Light Street

 

Baltimore

 

MD

Sonesta ES Suites

 

1855 Craigshire Rd.

 

St. Louis

 

MO

Sonesta ES Suites

 

7925 Forest Pine Drive

 

Charlotte

 

NC

Sonesta ES Suites

 

61 Interpace Pkwy

 

Parsippany

 

NJ

Sonesta ES Suites

 

4375 U.S. Route 1 South

 

Princeton

 

NJ

Sonesta ES Suites

 

260 Davidson Ave.

 

Somerset

 

NJ

Sonesta ES Suites

 

435 Metro Place South

 

Dublin

 

OH

Sonesta ES Suites

 

20 Morehall Road

 

Malvern

 

PA

Sonesta

 

1800 Market St

 

Philadelphia

 

PA

 

48

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Sonesta ES Suites

 

3163 Outlet Blvd.

 

Myrtle Beach

 

SC

Sonesta

 

130 Shipyard Dr

 

Hilton Head Island

 

SC

Sonesta ES Suites

 

5190 Hidalgo Street

 

Houston

 

TX

Royal Sonesta

 

2222 West Loop South

 

Houston

 

TX

 

 

 

 

 

 

 

Wyndham

 

 

 

 

 

 

Wyndham

 

17941 VonKarman Avenue

 

Irvine

 

CA

Hawthorn Suites

 

6780 S. Galena Street

 

Englewood -Denver (Tech Center)

 

CO

Hawthorn Suites

 

1151 East Main Street

 

Meriden

 

CT

Hawthorn Suites

 

644 Raymond Avenue

 

Altamonte Sprgs

 

FL

Wyndham

 

6345 Powers Ferry Road

 

Atlanta

 

GA

Wyndham

 

71 E. Wacker Drive

 

Chicago

 

IL

Hawthorn Suites

 

2875 Greenspoint Parkway

 

Hoffman Estates

 

IL

Hawthorn Suites

 

1200 E. Bank Drive

 

Schaumburg

 

IL

Hawthorn Suites

 

8000 Capitol Drive

 

Wheeling

 

IL

Hawthorn Suites

 

11762 Commonwealth Drive

 

Louisville (Jeffersontown)

 

KY

Hawthorn Suites

 

1650 Opdyke Road

 

Auburn Hills

 

MI

Hawthorn Suites

 

37555 Hills Tech Drive

 

Farmington Hills

 

MI

Hawthorn Suites

 

5840 Westpark Drive

 

Charlotte

 

NC

Hawthorn Suites

 

7623 Thorndike Road

 

Greensboro

 

NC

Hawthorn Suites

 

1020 Buck Jones Road

 

Raleigh

 

NC

Hawthorn Suites

 

360 South 108th Ave.

 

Omaha

 

NE

Wyndham

 

175 Park Avenue

 

Florham Park (Hamilton Park)

 

NJ

Hawthorn Suites

 

10665 Techwoods Circle

 

Blue Ash

 

OH

Wyndham

 

14703 Park Row

 

Houston

 

TX

Wyndham

 

7800 Alpha Road

 

Dallas

 

TX

Hawthorn Suites

 

7880 Alpha Road

 

Dallas

 

TX

Hawthorn Suites

 

6990 S. Park Center Drive

 

Salt Lake City (Fort Union)

 

UT

 

 

 

 

 

 

 

Morgans

 

 

 

 

 

 

Clift Hotel

 

495 Geary Street

 

San Francisco

 

CA

 

 

 

 

 

 

 

TravelCenters of America No. 1

 

 

 

 

TravelCenters of America

 

3501 Buttermilk Road

 

Cottondale

 

AL

TravelCenters of America

 

I-10 & Grand Bay Exit CR 11, Mile Marker #4

 

Grand Bay

 

AL

TravelCenters of America

 

980 West South Blvd.

 

Montgomery

 

AL

TravelCenters of America

 

2949 S. Toltec Road

 

Eloy

 

AZ

TravelCenters of America

 

946 West Beale Street

 

Kingman

 

AZ

TravelCenters of America

 

1010 North 339th Avenue

 

Tonopah

 

AZ

TravelCenters of America

 

1501 N. Fort Grant Road

 

Willcox

 

AZ

TravelCenters of America

 

408 Highway 149 North, Rural Route #1

 

Earle

 

AR

 

49

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

TravelCenters of America

 

1806 Highway 371 W

 

Prescott

 

AR

TravelCenters of America

 

2930 Lenwood Road

 

Barstow

 

CA

TravelCenters of America

 

27769 Lagoon Drive

 

Buttonwillow

 

CA

TravelCenters of America

 

46155 Dillon Road

 

Coachella

 

CA

TravelCenters of America

 

3524 S. Highway 99 W.

 

Corning

 

CA

TravelCenters of America

 

4325 Guasti Road

 

Ontario

 

CA

TravelCenters of America

 

4265 East Guasti Road

 

Ontario

 

CA

TravelCenters of America

 

19483 Knighton Rd.

 

Redding

 

CA

TravelCenters of America

 

12310 S. Highway 33

 

Santa Nella

 

CA

TravelCenters of America

 

5101 Quebec Street

 

Commerce City

 

CO

TravelCenters of America

 

2200 Ninth Street

 

Limon

 

CO

TravelCenters of America

 

12151 W. 44th Avenue

 

Wheat Ridge

 

CO

TravelCenters of America

 

3 East Industrial Road

 

Branford

 

CT

TravelCenters of America

 

1875 Meriden/Waterbury Rd.

 

Milldale

 

CT

TravelCenters of America

 

327 Ruby Road

 

Willington

 

CT

TravelCenters of America

 

I-10 & US 301, Baldwin-Starke Exit 50, Mile Marker #345

 

Baldwin

 

FL

TravelCenters of America

 

1650 C.R. 210 West

 

Jacksonville

 

FL

TravelCenters of America

 

2112 Highway 71 South

 

Marianna

 

FL

TravelCenters of America

 

11706 Tampa Gateway Blvd.

 

Seffner

 

FL

TravelCenters of America

 

8909 20th Street

 

Vero Beach

 

FL

TravelCenters of America

 

556 St. Rt. 44

 

Wildwood

 

FL

TravelCenters of America

 

2995 US Highway 17 South

 

Brunswick

 

GA

TravelCenters of America

 

981 Cassville-White Road

 

Cartersville

 

GA

TravelCenters of America

 

30732 Highway 441 South

 

Commerce

 

GA

TravelCenters of America

 

I-75 & Rt. 36, exit 66, Mile Marker #201

 

Jackson

 

GA

TravelCenters of America

 

6901 Bellville Road

 

Lake Park

 

GA

TravelCenters of

 

I-20 & US 441, exit 51, Mile Marker #115

 

Madison

 

GA

 

50

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

America

 

 

 

 

 

 

TravelCenters of America

 

4401 Highway 17

 

Richmond Hill

 

GA

TravelCenters of America

 

4115 Broadway

 

Boise

 

ID

TravelCenters of America

 

505 Truckers Lane, R.R. #7

 

Bloomington

 

IL

TravelCenters of America

 

1702 West Evergreen

 

Effingham

 

IL

TravelCenters of America

 

19 N. 430 Route 20

 

Hampshire

 

IL

TravelCenters of America

 

4510 Broadway

 

Mt. Vernon

 

IL

TravelCenters of America

 

16650 Russell Rd.

 

Russell

 

IL

TravelCenters of America

 

819 Edwardsville Road

 

Troy

 

IL

TravelCenters of America

 

10346 S. State Rd. 39

 

Clayton

 

IN

TravelCenters of America

 

2510 Burr Street

 

Gary

 

IN

TravelCenters of America

 

1201 Ripley Street

 

Lake Station

 

IN

TravelCenters of America

 

1600 West US Hwy 20

 

Porter

 

IN

TravelCenters of America

 

2636 E. Tipton Street

 

Seymour

 

IN

TravelCenters of America

 

5930 E. State Road 334

 

Whitestown

 

IN

TravelCenters of America

 

3210 South 7th Street

 

Council Bluffs

 

IA

TravelCenters of America

 

7777 Burlington Pike

 

Florence

 

KY

TravelCenters of America

 

145 Richwood Road

 

Walton

 

KY

TravelCenters of America

 

1701 N. University Avenue

 

Lafayette

 

LA

TravelCenters of America

 

1682 Gause Blvd.

 

Slidell

 

LA

TravelCenters of America

 

224 Highway 65 South

 

Tallulah

 

LA

TravelCenters of America

 

5501 O’Donnell St. Cutoff

 

Baltimore

 

MD

TravelCenters of America

 

1400 Elkton Road

 

Elkton

 

MD

TravelCenters of America

 

7401 Assateague Drive

 

Jessup

 

MD

TravelCenters of America

 

200 Baker Road

 

Dexter

 

MI

TravelCenters of America

 

1255 N. Dixie Hwy

 

Monroe

 

MI

TravelCenters of America

 

6364 Dixie Highway

 

Saginaw

 

MI

 

51

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

TravelCenters of America

 

6100 Sawyer Road

 

Sawyer

 

MI

TravelCenters of America

 

13400 Rogers Drive

 

Rogers

 

MN

TravelCenters of America

 

2150 Russell Mt. Gilead Road

 

Meridian

 

MS

TravelCenters of America

 

102 NW 4th Street

 

Concordia

 

MO

TravelCenters of America

 

3265 N. Service Road East

 

Foristell

 

MO

TravelCenters of America

 

854 State Highway 80, R.R. #1

 

Matthews

 

MO

TravelCenters of America

 

100 North Broadway

 

Oak Grove

 

MO

TravelCenters of America

 

8033 W. Holling Rd.

 

Alda

 

NE

TravelCenters of America

 

103 Prospectors Drive

 

Ogallala

 

NE

TravelCenters of America

 

8050 Dean Martin Drive

 

Las Vegas

 

NV

TravelCenters of America

 

6000 E. Frontage Road

 

Mill City

 

NV

TravelCenters of America

 

200 North McCarran Blvd.

 

Sparks

 

NV

TravelCenters of America

 

108 Ocean Drive

 

Greenland

 

NH

TravelCenters of America

 

975 St. Rt. 173

 

Bloomsbury

 

NJ

TravelCenters of America

 

2 Simpson Road

 

Columbia

 

NJ

TravelCenters of America

 

I-295 Exit 18 Berkley Rd.

 

Paulsboro

 

NJ

TravelCenters of America

 

2501 University Blvd. NE

 

Albuquerque

 

NM

TravelCenters of America

 

3404 W. Highway 66

 

Gallup

 

NM

TravelCenters of America

 

202 N. Motel Blvd.

 

Las Cruces

 

NM

TravelCenters of America

 

1700 U.S. Route 66 West

 

Moriarty

 

NM

TravelCenters of America

 

I-40 & US 66, 54 & 84, exit 277

 

Santa Rosa

 

NM

TravelCenters of America

 

753 Upper Court St.

 

Binghamton

 

NY

TravelCenters of America

 

8420 Alleghany

 

Corfu

 

NY

TravelCenters of America

 

9616 Commerce Drive

 

Dansville

 

NY

TravelCenters of America

 

40 Riverside Drive

 

Fultonville

 

NY

TravelCenters of America

 

125 Neelytown Road

 

Montgomery

 

NY

TravelCenters of

 

153 Wiggins Road

 

Candler

 

NC

 

52

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

America

 

 

 

 

 

 

TravelCenters of America

 

1101 NC Highway 61

 

Whitsett

 

NC

TravelCenters of America

 

715 US 250 East

 

Ashland

 

OH

TravelCenters of America

 

6762 St. Rt. 127

 

Eaton

 

OH

TravelCenters of America

 

10679 Lancaster Rd., S

 

Hebron

 

OH

TravelCenters of America

 

12403 US Rt. 35 NW

 

Jeffersonville

 

OH

TravelCenters of America

 

5551 St. Rt. 193

 

Kingsville

 

OH

TravelCenters of America

 

940 US Rt. 42, NE

 

London

 

OH

TravelCenters of America

 

4450 Portage St., NW

 

North Canton

 

OH

TravelCenters of America

 

3483 Libbey Road

 

Perrysburg

 

OH

TravelCenters of America

 

8834 Lake Road

 

Seville

 

OH

TravelCenters of America

 

5400 Seventy Six Drive

 

Youngstown

 

OH

TravelCenters of America

 

501 South Morgan Road

 

Oklahoma City

 

OK

TravelCenters of America

 

801 South Council Road

 

Oklahoma City

 

OK

TravelCenters of America

 

I-40 & Cemetary Road, exit 26

 

Sayre

 

OK

TravelCenters of America

 

21856 Bents Road, NE

 

Aurora

 

OR

TravelCenters of America

 

790 NW Frontage Road

 

Troutdale

 

OR

TravelCenters of America

 

6 Buckhorn Road

 

Bloomsburg

 

PA

TravelCenters of America

 

245 Allegheny Blvd.

 

Brookville

 

PA

TravelCenters of America

 

4050 Depot Road

 

Erie

 

PA

TravelCenters of America

 

10835 John Wayne Drive

 

Greencastle

 

PA

TravelCenters of America

 

7848 Linglestown Road

 

Harrisburg

 

PA

TravelCenters of America

 

5644 SR 8

 

Harrisville

 

PA

TravelCenters of America

 

5600 Nittany Valley Drive

 

Lamar

 

PA

TravelCenters of America

 

875 N. Eagle Valley Rd.

 

Milesburg

 

PA

TravelCenters of America

 

1402 E. Main Street

 

Duncan

 

SC

TravelCenters of America

 

3014 Paxville Highway

 

Manning

 

SC

 

53

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

TravelCenters of America

 

13011 Old Hickory Blvd.

 

Antioch

 

TN

TravelCenters of America

 

155 Hwy. 138

 

Denmark

 

TN

TravelCenters of America

 

4400 Peytonsville Road

 

Franklin

 

TN

TravelCenters of America

 

608 Lovell Road

 

Knoxville

 

TN

TravelCenters of America

 

615 Watt Road

 

Knoxville

 

TN

TravelCenters of America

 

111 N. First Street

 

Nashville

 

TN

TravelCenters of America

 

7000 I-40 East Whitaker Road

 

Amarillo

 

TX

TravelCenters of America

 

6800 Thompson Road

 

Baytown

 

TX

TravelCenters of America

 

704 West Interstate 20

 

Big Spring

 

TX

TravelCenters of America

 

7751 Bonnie View Road

 

Dallas

 

TX

TravelCenters of America

 

6420 N. I-35

 

Denton

 

TX

TravelCenters of America

 

802 E. York, Highway 59

 

Ganado

 

TX

TravelCenters of America

 

4817 I-35 North

 

New Braunfels

 

TX

TravelCenters of America

 

2105 S. Goliad Street

 

Rockwall

 

TX

TravelCenters of America

 

6170 I-10 East

 

San Antonio

 

TX

TravelCenters of America

 

I-20 & Hopkins Road, exit 242

 

Sweetwater

 

TX

TravelCenters of America

 

1700 Wilson Road

 

Terrell

 

TX

TravelCenters of America

 

1100 North 130 West

 

Parowan

 

UT

TravelCenters of America

 

8836 N. Highway 40

 

Tooele

 

UT

TravelCenters of America

 

100 N. Carter Road

 

Ashland

 

VA

TravelCenters of America

 

10134 Lewiston Rd.

 

Ashland

 

VA

TravelCenters of America

 

1025 Peppers Ferry Rd.

 

Wytheville

 

VA

TravelCenters of America

 

46630 North Bend Way

 

North Bend

 

WA

TravelCenters of America

 

4195 State Rt. 34

 

Hurricane

 

WV

TravelCenters of America

 

RR1 P.O. Box 1521

 

Valley Grove

 

WV

TravelCenters of America

 

5901 Highway 51

 

DeForest

 

WI

TravelCenters of

 

713 Highway 12

 

Hudson

 

WI

 

54

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

America

 

 

 

 

 

 

TravelCenters of America

 

4000 I-80 Service Rd.

 

Burns

 

WY

TravelCenters of America

 

I-80, exit 30, East of Evanston

 

Ft. Bridger

 

WY

TravelCenters of America

 

1400 Higley Blvd.

 

Rawlins

 

WY

 

 

 

 

 

 

 

TravelCenters of America No. 2

 

 

 

 

Petro Stopping Centers

 

1295 Horizon

 

El Paso

 

TX

Petro Stopping Centers

 

2001 Santa Fe

 

Weatherford

 

TX

Petro Stopping Centers

 

1855 Curtis

 

Laramie

 

WY

Petro Stopping Centers

 

5405 Walden Rd

 

Beaumont

 

TX

Petro Stopping Centers

 

1112 Ackerman Rd.

 

San Antonio

 

TX

Petro Stopping Centers

 

5235 N. Sunland Gin

 

Eloy

 

AZ

Petro Stopping Centers

 

P.O. Box 32245

 

Amarillo

 

TX

Petro Stopping Centers

 

6918 West Burt Kouns

 

Shreveport

 

LA

Petro Stopping Centers

 

2151 South Avenue

 

Corning

 

CA

Petro Stopping Centers

 

2100 S.W. Railroad Ave.

 

Hammond

 

LA

Petro Stopping Centers

 

3900 Petro Road

 

West Memphis

 

AR

Petro Stopping Centers

 

722 Watt Road

 

Knoxville

 

TN

Petro Stopping Centers

 

P.O. Box 2130

 

Milan

 

NM

Petro Stopping Centers

 

402 Rising Sun Road

 

Bordentown

 

NJ

Petro Stopping Centers

 

970 South Blake Ranch Rd.

 

Kingman

 

AZ

Petro Stopping Centers

 

20 Martin Luther King Blvd.

 

Oklahoma City

 

OK

Petro Stopping Centers

 

26416 West Service Road

 

Perrysburg

 

OH

Petro Stopping Centers

 

3304 Gold Road

 

Kingdom City

 

MO

Petro Stopping Centers

 

22526 Highway 216

 

McCalla

 

AL

Petro Stopping Centers

 

1 Petro Place

 

Girard

 

OH

Petro Stopping Centers

 

1805 W. Fayette Road

 

Effingham

 

IL

Petro Stopping Centers

 

3181 Donald Lee Hollowell Parkway

 

Atlanta

 

GA

Petro Stopping Centers

 

7401 West Highway 318

 

Reddick

 

FL

Petro Stopping Centers

 

3730 Fern Valley Road

 

Phoenix

 

OR

Petro Stopping Centers

 

12906 Deshler Road

 

North Baltimore

 

OH

Petro Stopping Centers

 

3205 Valentine Road

 

North Little Rock

 

AR

Petro Stopping Centers

 

501 Buckhorn Road

 

Mebane

 

NC

Petro Stopping Centers

 

554 W. Glendale Hodgenville Rd.

 

Glendale

 

KY

Petro Stopping Centers

 

6595 N. Hollywood Blvd.

 

Las Vegas

 

NV

Petro Stopping Centers

 

1201 Harrisburg Pike

 

Carlisle

 

PA

Petro Stopping Centers

 

1950 EAST GREG ST.

 

Sparks

 

NV

Petro Stopping Centers

 

10506 West Aero

 

Spokane

 

WA

Petro Stopping Centers

 

114 Jasmin Rd.

 

Egan

 

LA

Petro Stopping Centers

 

1105 E. King Avenue

 

Kingsland

 

GA

Petro Stopping Centers

 

7265 N. Baker Rd.

 

Fremont

 

IN

Petro Stopping Centers

 

162 Luyben Hills Road

 

Kingston Springs

 

TN

Petro Stopping Centers

 

601 E. Vinton Road

 

Canutillo

 

TX

Petro Stopping Centers

 

9787 US Route 40 West

 

New Paris

 

OH

Petro Stopping Centers

 

4700 S. Lincoln

 

York

 

NE

 

55

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Petro Stopping Centers

 

1255 Route 414

 

Waterloo

 

NY

 

Part II (Unencumbered Mortgage Notes)

 

None.

 

56

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each](1) Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](2) Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.                                      Assignor[s]:

 

 

 

 

 

 

 

 

2.                                      Assignee[s]:

 

 

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

A-1

--------------------------------------------------------------------------------


 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

3.                                      Borrower(s):

Hospitality Properties Trust

 

 

4.                                      Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

5.                                      Credit Agreement:

The $1,150,000,000 Amended and Restated Credit Agreement dated as of
January [  ], 2014, among Hospitality Properties Trust, the Lenders parties
thereto, Wells Fargo Bank, National Association, as Administrative Agent, and
the other parties thereto.

 

6.                                      Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Facility
Assigned(7)

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders(8)

 

Amount of
Commitment/
Loans
Assigned(9)

 

Percentage
Assigned of
Commitment/
Loans(10)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade Date:

 

](11)

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

(6)  List each Assignee, as appropriate.

(7)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “Term Loan Commitment”, “Revolving Loan”, “Term Loan”, etc.)

(8)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(9)  In the case of an assignment of the entire remaining amount of an assigning
Lender’s Commitment and the Loans at the time owing to it, or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned.  In any case not described in the immediately preceding
sentence, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Default or Event of Default
shall exist, the Borrower otherwise consents; provided, however, that if, after
giving effect to such assignment, the amount of the Commitment held by such
assigning Lender or the outstanding principal balance of the Loans of such
assigning Lender, as applicable, would be less than $5,000,000, then such
assigning Lender shall assign the entire amount of its Commitment and the Loans
at the time owing to it.

(10)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(11)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-2

--------------------------------------------------------------------------------


 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](12)

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE[S](13)

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Page Break]

 

--------------------------------------------------------------------------------

(12)  Add additional signature blocks as needed.

(13)  Add additional signature blocks as needed.

 

A-3

--------------------------------------------------------------------------------


 

[Consented to and](14) Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Consented to:](15)

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(14)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(15)  Include signature of the Borrower only if required under
Section 12.5.(b) of the Credit Agreement.

 

A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 6.1.(k) thereof
or of the most recent financial statements delivered pursuant to Section 8.1 or
8.2. thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption.  The Assignor[s] and the
Assignee[s] shall

 

A-5

--------------------------------------------------------------------------------


 

make all appropriate adjustments in payments by the Administrative Agent for
periods prior to such Effective Date or with respect to the making of this
assignment directly between themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF AMENDED AND RESTATED GUARANTY

 

THIS AMENDED AND RESTATED GUARANTY (this “Guaranty”) dated as of [        ]
executed and delivered by each of the undersigned and the other Persons from
time to time party hereto pursuant to the execution and delivery of an Accession
Agreement in the form of Annex I hereto (all of the undersigned, together with
such other Persons each a “Guarantor” and collectively, the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Amended and Restated Credit Agreement dated as of January [  ], 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Hospitality Properties Trust, a real estate
investment trust formed under the laws of the State of Maryland (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), the Administrative Agent, and the other
parties thereto, for its benefit and the benefit of the Lenders, and the Issuing
Bank (the Administrative Agent, the Lenders, and the Issuing Bank, each
individually a “Guarantied Party” and collectively, the “Guarantied Parties”).

 

WHEREAS, pursuant to the Existing Credit Agreement, the Guarantors entered into
that certain Guaranty dated as of September 8, 2011 (the “Existing Guaranty”),
in favor of Administrative Agent for its benefit and the benefit of the
“Guarantied Parties” (as defined in the Existing Guaranty);

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Bank, the Swingline Lender, and the Lenders have agreed to make available to the
Borrower certain financial accommodations on the terms and conditions set forth
in the Credit Agreement;

 

WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

 

WHEREAS, the Borrower and each Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Guarantied Parties through their
collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Guarantied
Parties on the terms and conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the other Guarantied Parties’ making such
financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Lender or the Administrative Agent under or in connection with the Credit
Agreement and any other Loan

 

B-1

--------------------------------------------------------------------------------


 

Document to which the Borrower or such other Loan Party is a party, including
without limitation, the repayment of all principal of the Revolving Loans, Term
Loans, and Swingline Loans, and the Reimbursement Obligations, and the payment
of all interest, fees, charges, reasonable attorneys’ fees and other amounts
payable to any Lender, the Issuing Bank or the Administrative Agent thereunder
or in connection therewith; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the Administrative Agent or any other Guarantied Party in the
enforcement of any of the foregoing or any obligation of such Guarantor
hereunder and (d) all other Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

(c)           any furnishing to the Guarantied Parties of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

 

B-2

--------------------------------------------------------------------------------


 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against the Borrower or any other Loan Party to recover payments
made under this Guaranty;

 

(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Guarantied
Obligations;

 

(h)           any application of sums paid by the Borrower, any Guarantor or any
other Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof;

 

(j)            any defense, set off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by the Borrower, any other Loan party or any other Person
against the Administrative Agent or any Lender;

 

(k)           any change in corporate existence, structure or ownership of the
Borrower or any other Loan Party;

 

(l)            any statement, representation or warranty made or deemed made by
or on behalf of the Borrower, any Guarantor or any other Loan Party under any
Loan Document, or any amendment hereto or thereto, proves to have been incorrect
or misleading in any respect; or

 

(m)          any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Guaranteed
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3. and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Credit Agreement or any other Loan Document;
(c) sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Guarantied Obligations; (d) release any Loan
Party or other Person liable in any manner for the payment or collection of the
Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Loan Party or any other Person; and (f) apply
any sum, by whomsoever paid or however realized, to the Guarantied Obligations
in such order as the Guarantied Parties shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.

 

B-3

--------------------------------------------------------------------------------


 

Section 6.  Covenants.  Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including the Borrower or
a trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents, or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Administrative Agent or such other Guarantied Party for the
amounts so repaid or recovered to the same extent as if such amount had never
originally been paid to the Administrative Agent or such other Guarantied Party.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.

 

Section 11. Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

 

B-4

--------------------------------------------------------------------------------


 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party and
each Participant, at any time while an Event of Default exists, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender, the Issuing Bank or a
Participant subject to receipt of the prior written consent of the
Administrative Agent in its sole discretion, to set-off and to appropriate and
to apply any and all deposits (general or special, including, but not limited
to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured) and any other indebtedness at any time held or owing by the
Administrative Agent, the Issuing Bank, such Lender or such Participant or any
affiliate of the Administrative Agent, the Issuing Bank, such Lender or such
Participant to or for the credit or the account of such Guarantor against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured.  Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations.  If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise.  The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”.  Accordingly,
to the extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions.  This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Loan Parties, and of all other

 

B-5

--------------------------------------------------------------------------------


 

circumstances bearing upon the risk of nonpayment of any of the Guarantied
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that neither  the Administrative Agent
nor any other Guarantied Party shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.

 

Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)           EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES
OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. 
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY.

 

(b)           EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY AGREES THAT ANY
FEDERAL DISTRICT COURT LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK AND ANY
STATE COURT LOCATED IN NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE GUARANTORS, THE
ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES, PERTAINING DIRECTLY
OR INDIRECTLY TO THIS GUARANTY.  EACH GUARANTOR AND EACH OF THE GUARANTIED
PARTIES EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION,
CANCELLATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS
GUARANTY.

 

B-6

--------------------------------------------------------------------------------


 

Section 18.  Loan Accounts.  The Administrative Agent and each Guarantied Party
may maintain books and accounts setting forth the amounts of principal, interest
and other sums paid and payable with respect to the Guarantied Obligations
arising under or in connection with the Credit Agreement, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
such Guarantied Obligations or otherwise, the entries in such books and accounts
shall constitute prima facie evidence of the amounts and other matters set forth
therein.  The failure of the Administrative Agent, the Swingline Lender or any
Lender to maintain such books and accounts shall not in any way relieve or
discharge any Guarantor of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the other Obligations and the termination or
cancellation of the Credit Agreement and all Specified Derivatives Contracts in
accordance with their respective terms and the termination, cancellation or
expiration of all Letters of Credit.

 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding.  The Guarantied Parties may, in accordance with
the applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Each Guarantor hereby consents to the delivery by the Administrative
Agent or any other Guarantied Party to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor.  No Guarantor may assign or transfer
its rights or obligations hereunder to any Person without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND, ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.6.
of the Credit Agreement.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 12:00 p.m. Eastern
time, on the date one Business Day after demand therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its

 

B-7

--------------------------------------------------------------------------------


 

address set forth below its signature hereto, (b) to the Administrative Agent or
any other Guarantied Party at its address for notices provided for in the Credit
Agreement or Specified Derivatives Contract, as applicable, or (c) as to each
such party at such other address as such party shall designate in a written
notice to the other parties.  Each such notice, request or other communication
shall be effective (i) if mailed, when received; (ii) if telecopied, when
transmitted; or (iii) if hand delivered, when delivered; provided, however, that
any notice of a change of address for notices shall not be effective until
received.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Trustees, Etc. Not Liable.

 

IN THE CASE OF ANY GUARANTOR THAT IS A TRUST, NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF SUCH GUARANTOR SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH GUARANTOR. 
ALL PERSONS DEALING WITH SUCH GUARANTOR, IN ANY WAY, SHALL LOOK ONLY TO THE
ASSETS OF SUCH GUARANTOR FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION OWING BY SUCH GUARANTOR HEREUNDER. THE PROVISIONS OF THIS
SECTION SHALL NOT LIMIT ANY OBLIGATIONS OF ANY LOAN PARTY.

 

Section 29.  Limitation of Liability. Neither the Administrative Agent nor any
other Guarantied Party, nor any affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents.  Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any other Guarantied Party or any of the Administrative
Agent’s or any other Guarantied Party’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by thereby.

 

Section 30.  Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Credit Agreement.

 

Section 31.  Definitions. (a) For the purposes of this Guaranty:

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor;   (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order

 

B-8

--------------------------------------------------------------------------------


 

approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

Section 32.  Effect on Existing Guaranty.

 

(a)           Existing Guaranty.  Upon the execution of this Guaranty by the
Guarantors party hereto, this Guaranty shall exclusively control and govern the
mutual rights and obligations of the parties hereto with respect to the Existing
Guaranty, and the Existing Guaranty shall be superseded by this Guaranty in all
respects.

 

(b)           NO NOVATION.  THE PARTIES HERETO HAVE ENTERED INTO THIS GUARANTY
SOLELY TO AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER AND IN
CONNECTION WITH, THE EXISTING GUARANTY. THE PARTIES DO NOT INTEND THIS GUARANTY
OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS GUARANTY AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING BY ANY GUARANTOR UNDER OR IN CONNECTION WITH THE
EXISTING GUARANTY.

 

[Signatures on Following Page]

 

B-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Amended
and Restated Guaranty as of the date and year first written above.

 

 

[GUARANTORS]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notices for all Guarantors:

 

 

 

c/o Hospitality Properties Trust

 

Two Newton Place

 

255 Washington Street, Suite 300

 

Newton, Massachusetts 02458-1634

 

Attention: Chief Financial Officer

 

Telecopy Number:

(617) 219-8349

 

Telephone Number:

(617) 796-8350

 

B-10

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                         ,         ,
executed and delivered by                                             , a
                           (the “New Guarantor”) in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Amended and Restated
Credit Agreement dated as of January [  ], 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Hospitality Properties Trust, a real estate investment trust formed
under the laws of the State of Maryland (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto, for its benefit and the
benefit of the Lenders, and the Issuing Bank (the Administrative Agent, the
Lenders, and the Issuing Bank, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Guarantied Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

 

WHEREAS, New Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

 

WHEREAS, the Borrower, the New Guarantor and the existing Guarantors of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Guarantied Parties through their collective efforts;

 

WHEREAS, New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making and maintaining such financial
accommodations with the Borrower under the Credit Agreement and, accordingly,
New Guarantor is willing to guarantee the Borrower’s obligations to the
Guarantied Parties on the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the other Guarantied Parties
continuing to make such financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of [        ] (as amended, restated or
otherwise modified from time to time, the “Guaranty”), made by the Guarantors
party thereto in favor of the Administrative Agent, for its benefit and the
benefit of the other Guarantied Parties, and assumes all obligations of a
“Guarantor” thereunder, all as if the New Guarantor had been an original
signatory to the Guaranty.  Without limiting the generality of the foregoing,
the New Guarantor hereby:

 

(a)                                 irrevocably and unconditionally guarantees
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all Guarantied Obligations (as
defined in the Guaranty);

 

B-11

--------------------------------------------------------------------------------


 

(b)                                 makes to the Administrative Agent and the
other Guarantied Parties as of the date hereof each of the representations and
warranties contained in Section 5 of the Guaranty and agrees to be bound by each
of the covenants contained in Section 6 of the Guaranty; and

 

(c)                                  consents and agrees to each provision set
forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Next Page]

 

B-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

 

 

Address for Notices:

 

 

 

 

 

c/o Hospitality Properties Trust

 

 

Two Newton Place

 

 

255 Washington Street, Suite 300

 

 

Newton, Massachusetts 02458-1634

 

 

Attention: Chief Financial Officer

 

 

Telecopy Number:    (617) 219-8349

 

 

Telephone Number:  (617) 796-8350

 

 

 

 

 

 

Accepted:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

B-13

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

                     , 20   

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

608 Second Ave. South, 11th Floor

Minneapolis, Minnesota 55402

Attn:

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January [  ], 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Hospitality Properties
Trust, a real estate investment trust formed under the laws of the State of
Maryland (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

1.                                      Pursuant to Section 2.1.(b) of the
Credit Agreement, the Borrower hereby requests that the Lenders make Revolving
Loans to the Borrower in an aggregate principal amount equal to
$                                      (1).

 

2.                                      The Borrower requests that such
Revolving Loans be made available to the Borrower on                         ,
20    .(2)

 

3.                                      The proceeds of this borrowing of such
Loans will be used for                                                         ,
which is consistent with the terms of Section 7.8. of the Credit Agreement.

 

4.                                      The Borrower hereby requests that such
Revolving Loans be of the following Type:

 

[Check one box only]

 

o                        Base Rate Loan

o                        LIBOR Loan, with an initial Interest Period for a
duration of:

 

[Check one box only]

 

o                        seven days

o                        one month

o                        three months

 

--------------------------------------------------------------------------------

(1)  Each borrowing of Base Rate Loans shall be in an aggregate minimum amount
of $1,000,000 and integral multiples of $500,000 in excess thereof.  Each
borrowing of LIBOR Loans shall be in an aggregate minimum of $1,000,000 and
integral multiples of $1,000,000 in excess of that amount.

(2)  Must be a Business Day

 

C-1

--------------------------------------------------------------------------------


 

o                        six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and immediately after giving effect to the making of such Revolving
Loans, (a) no Default or Event of Default exists or would exist, and none of the
limits specified in Section 2.15. of the Credit Agreement would be violated; and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party, are
and shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Loan Documents.  In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Revolving Loans contained in Article V. of the Credit Agreement will
have been satisfied at the time such Revolving Loans are made.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONTINUATION

 

                     , 20    

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

608 Second Ave. South, 11th Floor

Minneapolis, Minnesota 55402

Attn:

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January [  ], 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Hospitality Properties
Trust, a real estate investment trust formed under the laws of the State of
Maryland (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

 

1.                                      The requested date of such Continuation
is                         , 20    (1).

 

2.                                      The Loans subject to such Continuation
are [Revolving Loans] [Term Loans].

 

3.                                      The aggregate principal amount of the
LIBOR Loans subject to the requested Continuation is
$                                 and the portion of such principal amount
subject to such Continuation is $                                    (2).

 

4.                                      The current Interest Period of the LIBOR
Loans subject to such Continuation ends on                                 ,
20    .

 

5.                                      The duration of the Interest Period for
the LIBOR Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

 

o                   seven days

o                   one month

o                   three months

o                   six months

 

--------------------------------------------------------------------------------

(1)  Must be a Business Day

(2)  Continuation of a LIBOR Loan shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount.

 

D-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and immediately after giving effect to such Continuation, (a) no Default or
Event of Default exists or would exist, and none of the limits specified in
Section 2.15. of the Credit Agreement would be violated; and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, are and
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Loan Documents.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION

 

                       , 20  

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

608 Second Ave. South, 11th Floor

Minneapolis, Minnesota 55402

Attn:

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January [  ], 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Hospitality Properties
Trust, a real estate investment trust formed under the laws of the State of
Maryland (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

1.                                      The requested date of such Conversion is
                            , 20    (1).

 

2.                                      The Loans to be Converted are [Revolving
Loans] [Term Loans].

 

2.                                      The Type of Loans to be Converted
pursuant hereto is currently(2):

 

[Check one box only]

 

o                  Base Rate Loan

o                  LIBOR Loan

 

3.                                      The aggregate principal amount of the
Loans subject to the requested Conversion is
$                                      and the portion of such principal amount
subject to such Conversion is $                                  (3).

 

--------------------------------------------------------------------------------

(1)  Must be a Business Day

(2)  A Base Rate Loan may not be Converted into a LIBOR Loan if a Default or
Event of Default exists.

(3)  Each Conversion of Base Rate Loans into LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000 in
excess of that amount.

 

E-1

--------------------------------------------------------------------------------


 

4.                                      The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

o            Base Rate Loan

o            LIBOR Loan, with an initial Interest Period for a duration of:

 

[Check one box only]

 

o                                    seven days

o                                    one month

o                                    three months

o                                    six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
immediately after giving effect to such Conversion, (a) no Default or Event of
Default exists or would exist, and none of the limits specified in Section 2.15.
of the Credit Agreement would be violated; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, are and shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

                   , 20     

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

608 Second Ave. South, 11th Floor

Minneapolis, Minnesota 55402

Attn:

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January [  ], 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Hospitality Properties
Trust, a real estate investment trust formed under the laws of the State of
Maryland (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

1.                                      Pursuant to Section 2.4.(b) of the
Credit Agreement, the Borrower hereby requests that the Swingline Lender make a
Swingline Loan to the Borrower in an amount equal to
$                                      (1).

 

2.                                      The Borrower requests that such
Swingline Loan be made available to the Borrower on                         ,
20      (2).

 

3.                                      The Borrower requests that the proceeds
of such Swingline Loan be made available to the Borrower by
                                                                               .

 

4.                                      The proceeds of this borrowing of such
Loans will be used for                                                         ,
which is consistent with the terms of Section 7.8. of the Credit Agreement.

 

5.                                      Account information where Swingline Loan
proceeds should be disbursed:

 

 

--------------------------------------------------------------------------------

(1)  Each Swingline Loan shall be in the minimum amount of $1,000,000 and
integral multiples of $500,000 in excess thereof, or such other minimum amounts
agreed to by the Swingline Lender and the Borrower.

(2)  Must be a Business Day

 

F-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the Lenders that as of the date hereof, as of the date of the making of the
requested Swingline Loan, and immediately after giving effect to the making of
such Swingline Loan, (a) no Default or Event of Default exists or would exist,
and none of the limits specified in Section 2.15. of the Credit Agreement would
be violated; and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, are and shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.  In addition, the
Borrower certifies to the Administrative Agent, the Swingline Lender and the
Lenders that all conditions to the making of the requested Swingline Loan
contained in Article V. of the Credit Agreement will have been satisfied at the
time such Swingline Loan is made.

 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.4.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF REVOLVING NOTE

 

$

 

, 2014

 

FOR VALUE RECEIVED, the undersigned, HOSPITALITY PROPERTIES TRUST, a real estate
investment trust formed under the laws of the State of Maryland (the “Borrower”)
hereby unconditionally promises to pay to the order of
                                 (the “Lender”), in care of Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), to
Wells Fargo Bank, National Association, 608 Second Ave. South, 11th Floor,
Minneapolis, Minnesota 55402, or at such other address as may be specified by
the Administrative Agent to the Borrower, the principal sum of
                                       AND       /100 DOLLARS
($                          ), or such lesser amount as may be the then
outstanding and unpaid balance of all Revolving Loans made by the Lender to the
Borrower pursuant to, and in accordance with the terms of, the Credit Agreement.

 

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

 

This Revolving Note is one of the “Revolving Notes” referred to in the Amended
and Restated Credit Agreement dated as of January [  ], 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 12.5. thereof, the Administrative Agent, and
the other parties thereto, and is subject to, and entitled to, all provisions
and benefits thereof.  Capitalized terms used herein and not defined herein
shall have the respective meanings given to such terms in the Credit Agreement. 
The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the Dollar amount first above
mentioned, (b) permits the prepayment of the Loans by the Borrower subject to
certain terms and conditions and (c) provides for the acceleration of the
Revolving Loans upon the occurrence of certain specified events.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Revolving Note.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[This Note is given in replacement of the Revolving Note dated September 8,
2011, in the original principal amount of $               previously delivered
to the Lender under the Existing Credit Agreement.  THIS NOTE IS NOT INTENDED TO
BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
UNDER OR IN CONNECTION WITH THE OTHER NOTE.]

 

G-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF SWINGLINE NOTE

 

$75,000,000

 

, 2014

 

FOR VALUE RECEIVED, the undersigned, HOSPITALITY PROPERTIES TRUST, a real estate
investment trust formed under the laws of the State of Maryland (the
“Borrower”), hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Swingline Lender”) at its address at 608 Second Ave. South,
11th Floor, Minneapolis, Minnesota 55402, or at such other address as may be
specified by the Swingline Lender to the Borrower, the principal sum of SEVENTY
FIVE MILLION AND NO/100 DOLLARS ($75,000,000) (or such lesser amount as shall
equal the aggregate unpaid principal amount of Swingline Loans made by the
Swingline Lender to the Borrower under the Credit Agreement), on the dates and
in the principal amounts provided in the Credit Agreement, and to pay interest
on the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.

 

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Swingline Note, endorsed by the Swingline Lender
on the schedule attached hereto or any continuation thereof, provided that the
failure of the Swingline Lender to made any such recordation or endorsement
shall not affect the obligations of the Borrower to make a payment when due of
any amount owing under the Credit Agreement or hereunder in respect of the
Swingline Loans.

 

This Swingline Note is the “Swingline Note” referred to in the Amended and
Restated Credit Agreement dated as of January [  ], 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5. thereof, the Administrative Agent, and the other
parties thereto, and evidences Swingline Loans made to the Borrower thereunder. 
Terms used but not otherwise defined in this Swingline Note have the respective
meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Swingline Note upon the occurrence of certain events and for prepayments of
Swingline Loans upon the terms and conditions specified therein.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar
notices.  No failure to exercise, and no delay in exercising any rights
hereunder on the part of the holder hereof shall operate as a waiver of such
rights.

 

Time is of the essence for this Swingline Note.

 

[Signature page follows]

 

H-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------


 

SCHEDULE OF SWINGLINE LOANS

 

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of
Loan

 

Amount Paid
or Prepaid

 

Unpaid
Principal
Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF TERM NOTE

 

$

 

, 20    

 

FOR VALUE RECEIVED, the undersigned, HOSPITALITY PROPERTIES TRUST, a real estate
investment trust formed under the laws of the State of Maryland (the “Borrower”)
hereby unconditionally promises to pay to the order of
                                  (the “Lender”), in care of Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), to
Wells Fargo Bank, National Association, 608 Second Ave. South, 11th Floor,
Minneapolis, Minnesota 55402, or at such other address as may be specified by
the Administrative Agent to the Borrower, the principal sum of
                                  AND       /100 DOLLARS
($                          ), or such lesser amount as may be the then
outstanding and unpaid balance of the Term Loan made by the Lender to the
Borrower pursuant to, and in accordance with the terms of, the Credit Agreement
(as defined below).

 

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

 

This Term Note is one of the “Term Notes” referred to in the Amended and
Restated Credit Agreement dated as of January [  ], 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5. thereof, the Administrative Agent, and the other
parties thereto, and is subject to, and entitled to, all provisions and benefits
thereof.  Capitalized terms used herein and not defined herein shall have the
respective meanings given to such terms in the Credit Agreement.  The Credit
Agreement, among other things, (a) provides for the making of a Term Loan by the
Lender to the Borrower in the principal amount first above mentioned,
(b) permits the prepayment of the Loans by the Borrower subject to certain terms
and conditions and (c) provides for the acceleration of the Loans upon the
occurrence of certain specified events.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

I-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note as
of the date first written above.

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF COMPLIANCE CERTIFICATE AND UNENCUMBERED ASSET CERTIFICATE

 

Reference is made to the Amended and Restated Credit Agreement dated as of
January [  ], 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Hospitality Properties
Trust, a real estate investment trust formed under the laws of the State of
Maryland (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given to them in the Credit
Agreement.

 

Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:

 

1.                                      The undersigned is the
                                          (25) of the Borrower.

 

2.                                      The undersigned has reviewed the terms
of the Credit Agreement and has made a review of the transactions, financial
condition and other affairs of the Borrower and its Subsidiaries.

 

3.                                      To the best of the undersigned’s
knowledge, information and belief after due inquiry, no Default or Event of
Default exists [If such is not the case, specify such Default or Event of
Default and its nature, when it occurred and whether it is continuing and the
steps being taken by the Borrower with respect to such event, condition or
failure].

 

4.                                      Attached hereto as Schedule 1 are
reasonably detailed calculations establishing whether the Borrower was in
compliance with the covenants contained in Section 9.1. of the Credit Agreement
as of the end of the relevant quarterly accounting period or fiscal year covered
by the financial statements furnished along with this certificate.

 

5.                                      The representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party, are true and correct in all material respects
as of the date hereof (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty is true
and correct in all respects) with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted thereunder.

 

6.                                      Schedule 6.1.(z) attached hereto sets
forth a list of Unencumbered Assets and Unencumbered Mortgage Notes of the
Borrower and its Subsidiaries.(26)

 

7.                                      Unencumbered Assets and Unencumbered
Mortgage Notes so listed fully qualify as such under the applicable criteria for
inclusion as an Unencumbered Asset or Unencumbered Mortgage Note. (27)

 

--------------------------------------------------------------------------------

(25)  Must be the chief financial officer, treasurer, or chief accounting
officer of the Borrower.

(26)  Certification must come from the chief financial officer.

(27)  Certification must come from the chief financial officer.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of                       , 20    .

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

[calculations to be attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT

 

DISBURSEMENT INSTRUCTION AGREEMENT

 

Borrower:  Hospitality Properties Trust

 

Administrative Agent:  Wells Fargo Bank, National Association

 

Loan:  Loan number 1005467 and 1006744 made pursuant to that certain Amended and
Restated Credit Agreement dated as of January [  ], 2014 between Borrower,
Administrative Agent, and Lenders, as amended from time to time

 

Effective Date:

 

Check applicable box:

 

o            New – This is the first Disbursement Instruction Agreement
submitted in connection with the Loan.

o            Replace Previous Agreement – This is a replacement Disbursement
Instruction Agreement.  All prior instructions submitted in connection with this
Loan are cancelled as of the Effective Date set forth above.

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(1)         to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)         to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)         to provide Administrative Agent with specific instructions for
wiring or transferring funds on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.4(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

--------------------------------------------------------------------------------


 

Disbursement of Loan Proceeds at Origination/Closing

 

Closing Disbursement Authorizers:  Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING

 

Permitted Wire Transfers:  Disbursement Requests for the Closing
Disbursement(s) to be made by wire transfer must specify the amount and
applicable Receiving Party.  Each Receiving Party included in any such
Disbursement Request must be listed below.  Administrative Agent is authorized
to use the wire instructions that have been provided directly to Administrative
Agent by the Receiving Party or Borrower and attached as the Closing Exhibit. 
All wire instructions must be in the format specified on the Closing Exhibit.

 

 

 

Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)

1.

 

 

2.

 

 

3.

 

 

 

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING

 

Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

--------------------------------------------------------------------------------


 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

 

Subsequent Disbursement Authorizers:  Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED

 

Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving
Party.  Each Receiving Party included in any such Disbursement Request must be
listed below.  Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

 

 

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)

1.

 

 

2.

 

 

3.

 

 

 

DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED

 

Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

--------------------------------------------------------------------------------


 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions.  The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing.   
Disbursement Requests will only be accepted from the applicable Authorized
Representatives designated in the Disbursement Instruction Agreement.
Disbursement Requests will be processed subject to satisfactory completion of
Administrative Agent’s customer verification procedures. Administrative Agent is
only responsible for making a good faith effort to execute each Disbursement
Request and may use agents of its choice to execute Disbursement Requests. 
Funds disbursed pursuant to a Disbursement Request may be transmitted directly
to the Receiving Bank, or indirectly to the Receiving Bank through another bank,
government agency, or other third party that Administrative Agent considers to
be reasonable.  Administrative Agent will, in its sole discretion, determine the
funds transfer system and the means by which each Disbursement will be made. 
Administrative Agent may delay or refuse to accept a Disbursement Request if the
Disbursement would: (i) violate the terms of this Agreement; (ii) require use of
a bank unacceptable to Administrative Agent or Lenders or prohibited by
government authority; (iii) cause Administrative Agent or Lenders to violate any
Federal Reserve or other regulatory risk control program or guideline; or
(iv) otherwise cause Administrative Agent or Lenders to violate any applicable
law or regulation.

 

Limitation of Liability. Administrative Agent, Issuing Bank, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for:
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, Issuing Bank,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, Issuing Banks’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, Issuing Bank, Swingline
Lender any Lender or Borrower knew or should have known the likelihood of these
damages in any situation.  Neither Administrative Agent, Issuing Bank, Swingline
Lender nor any Lender makes any representations or warranties other than those
expressly made in this Agreement.  IN NO EVENT WILL ADMINISTRATIVE
AGENT, ISSUING BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE FOR DAMAGES
ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY
ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

 

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower.  Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower.  Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request.  Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative.  If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

 

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

--------------------------------------------------------------------------------


 

CLOSING EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

--------------------------------------------------------------------------------


 

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

--------------------------------------------------------------------------------


 

EXHIBIT L-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January [  ], 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Hospitalities Properties Trust
(the “Borrower”), each of the financial institutions initially a signatory
thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                      , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT L-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January [  ], 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Hospitalities Properties Trust
(the “Borrower”), each of the financial institutions initially a signatory
thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                      , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT L-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January [  ], 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Hospitalities Properties Trust
(the “Borrower”), each of the financial institutions initially a signatory
thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                      , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT L-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January [  ], 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Hospitalities Properties Trust
(the “Borrower”), each of the financial institutions initially a signatory
thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                      , 20

 

--------------------------------------------------------------------------------